Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 1 of 198
8/8/2021                    A Tight Spot: What Prince Andrew
                      Case 1:21-cv-06702-LAK                 Faces If Virginia
                                                         Document        15-10 Roberts Guiffre09/16/21
                                                                                    Filed      Files Her Civil Suit
                                                                                                               Page Against
                                                                                                                        2 ofHim198
                                                                                                                                This Week




                Aug 8, 2021, 05:00am EDT | 1,735 views



                A Tight Spot: What Prince
                Andrew Faces If Virginia Roberts
                Guiffre Files Her Civil Suit
                Against Him This Week
                                 Guy Martin Senior Contributor
                                                                                                                                      Follow
                                 ForbesLife



                            Listen to this article now
                                                                                                         -08:05
                                                        Powered by Trinity Audio




                                                                                                                       2 of 4 free articles
                Prince Andrew's accuser Virginia Robert's Giuffre, center, flanked by her lawyer David Boies, left, ...
                [+]   ASSOCIATED PRESS                    Get unlimited access to the most trusted source for busines


https://www.forbes.com/sites/guymartin/2021/08/08/a-tight-spot-what-prince-andrew-faces-if-virginia-roberts-guiffre-files-her-civil-suit-against-him-this-…   1/8
8/8/2021                    A Tight Spot: What Prince Andrew
                      Case 1:21-cv-06702-LAK                 Faces If Virginia
                                                         Document        15-10 Roberts Guiffre09/16/21
                                                                                    Filed      Files Her Civil Suit
                                                                                                               Page Against
                                                                                                                        3 ofHim198
                                                                                                                                This Week

                It’s a political and societal irony of great proportion that a child-victims law
                signed into effect by New York Governor Andrew Cuomo — himself accused
                by 11 women of unwanted sexual advances, one of whom has just filed a
                criminal complaint against him — would have any effect on Prince Andrew’s
                legal status in his dispute with his chief accuser Virginia Roberts Giuffre.
                But on Valentine’s Day 2019, the governor signed into law the New York
                Assembly’s far-reaching Child Victims Act, which enhanced the rights of
                childhood victims of sexual abuse, including a broadening of victims’ rights
                to file civil suits against their abusers in New York state.

                In August 2020, as a result of the pandemic, the New York Assembly drafted
                and Cuomo signed into law an extension of what’s called the “Look Back
                Window” to the Child Victims Act. That 2020 legislation increased the time
                for victims to file civil suits relating to certain historical cases of childhood
                sexual abuse until August 14, 2021. Which is upon us.

                These two pieces of legislation did not go unnoticed in the offices of
                legendary trial lawyer David Boies, who represents Virginia Roberts Giuffre,
                nor did they go unnoticed in England. Bottom line: With the August 14
                deadline fast approaching, reporters from London’s tabloid Mail on Sunday,
                who have been assiduous in reporting every minute twist and turn of the
                increasingly ominous matters Andrew faces in relation to his decades-long
                friendship with Jeffrey Epstein, rang up Mr. Boies to ask what he thought of
                his client Ms. Giuffre’s intention to file a suit against Prince Andrew this
                week.

                Noting that the August 14 deadline meant that his client faced the risk of not
                being able to sue Prince Andrew at all, Boies said to the reporters: “To use a
                common phrase here in the United States, ‘Time's up.’”

                As we might expect from Mr. Boies, the pithy quote has quite some legal
                                                                            2 of 4 free articles
                muscle behind it. More pointed and significant for Prince Andrew is the
                letter Boies acknowledged
                                       Getsending  some
                                            unlimited   time to
                                                      access back
                                                                thetomost
                                                                      the prince’s
                                                                          trusted lawyers.
                                                                                   source for busines
                As of August 6, according to Boies, this letter has gone unanswered. It seems
https://www.forbes.com/sites/guymartin/2021/08/08/a-tight-spot-what-prince-andrew-faces-if-virginia-roberts-guiffre-files-her-civil-suit-against-him-this-…   2/8
8/8/2021                    A Tight Spot: What Prince Andrew
                      Case 1:21-cv-06702-LAK                 Faces If Virginia
                                                         Document        15-10 Roberts Guiffre09/16/21
                                                                                    Filed      Files Her Civil Suit
                                                                                                               Page Against
                                                                                                                        4 ofHim198
                                                                                                                                This Week

                it’s in the interests of the prince to gin up some sort of response. Because:
                the Boies letter offered Andrew’s legal team the opportunity to enter what is
                called a tolling agreement, an agreement by both parties in a prospective
                lawsuit to set aside any time limitations on the prospective suit so that the
                parties can have time to negotiate a settlement, rather than proceeding
                toward trial — in public — with the suit.


                MORE FOR YOU

                How The Scripted Television Series On Ghislaine Maxwell Will Pressure
                Prince Andrew And Others In Jeffrey Epstein’s Black Book

                The Best Phone Out That I Can’t Use To Call Anyone

                Celebrate National Rum Day With Great Steak, A Great Vacation And Great
                Rums




                New York Mayor Rudy Giuliani holding an honorary knighthood and standing with his partner Judith ...
                [+]   GETTY IMAGES
                                                                                                                       2 of 4 free articles

                                                          Get unlimited access to the most trusted source for busines


https://www.forbes.com/sites/guymartin/2021/08/08/a-tight-spot-what-prince-andrew-faces-if-virginia-roberts-guiffre-files-her-civil-suit-against-him-this-…   3/8
8/8/2021                    A Tight Spot: What Prince Andrew
                      Case 1:21-cv-06702-LAK                 Faces If Virginia
                                                         Document        15-10 Roberts Guiffre09/16/21
                                                                                    Filed      Files Her Civil Suit
                                                                                                               Page Against
                                                                                                                        5 ofHim198
                                                                                                                                This Week



                                       Passport


                      Get a First-Class Guide to Luxury Travel
                      Explore the finest destinations and experiences around the world in the Forbes
                      Passport newsletter.


                         Email address                                                                Sign Up

                      You may opt out any time. By signing up for this newsletter, you agree to the
                      Terms and Conditions and Privacy Policy




                In other words, the suit has been in the works for quite some time. In short,
                what Boies and Giuffre were offering Andrew in that letter was an
                opportunity at a far more discreet solution in the civil matter.

                But, as the prince’s foot-dragging thus far in delivering a response to the
                Boies letter seems to indicate, Prince Andrew may not see the offer of a
                tolling agreement in such a positive light. First, Andrew is nothing if not a
                man with a certain, admittedly high, idea of himself. Indeed, it was that idea
                of himself that led him to think he was somehow putting to rest the Giuffre
                accusations by giving his disastrous interview to the BBC. Whether
                exercised by a once-convicted felon and serial abuser such as Jeffrey
                Epstein, his accused former girlfriend and gatekeeper, Ghislaine Maxwell, or
                their mutual friend Prince Andrew, hubris comes in many forms.
                Nevertheless, Andrew’s denials of ever having met, much less known,
                Virginia Roberts Giuffre, have remained staunch.

                Ergo, the many prickly legal disadvantages for the prince can be read thusly:
                If he, Andrew, enters into the proposed tolling agreement with Roberts
                Giuffre, he is by default admitting that there is at least something worth
                negotiation to her claim. That would lend, from Andrew’s perspective,
                                                                              2 of 4
                unwanted substance to Giuffre, and it is precisely that legitimacy   free
                                                                                   that thearticles
                prince, in his vehement denials of her charges, has been at pains to keep
                                                              Get unlimited access to the most trusted source for busines
                from her. In effect, a tolling agreement to negotiate with his accuser also

https://www.forbes.com/sites/guymartin/2021/08/08/a-tight-spot-what-prince-andrew-faces-if-virginia-roberts-guiffre-files-her-civil-suit-against-him-this-…   4/8
8/8/2021                    A Tight Spot: What Prince Andrew
                      Case 1:21-cv-06702-LAK                 Faces If Virginia
                                                         Document        15-10 Roberts Guiffre09/16/21
                                                                                    Filed      Files Her Civil Suit
                                                                                                               Page Against
                                                                                                                        6 ofHim198
                                                                                                                                This Week

                means that he’s walking his fierce denials of her accusations back, thus also
                lending more impetus to the requests from the criminal prosecutors of the
                Southern District of New York to “come in” and talk about what he knows of
                his old friend Epstein’s procurement operation. In a word, negotiations with
                Virgina Roberts Giuffre opens a host of ugly doors that Andrew would rather
                keep shut.




                Portrait of, from left, American real estate developer Donald Trump, his girlfriend (and future ... [+]
                GETTY IMAGES



                Put differently, living up to every scintilla of his reputation as a ferocious
                litigator, David Boies recognized the significance of the August 14 deadline
                in the look-back window of the Child Victims Act quite early, and so made
                the offer to Andrew’s legal team on his client’s behalf: We can proceed with
                the suit, or proceed with a negotiation of a settlement.
                                                                                                                       2 of 4 free articles
                The threat of civil action arguably comes as somewhat of a surprise to
                                                          Get unlimited access to the most trusted source for busines
                Andrew and his team. His posture to date, and his team’s on-again/off-again

https://www.forbes.com/sites/guymartin/2021/08/08/a-tight-spot-what-prince-andrew-faces-if-virginia-roberts-guiffre-files-her-civil-suit-against-him-this-…   5/8
8/8/2021                    A Tight Spot: What Prince Andrew
                      Case 1:21-cv-06702-LAK                 Faces If Virginia
                                                         Document        15-10 Roberts Guiffre09/16/21
                                                                                    Filed      Files Her Civil Suit
                                                                                                               Page Against
                                                                                                                        7 ofHim198
                                                                                                                                This Week

                negotiations with the Southern District of New York’s federal prosecutors of
                Ghislaine Maxwell have been more specifically geared to fending off any
                possible criminal prosecution, while affording the prince the appearance of
                being willing to cooperate with her prosecutors and at the same time
                allowing the prince to stage his withdrawal from public life quite
                comfortably among the horses and dogs in the Royal Lodge at Windsor. Like
                some of the postures in the Sixties floor-game Twister, Andrew’s is quite an
                ungainly stretch that takes a lot of effort to maintain.

                He has known Ghislaine Maxwell throughout many stages of her life, from
                her very beginnings on the British social stage as a bright young heiress, on
                down to her last incarnation as Epstein’s fixer. And, she has known Andrew.
                This would be a logical element in the reluctance Andrew has shown toward
                opening the door to cooperation with Ghislaine Maxwell’s prosecutors: It’s
                not just about the possibility of him criminalizing himself across the pond in
                New York, although it is, also, that. Among any serious group of courtiers
                and legal advisors to the prince there would also be an innate wariness of
                the maw of Ms. Maxwell’s ferocious defense chewing Andrew, and others,
                quite publicly to bits at her trial.

                Ms. Maxwell is trying to get out of jail. Prince Andrew and others in
                Epstein’s orbit are trying to stay out of jail, or at least out from under the
                threat of criminal prosecution. Those are two very different projects, and
                they don’t necessarily fit together, which is why Andrew and other
                registrants and regulars in the Epstein little black book are correct to be
                concerned that Ghislaine Maxwell may, under the onmarch of her trial, start
                to talk.

                For these reasons the civil suit is coming at a bad moment for Andrew. A
                civil suit, with its promise of depositions (of Andrew) and its attendant trial
                can be a kind of waking nightmare for any respondent. For a2British royal,
                                                                             of 4 free  articles
                facing the prospect of Virginia Roberts Giuffre on the witness stand and
                                                          Get unlimited access to the most trusted source for busines
                conceivably having an American judge assess financial damages — in this

https://www.forbes.com/sites/guymartin/2021/08/08/a-tight-spot-what-prince-andrew-faces-if-virginia-roberts-guiffre-files-her-civil-suit-against-him-this-…   6/8
8/8/2021                    A Tight Spot: What Prince Andrew
                      Case 1:21-cv-06702-LAK                 Faces If Virginia
                                                         Document        15-10 Roberts Guiffre09/16/21
                                                                                    Filed      Files Her Civil Suit
                                                                                                               Page Against
                                                                                                                        8 ofHim198
                                                                                                                                This Week

                case, if it comes to it, arguably in the many millions — is about as ugly a
                prospect as can be had. The damage to the Crown and the reputation of the
                British royal family would be almost incalculable, not to mention the
                sizeable dent in Andrew’s pocket. Further, it would mean that that what we
                can call the bedroom-minutiae of Andrew’s social life in the Aughts, when
                this alleged abuse of the then-underaged Virginia Roberts is to have
                occurred, would be irretrievably paraded before the public.

                Quite a lot of that graphic detail is out there already in statements from Ms.
                Giuffre, but under oath, at a (civil) trial, it could be cast in a far weightier,
                and possibly criminal, light. New York’s Southern District prosecutors wove
                Ghislaine Maxwell’s current perjury charge out of her deposition in the
                settled Roberts Guiffre defamation lawsuit. In this way we can say that
                Andrew’s general legal circumstance, both civil and criminal, has stripped
                him of royal status, and it threatens anew, with every passing day.

                In her own depositions in her 2016 civil suit of Andrew’s good friend
                Ghislaine Maxwell for defamation, Virginia Roberts Giuffre has been quite
                courageous and excruciatingly forthright in excluding no detail of her many
                years of abuse by Epstein and Maxwell in the Epstein apparatus. That level
                of directness is what Andrew would theoretically face in court, whether he is
                physically present or not, should Ms. Giuffre choose to file her lawsuit this
                week.

                According to attorney Boies, the subject matter of the lawsuit is based in Ms.
                Giuffre’s accusations of sexual abuse by Andrew prior to the (American) age
                of consent. It’s fair to say that Andrew should at least be aware of his legal
                vulnerability in this regard. Should he decide to not respond, the suit can,
                and likely would, proceed in New York most aggressively without his
                participation. If he’s found guilty, in absentia or not, he would still be liable
                for damages.                                                                                           2 of 4 free articles

                Bottom line: Mr. Boies has
                                        Getsucceeded
                                            unlimited in painting
                                                       access     Britain’s
                                                              to the        most reclusive
                                                                     most trusted  source for busines
                prince into a corner. In the taut, elevated battle to save himself and his
https://www.forbes.com/sites/guymartin/2021/08/08/a-tight-spot-what-prince-andrew-faces-if-virginia-roberts-guiffre-files-her-civil-suit-against-him-this-…   7/8
8/8/2021                    A Tight Spot: What Prince Andrew
                      Case 1:21-cv-06702-LAK                 Faces If Virginia
                                                         Document        15-10 Roberts Guiffre09/16/21
                                                                                    Filed      Files Her Civil Suit
                                                                                                               Page Against
                                                                                                                        9 ofHim198
                                                                                                                                This Week

                freedom of movement, it’s Andrew’s move now.

                                                                                                                                      Follow
                            Guy Martin


                Back in the Pleistocene, at military school in the South, some of my dorm-mates and I
                started a mimeographed—remember mimeographs?—broadside called the Trusty…
                 Read More

                 Reprints & Permissions
                                                                         ADVERTISEMENT




                                                                                                                       2 of 4 free articles

                                                          Get unlimited access to the most trusted source for busines


https://www.forbes.com/sites/guymartin/2021/08/08/a-tight-spot-what-prince-andrew-faces-if-virginia-roberts-guiffre-files-her-civil-suit-against-him-this-…   8/8
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 10 of 198



Alleged Epstein victim sues Prince Andrew for sexual
abuse
   abcnews.go.com/US/alleged-epstein-victim-sues-prince-andrew-sexual-abuse/story

ByJames HillAugust 9, 2021, 5:03 PM• 12 min read

The lawsuit comes almost two years to the day that Epstein died in jail.




3:03

On Location: August 9, 2021

Catch up on the developing stories making headlines.

Julian Finney/Getty Images, FILE
An alleged victim of deceased sex offender Jeffrey Epstein filed a lawsuit against Prince
Andrew of Britain on Monday, accusing the embattled 61-year-old royal of sexually abusing
her at Epstein’s Manhattan mansion and elsewhere when she was under the age of 18,
according to court records.

The lawsuit, filed by Virginia Roberts Giuffre in federal court in New York, comes almost two
years to the day that Epstein died in a New York jail while he was awaiting trial on conspiracy
and child sex trafficking charges. The legal action also comes just days before the expiration
date of a New York state law that permits alleged victims of childhood sexual abuse to file
civil claims that might otherwise be barred by statutes of limitations.

                                                                                                  1/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 11 of 198

“If she doesn't do it now, she would be allowing him to escape any accountability for his
actions,” Giuffre’s attorney, David Boies, chairman of Boies, Schiller Flexner, told ABC News.
“And Virginia is committed to trying to avoid situations where rich and powerful people
escape any accountability for their actions.”

    MORE: Jeffrey Epstein victims program shutting down with $121 million paid to abuse
survivors
The lawsuit seeks unspecified compensatory and punitive damages and accuses Andrew of
sexual assault and intentional infliction of emotional distress.

“Twenty years ago, Prince Andrew’s wealth, power, position, and connections enabled him to
abuse a frightened, vulnerable child with no one there to protect her. It is long past the time
for him to be held to account,” the lawsuit states.

Reached late Monday, a U.K.-based spokesperson for Prince Andrew said there would be no
comment on the suit.




                                    Jeenah Moon/Bloomberg via Getty Images
  Virginia Roberts Giuffre, an alleged victim of Jeffrey Epstein, center, exits from federal court in Ne...




                                                                                                              2/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 12 of 198

"I am holding Prince Andrew accountable for what he did to me. The powerful and the rich
are not exempt from being held responsible for their actions. I hope that other victims will
see that it is possible not to live in silence and fear, but one can reclaim her life by speaking
out and demanding justice," Giuffre said, via her lawyers, in a statement to ABC News.

"I did not come to this decision lightly. As a mother and a wife, my family comes first. I know
that this action will subject me to further attacks by Prince Andrew and his surrogates. But I
knew that if I did not pursue this action, I would be letting them and victims everywhere
down," the statement said.

Giuffre, now a 38-year-old mother living in Australia, first accused the prince of sexual abuse
in public court filings in December of 2014, in a case brought by alleged Epstein victims
against the U.S. Department of Justice. That lawsuit challenged Epstein’s lenient deal with
federal prosecutors in Florida in 2008.

Giuffre alleged in those court submissions that she was directed by Epstein and his longtime
associate Ghislaine Maxwell to have sex with Andrew on three occasions in 2001, in London,
New York and the U.S. Virgin Islands.

Her claims were met then with vehement denials from Maxwell and from Buckingham Palace
on behalf of the prince, the second son of Britain’s Queen Elizabeth II.

     MORE: How Ghislaine Maxwell went from high society to being accused of sex
trafficking
“It is emphatically denied that [Prince Andrew] had any form of sexual contact or
relationship with [Giuffre]. The allegations made are false and without any foundation,” the
Palace statement said.

Since that time, Giuffre’s lawyers contend they have made multiple attempts to engage with
Andrew or his advisers in discussions about her allegations in an effort to avoid litigation.
But those efforts, Boies said, have been ignored.

“Since 2015, we've been trying to have a dialog with Prince Andrew or his lawyers,” Boies
said. “We have given him every opportunity to provide any explanation or context that he
might have. We've tried to reach a resolution without the necessity of litigation. Prince
Andrew and his lawyers have been totally non-responsive.”




                                                                                                    3/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 13 of 198




                                      Julian Finney/Getty Images, FILE
 Prince Andrew, Duke of York, attend an athletic event at the London Stadium, Aug. 4, 2017 in London.

The most recent letter to the prince’s presumed legal team was sent last month and warned
that a lawsuit would soon be filed unless the prince agreed to enter into discussions for an
alternative resolution, according to the court filing Monday.

“If she had simply failed to sue now, it would have validated the stonewalling tactics that
Andrew and his advisers have employed,” Boies said.

For nearly a decade, the prince has been under scrutiny for his association with Epstein, a
multi-millionaire financier and the subject of state and federal investigations since the mid-
2000s for allegedly recruiting underage girls for illicit massages and sex.

     MORE: Gaetz campaign paying former Epstein lawyer amid sex trafficking investigation
Epstein initially avoided federal charges involving allegations of abuse of nearly three dozen
girls by agreeing to plead guilty to two comparatively minor charges in Florida state court in
2008. He served just 13 months of an 18-month term in a county jail.

Prince Andrew, who said he'd first met Epstein in 1999, became embroiled in the controversy
in late 2010 when he was photographed walking with the convicted sex offender through
New York's Central Park shortly after Epstein's sentence ended in Florida.

Epstein was charged again, in July 2019, in a two-count federal indictment for child sex
trafficking and conspiracy for alleged crimes in New York and Florida between 2002 and
2005. He died in prison on Aug. 10 from an apparent suicide.


                                                                                                        4/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 14 of 198

Following those new charges against Epstein, the prince again found himself under scrutiny
from the press and prosecutors for his association with Epstein both before and after the
wealthy financier was designated as a sex offender.

In a rare television interview with the BBC in November 2019, Andrew categorically denied
Giuffre’s allegations that he had sexual contact with her. He claimed to have no memory of
ever meeting her and suggested that a widely-circulated photograph of him with his arm
around the waist of then 17-year-old Giuffre, allegedly taken by Epstein in the London home
of Maxwell in 2001, might have been doctored.

"I don't believe that photograph was taken in the way that has been suggested," he said. "I
think it's, from the investigations that we've done, you can't prove whether or not that
photograph is faked or not, because it is a photograph of a photograph of a photograph. So
it's very difficult to be able to prove it, but I don't remember that photograph ever being
taken."

The prince also contended that he had an alibi for the date of the alleged encounter, claiming
he was home with his daughter, Beatrice.

"I was at home," the prince said. "I was with the children, and I'd taken Beatrice to a Pizza
Express in Woking for a party at, I suppose, sort of 4 or 5 in the afternoon. And then, because
the Duchess was away, we have a simple rule in the family that when one is away the other
one is there. I was on terminal leave at the time from the Royal Navy, so therefore I was at
home."

The prince’s interview was harshly criticized in the British press and, within days, he released
a new statement conceding that his “former association” with Epstein had become a major
distraction for the royal family, and he stepped back from official duties.

He vowed in that statement that he would be willing “to help any appropriate law
enforcement agency with their investigations.”



                                      New York State Sex Offender Registry
      Jeffrey Epstein is seen in a photo released by the New York State Division of Criminal Justice.

But Geoffrey Berman, then the U.S. Attorney in Manhattan, publicly called out the prince a
few months later for failing to live up to his stated promise. At a press conference in front of
Epstein’s New York mansion early last year, Berman said Prince Andrew has provided “zero
cooperation.”

Giuffre’s court filing Monday contains a copy of the photograph of her standing beside
Andrew, along with references to flight records from Epstein’s private planes that indicate
Giuffre was a frequent passenger to destinations in the United States and abroad while she


                                                                                                        5/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 15 of 198

was under 18.

Giuffre contends in her lawsuit that the prince engaged in the alleged sexual acts with her
“knowing that she was a sex-trafficking victim being forced to engage in sexual acts with him”
and that he was aware of her age. She contends she did not consent to engaging in sexual acts
with the prince.

    MORE: Judge orders prosecutors to explain frequent flashlight checks on Ghislaine
Maxwell
“[Giuffre] was compelled by express or implied threats by Epstein, Maxwell, and/or Prince
Andrew to engage in sexual acts with Prince Andrew, and feared death or physical injury to
herself or another and other repercussions for disobeying Epstein, Maxwell, and Prince
Andrew due to their powerful connections, wealth, and authority,” the suit alleges.

Giuffre has previously settled two federal lawsuits she filed in connection with her allegations
that she was recruited by Maxwell and Epstein into a life of sexual servitude to Epstein and
other powerful men. She settled with Epstein in 2009 and reached an out-of-court settlement
in her defamation claim against Maxwell in 2017. There were no admissions of wrongdoing
in either case, and the financial terms of the settlements were not disclosed.

Maxwell, in deposition testimony in the defamation case, denied Giuffre’s allegations and
described her accuser as an “absolute liar.”

“She has lied repeatedly, often, and is just an awful fantasist,” Maxwell said during a 2016
deposition.

Maxwell, who is currently awaiting trial on charges she aided Epstein’s alleged abuse of four
underage girls, denied recruiting Giuffre for sexual activities with Epstein and denied
instructing Giuffre to have sex with the prince or other men.

“I never saw any inappropriate underage activities with Jeffrey ever,” Maxwell said.

Maxwell has pleaded not guilty to all the charges against her. She has not been charged in
connection with Giuffre’s allegations of sexual abuse, though she is facing two perjury
charges for alleged false statements in the 2016 depositions.

Boies told ABC News on Monday that it is his hope that the lawsuit finally leads to Prince
Andrew agreeing to answer questions under oath.

“It's one thing to ignore me. It's another thing to ignore the judicial process of the state of
New York and the United States,” Boies said. “If Prince Andrew does not take seriously the
rule of law in this country, he is being very ill-advised. This is a serious lawsuit, and the court
will take it seriously. We take it seriously. If he doesn't take it seriously, it is at his peril.”

Before You Go


                                                                                                      6/7
Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 16 of 198




                                                                      7/7
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 17 of 198



Prince Andrew: What could happen next in the Virginia
Giuffre case?
  bbc.com/news/uk-58190212


Published
  21 hours ago




                                     image sourceVirginia Roberts
   image captionVirginia Giuffre, then Roberts, was pictured with Prince Andrew in London in 2001

Virginia Roberts Giuffre, an alleged victim of super-rich sex offender Jeffrey
Epstein, has begun a civil legal action against the Duke of York, Prince Andrew.
In court papers she claims the duke abused her three times - at Ghislaine
Maxwell's London home, at Epstein's Manhattan home and at the financier's
private Caribbean retreat in the US Virgin Islands, claims which he has
consistently denied. What does this mean in practice - and what could
ultimately happen in the case?


Why has she filed this legal claim now and in New York?




                                                                                                    1/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 18 of 198

In 2019, New York State changed its law to allow alleged survivors of historical abuse to seek
redress many years after an incident. Ms Giuffre has filed her claim against the duke before
the August deadline for cases such as hers to be lodged.

Speaking to the BBC about Ms Giuffre's allegations in 2019, Prince Andrew said they "never
happened".

"It didn't happen. I can absolutely categorically tell you it never happened. I have no
recollection of ever meeting this lady, none whatsoever," he told BBC Newsnight.

Is this a criminal allegation?

No. It is a civil case - which means that Ms Giuffre wants a court in New York to decide
whether her allegations are true and whether the duke should pay her damages.

Can the Duke just ignore the case?

The brutal fact is that wherever they take place, civil court cases are ultimately hard, if not
impossible, to ignore, because doing so can be catastrophically bad for the defendant.

David Boies, Ms Giuffre's fearsome and celebrated American lawyer, said that the prince
would be "very ill-advised" to ignore the judicial process.

"If he does, it will be a default judgement against him that will be, in effect, enforced not only
in the United States, but in virtually every civilised country in the world."

Ok, but how can the case even begin if he's not in New York?

Good point. The case can only begin if a New York judge is sure the defendant has been
"served" with the legal papers - meaning they have personally received a copy of the legal
allegations before the court.

In practice, that typically means putting the envelope in the hands of the defendant and, like
in Hollywood, saying something like: "I'll see you in court."

Ms Giuffre's team face two obstacles here. First, the duke is not in the US.

But, under an international treaty to help courts work together, they can ask a judge at the
High Court in London begin a process of serving the papers.

But getting directly to a prince of the realm is rather difficult.




                                                                                                     2/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 19 of 198

Ms Giuffre's team could try to hand them to a suitably senior official at his official residence,
or with his lawyers, if they know who they are. They could then try to argue that amounts to
having met the requirement to serve them on a prince who is otherwise impossible to meet.


Trial by Christmas then?

Don't hold your breath. A damages case has one of a number of outcomes:

     A New York judge could throw the case out as legally inadmissible;
     The defendant and the plaintiff (the official term for Ms Giuffre) could settle;
     The case could go to trial and a jury would have to decide whether or not Ms Giuffre's
     allegations are true.

So what does settlement mean?

Exactly that - the sides reach an agreement, typically (but not always) with the defendant
making a payment to the plaintiff.

But... the defendant may not admit liability and there is no court finding of wrongdoing.


Is a settlement likely?

Nobody knows. Mr Boies says that his client tried to resolve her complaint without resorting
to the courts - but the prince had failed to respond.

But what if there is no quick settlement?

The first stage - assuming Prince Andrew is served - is the gathering of evidence.

Ms Giuffre's team would begin pressing the New York court to order the production of
evidence that may be useful to the case. Most of this material would ultimately become
public.

As each piece of evidence is submitted, the duke, if he chose to be represented in the case,
would have the legal right to dispute its admission, or to bring counter evidence to the case.

Could the prince be cross-examined in open court?

In theory, yes, but let's take another step back.

An important stage of evidence-gathering in the US is called deposition.




                                                                                                    3/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 20 of 198

A defendant is basically interviewed at length by the other side's lawyers about their version
of events. This usually takes place in the lawyer's offices but it's part of the legal process - so
the witnesses have to be truthful.

The deposition is their core evidence - but it can also play a crucial role in helping the sides
put down their arms and reach a settlement, once the evidence becomes clear.

Can the US court force him to come to the US to do that or give
evidence in court later?

No - because this is not a criminal trial and he's not even in the country.

What happens if the duke loses?

Ms Giuffre's side would ask the court to order Prince Andrew to pay Ms Giuffre damages.

But he's not in the US - so how could that be enforced?

If Ms Giuffre won, her team could come to the UK and ask a High Court judge in London to
rule, in a follow-on case, that the duke has to pay up.

But here's where it gets legally rather complex (if it wasn't already). If the prince didn't take
part in the case in America, a London judge could reject the case as unenforceable. That
would protect him from the damages - but it wouldn't affect the New York court's judgment
against him.




                                                                                                      4/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 21 of 198



Virginia Giuffre: Prince Andrew accuser files civil case in
US
  bbc.com/news/uk-58153711


By George Bowden & Hazel Shearing
BBC News

Published
  2 hours ago

Related Topics
     Jeffrey Epstein death




                                      image sourceVirginia Roberts
    image captionVirginia Giuffre, then Roberts, was pictured with Prince Andrew in London in 2001

A US woman who alleges she was brought to the UK aged 17 to have sex with the
Duke of York has filed a civil case in New York claiming he abused her.

Virginia Giuffre, who was an accuser of convicted sex offender Jeffrey Epstein, claims she
was sexually assaulted by Prince Andrew in London and New York.

A spokeswoman for Prince Andrew, 61, said there was "no comment" on the case, which was
filed under New York's Child Victims Act.

He has consistently denied the claims.

                                                                                                     1/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 22 of 198

The case alleges the prince sexually abused Ms Giuffre - then known as Virginia Roberts - at
the London home of Epstein associate Ghislaine Maxwell, and at Epstein's homes in
Manhattan and Little St James in the US Virgin Islands.

It claims the prince engaged in sexual acts without her consent, knowing how old she was
and "that she was a sex-trafficking victim".

The case also says the "extreme and outrageous conduct" continues to cause Ms Giuffre, now
38, "significant emotional and psychological distress and harm".

"In this country no person, whether president or prince, is above the law, and no person, no
matter how powerless or vulnerable, can be deprived of the law's protection," the documents
read.

"Twenty years ago Prince Andrew's wealth, power, position, and connections enabled him to
abuse a frightened, vulnerable child with no one there to protect her. It is long past the time
for him to be held to account."

Speaking about Ms Giuffre's allegations in 2019, Prince Andrew said they "never happened".

"It didn't happen. I can absolutely categorically tell you it never happened. I have no
recollection of ever meeting this lady, none whatsoever," he told BBC Newsnight.

    media captionPrince Andrew said in 2019 that he could not recall any incident involving Virginia
                                              Roberts.

In a later statement, Prince Andrew said: "I continue to unequivocally regret my ill-judged
association with Jeffrey Epstein.

"His suicide has left many unanswered questions, particularly for his victims, and I deeply
sympathise with everyone who has been affected and wants some form of closure.

"I can only hope that, in time, they will be able to rebuild their lives. Of course, I am willing to
help any appropriate law enforcement agency with their investigations, if required."




The narratives put forward by Ms Giuffre and Prince Andrew are a hundred miles apart.




                                                                                                       2/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 23 of 198

Prince Andrew says he has no recollection of meeting Ms Giuffre, that he never had sex with
her.

However, there is a photo that clearly shows him with his arm around Ms Giuffre in a
location that Ghislaine Maxwell's brother, Ian, has confirmed looks very much like her then
London house.

Some "friends" of Prince Andrew have anonymously suggested that the photo is a fake. There
is no evidence that this is the case.

One person close to the prince told the BBC recently that there was a simpler explanation -
that he met thousands of people and that whilst he may have met Ms Giuffre, he simply
couldn't remember her.

Prince Andrew has said he will help law enforcement authorities with their enquiries into
Jeffrey Epstein. His team pushed back very hard against the allegation from the US Attorney
for the Southern District of New York that he had not offered assistance.

But they will see today's lawsuit as a legal fishing expedition and will do everything they can
to see that it goes no further.




                                        image sourceReuters
image captionMs Giuffre implored the British public to "stand beside her" in an interview with Panorama
                                               in 2019




                                                                                                          3/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 24 of 198

The new legal complaint alleges that the prince and his representatives have rejected
requests to provide "whatever facts, context or explanation he might have, and to explore
alternative dispute resolution approaches".



What is the Child Victims Act?

New York State's Child Victims Act was signed into law by Governor Andrew Cuomo in 2019.

It allowed survivors of childhood sexual abuse to file a case which had already been time-
barred or expired, and gave them a year to do so.

That one-year window was then extended because of disruption to court services during the
pandemic and ends this week, on 14 August.

Mr Cuomo called it a "pathway to justice" for people who allege they were abused when
under-age and was intended to help "right wrongs that went unacknowledged and
unpunished".

Meanwhile, an independent inquiry found this month that Mr Cuomo harassed multiple
women. Mr Cuomo denied touching anyone inappropriately and vowed to stay in office.


Ms Giuffre's legal action is a civil case filed by a private party for monetary damages, as
opposed to a criminal case filed by the state.

Arick Fudali, a partner at New York legal firm Bloom, which has represented nine of
Epstein's victims, told BBC Radio 4's Today programme that "very few" of such cases ended
up going to trial but there was a "small chance" this could.

The alternatives are that it is settled beforehand, it is struck out by a judge, or the
complainant ceases the action.

Melissa Murray, professor of law at New York University, said Prince Andrew "could be on
the hook for significant money damages".

"This is not about whether or not Prince Andrew will go to jail - he has no criminal exposure
from this particular case," she told the BBC.

Asked how likely it was that the case would to go to trial, she said Prince Andrew's team
would probably be more worried that it comes at a "really unfortunate time", as Ms Maxwell
is due to stand trial in November.

She has pleaded not guilty to federal charges that she conspired with Epstein in the abuse of
four under-age girls.


                                                                                                4/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 25 of 198

Prof Murray said: "With this civil suit pending and her about to go to trial on these criminal
charges, there may be even more pressure - and indeed temptation - for her to co-operate
with federal prosecutors and perhaps provide more information about all of the individuals
who were in the orbit of Jeffrey Epstein and that could, allegedly, include the prince himself."



More on this story

     Prince 'categorically' denies sex claims

     Published
     17 November 2019




                                                                                                   5/5
          Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 26 of 198



Prince
Prince Andrew
       Andrew Sued
              Sued by
                   by Epstein Accuser Claiming
                      Epstein Accuser Claiming Sexual
                                               Sexual
Abuse
Abuse
B   bloomberg.com/news/articles/2021-08-09/prince-andrew-sued-by-epstein-accuser-claiming-underage-abuse
    bloomberg.com/news/articles/2021-08-09/prince-andrew-sued-by-epstein-accuser-claiming-underage-abuse



By
By
Bob Van Voris
Bob Van Voris

August 9,
August 9, 2021,
          2021, 6:23
                6:23 PM
                     PM EDT
                        EDT Updated
                            Updated on August 10,
                                    on August 10, 2021,
                                                  2021, 6:20 AM EDT
                                                        6:20 AM EDT

       Virginia Giuffre
       Virginia Giuffre filed
                        filed suit
                              suit in
                                   in federal
                                      federal court
                                              court in
                                                    in Manhattan
                                                       Manhattan

    e Her lawyer said
      Her lawyer said in
                      in aa letter
                            letter that her claims
                                   that her claims faced
                                                   faced time
                                                         time limits
                                                              limits




                                                Prince Andrew
                                                Prince Andrew
                                   Photographer:
                                   Photographer: Ian
                                                  Ian Forsyth/Getty
                                                      Forsyth/Getty Images
                                                                    Images

Prince Andrew was
Prince Andrew     was sued
                       sued in
                             in New   York by
                                 New York   by aa woman  who claims
                                                  woman who   claims she
                                                                     she was
                                                                          was recruited
                                                                               recruited by
                                                                                         by Jeffrey
                                                                                            Jeffrey
Epstein
Epstein as
         as aa teenager
               teenager and
                         and “lent
                               “lent out”
                                     out” to
                                          to powerful
                                             powerful men,
                                                       men, including
                                                            including the
                                                                       the second
                                                                            second son
                                                                                    son of
                                                                                        of Queen
                                                                                           Queen
Elizabeth
Elizabeth II,
           II, for
               for sexual
                   sexual purposes.
                           purposes.


                                                                                                           1/2
                                                                                                           1/2
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 27 of 198

Virginia Giuffre
Virginia  Giuffre claimed
                    claimed inin suit
                                  suit filed
                                       filed Monday
                                             Monday in in Manhattan
                                                          Manhattan federal
                                                                       federal court
                                                                                 court that
                                                                                        that the
                                                                                             the British
                                                                                                  British
royal
royal sexually
       sexually abused    her at
                 abused her     at Epstein’s
                                   Epstein’s home
                                              home inin New    York, on
                                                         New York,   on his
                                                                        his private
                                                                             private island
                                                                                       island in
                                                                                               in the
                                                                                                  the U.S.
                                                                                                      U.S.
Virgin Islands
Virgin  Islands and
                  and in
                       in the
                          the London
                               London homehome of
                                                of Ghislaine
                                                   Ghislaine Maxwell,
                                                                Maxwell, the
                                                                          the British
                                                                               British socialite   who is
                                                                                        socialite who    is in
                                                                                                            in
jail awaiting
jail awaiting trial
               trial on
                     on charges
                         charges sheshe helped
                                         helped Epstein
                                                Epstein traffic
                                                          traffic underage
                                                                  underage girls
                                                                              girls for
                                                                                    for sex.
                                                                                        sex.

According to
According to Giuffre,
             Giuffre, Prince Andrew is
                      Prince Andrew is liable
                                       liable for battery and
                                              for battery and for
                                                              for intentional
                                                                  intentional infliction
                                                                              infliction of
                                                                                         of
emotional
emotional distress.
           distress. “Prince   Andrew committed
                     “Prince Andrew    committed sexual
                                                   sexual assault
                                                          assault and battery upon
                                                                  and battery upon plaintiff
                                                                                   plaintiff
when
when she  was 17
      she was      years old,”
               17 years  old,” she
                               she claimed
                                   claimed in
                                           in the
                                              the complaint.
                                                  complaint.

AA spokesperson
   spokesperson for
                  for Prince  Andrew declined
                      Prince Andrew    declined to
                                                 to comment
                                                    comment when
                                                               when contacted
                                                                      contacted byby email.
                                                                                      email. Blackfords
                                                                                             Blackfords
 LLP,
 LLP, aa U.K. law firm
         U.K. law firm which
                       which has
                               has previously
                                   previously represented
                                               represented Prince    Andrew, also
                                                             Prince Andrew,    also didn’t
                                                                                     didn’t
 immediately
 immediately respond
               respond to
                        to an
                           an email
                              email sent
                                     sent and  voicemail left
                                          and voicemail  left after  business hours.
                                                               after business hours.

‘Impossible’
‘Impossible’

Prince   Andrew has
Prince Andrew      has previously
                        previously denied    having ever
                                     denied having     ever had
                                                              had sex
                                                                   sex with
                                                                       with Giuffre,
                                                                             Giuffre, perhaps
                                                                                        perhaps most
                                                                                                   most notably
                                                                                                          notably
in
in aa 2019
      2019 BBC
            BBC interview.
                  interview. Challenging
                               Challenging Giuffre‘s
                                              Giuffre's claim    that he
                                                          claim that      had been
                                                                       he had  been “profusely
                                                                                       “profusely sweating”
                                                                                                     sweating”
during
during one
         one of
              of their
                 their alleged
                        alleged sexual
                                 sexual encounters,
                                         encounters, thethe prince
                                                              prince contended
                                                                      contended thatthat aa medical
                                                                                             medical condition
                                                                                                       condition
dating
dating from
         from his
               his Falklands    War service
                    Falklands War     service meant
                                               meant itit was
                                                           was “impossible”
                                                                “impossible” forfor him
                                                                                     him toto sweat.
                                                                                              sweat.

In
In a July 19
   a July  19 letter
               letter to
                       to Blackfords,
                           Blackfords, Giuffre’s
                                           Giuffre’s lawyer,
                                                      lawyer, David
                                                                David Boies,
                                                                       Boies, said
                                                                              said she  was running
                                                                                   she was    running out
                                                                                                        out of
                                                                                                             of
time
time to  bring aa suit
      to bring     suit under
                         under aa recent
                                     recent New     York law
                                              New York    law that
                                                               that extended
                                                                    extended the
                                                                               the statute
                                                                                   statute ofof limitations
                                                                                                limitations for
                                                                                                              for
underage
underage sexsex abuse
                 abuse claims.
                          claims. In In the
                                        the letter,
                                             letter, Boies
                                                     Boies offered
                                                            offered to
                                                                     to enter
                                                                        enter into
                                                                              into aa tolling
                                                                                      tolling agreement
                                                                                               agreement to to
stop
stop the
     the clock
          clock onon the
                      the statute.
                            statute.

“We   have previously
“We have   previously sought,
                        sought, so
                                so far
                                   far without
                                       without success,
                                                success, to
                                                          to meet  with Prince
                                                             meet with          Andrew or
                                                                        Prince Andrew   or his
                                                                                           his
counsel
counsel to
         to receive
             receive Prince  Andrew’s information
                     Prince Andrew’s   information and    views, and
                                                     and views,   and to
                                                                      to discuss
                                                                         discuss whether
                                                                                 whether aa
negotiated
negotiated resolution
             resolution might   be appropriate,”
                         might be  appropriate,” Boies
                                                  Boies wrote.
                                                         wrote. AA representative
                                                                   representative for
                                                                                  for Boies
                                                                                      Boies said
                                                                                             said the
                                                                                                  the
letter was ignored.
letter was  ignored.

Giuffre
Giuffre is
        is one
           one of
               of many   women who
                  many women     who have
                                      have said
                                             said they
                                                  they were
                                                       were sexually
                                                             sexually abused
                                                                      abused by
                                                                             by Epstein
                                                                                Epstein and
                                                                                        and his
                                                                                            his
friends before they
friends before       were 18.
                they were 18. Giuffre
                              Giuffre is
                                       is seeking
                                          seeking unspecified
                                                   unspecified damages.
                                                                damages.

The
The case
    case is
         is Giuffre
            Giuffre v.
                     v. Prince Andrew, Duke
                        Prince Andrew,  Duke of   York, 21-cv-06702,
                                               of York, 21-cv-06702, U.S.
                                                                     U.S. District
                                                                          District Court,
                                                                                   Court,
Southern
Southern District
          District of
                   of New    York (Manhattan).
                       New York   (Manhattan).

—
— With
  With assistance
       assistance by Patricia Hurtado,
                  by Patricia Hurtado, and Alex Morales
                                       and Alex Morales

(Updates
(Updates with
         with Prince Andrew’s spokesperson
              Prince Andrew’s spokesperson in
                                           in the
                                              the fourth
                                                  fourth paragraph)
                                                         paragraph)




                                                                                                                    2/2
                                                                                                                    2/2
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 28 of 198



One Of Jeffrey Epstein’s Accusers Is Suing Prince
Andrew For Sexual Abuse
  buzzfeednews.com/article/skbaer/prince-andrew-sex-abuse-lawsuit




Mark Richards / WPA Pool / Getty Images
Prince Andrew in 2017


                                                                              1/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 29 of 198

A woman who said she was forced to have sex with Prince Andrew as a child while under the
control of financier Jeffrey Epstein is now suing the Duke of York in federal court.

In a complaint filed Monday in the US District Court for the Southern District of New York,
Virginia Giuffre claimed that the prince had sexually abused her on separate occasions in
London, New York, and at Epstein's private island in the US Virgin Islands between 2000
and 2002, when she was under the age of 18.


Advertisement

"I am holding Prince Andrew accountable for what he did to me," Giuffre said in a statement
provided to BuzzFeed News.

She added that she expected her decision to sue the British royal "will subject [her] to further
attacks." But, she said, "I knew that if I did not pursue this action, I would be letting [my
family] and victims everywhere down.”

The complaint alleges that Prince Andrew knew she was a victim of sex trafficking and that
she was underage. It includes the infamous photograph of a 17-year-old Giuffre and the duke
with his arm around her waist.




Courtesy Boies Schiller Flexner LLP
From left: Prince Andrew, Giuffre, and Ghislaine Maxwell in 2001



                                                                                                   2/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 30 of 198

Advertisement

Buckingham Palace did not immediately respond to BuzzFeed News' request for comment.

Andrew, Queen Elizabeth's second son, has previously denied ever having sex with Giuffre.
He has also said that he had no idea Epstein was trafficking and abusing girls despite flying
on his private jet and being one of his highest-profile friends who stayed at his homes and
private island.

Epstein killed himself in a Manhattan federal detention center in August 2019 while facing
charges of trafficking dozens of underage girls for sex.

Giuffre first publicly accused Andrew of sexually abusing her in 2015 and has sworn to her
story in a court deposition. She has also said that before having sex with the prince in a
London home, they had dinner and went to a nightclub, where she recalled Andrew sweating
on the dance floor.




Bebeto Matthews / AP
Giuffre in 2019




                                                                                                3/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 31 of 198

In a November 2019 interview with the BBC, Andrew defended himself by saying that at that
time he was not able to sweat because of a "peculiar" medical condition. In a statement that
month, he also said he would help law enforcement with their Epstein inquiry. Last year,
prosecutors said he had provided "zero" cooperation.

According to the complaint, Giuffre was "compelled by express or implied threats" by
Epstein, his ex-girlfriend Ghislaine Maxwell, and/or Prince Andrew to have sex with the duke
and "feared death or physical injury" if she disobeyed. In 2002, after Epstein sent her to
Thailand, she fled to Australia.

Maxwell is currently awaiting trial on charges that she recruited teenage girls for Epstein.

Giuffre's attorneys have reached out to Andrew and his representatives as recently as last
month to find an alternative resolution outside of court, but those inquiries have been
rejected, according to the complaint.

"In this country no person, whether President or Prince, is above the law, and no person, no
matter how powerless or vulnerable, can be deprived of the law’s protection," the complaint
states. "Twenty years ago Prince Andrew’s wealth, power, position, and connections enabled
him to abuse a frightened, vulnerable child with no one there to protect her. It is long past
the time for him to be held to account."




                                                                                                4/4
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 32 of 198



Epstein accuser sues Prince Andrew, says he sexually
assaulted her when she was 17
   cbc.ca/news/world/epstein-giuffre-prince-andrew-accuesed-sexual-assault-1.6135422

The Associated Press · Posted: Aug 09, 2021 6:46 PM ET | Last Updated: 36 minutes ago        August 9, 2021

The Associated Press · Posted: Aug 09, 2021 6:46 PM ET | Last Updated: 36 minutes ago


   Prince Andrew, seen inside St George's Chapel during his father's funeral on April 17, has denied he
   sexually assaulted Virginia Giuffre, who sued Andrew in a Manhattan federal court on Monday. (Yui
                                        Mok/The Associated Press)

One of Jeffrey Epstein's longtime accusers sued Prince Andrew on Monday, saying he
sexually assaulted her when she was 17.

Virginia Giuffre has repeatedly made her allegations against Epstein, his onetime girlfriend
Ghislaine Maxwell, and Andrew, but the lawsuit, filed by Giuffre's lawyers in Manhattan
federal court, was the first time she has directly confronted Andrew in such a formal setting.
It steps up public relations pressure on the prince, even if he remains beyond the reach of
U.S. courts.

In a statement, Giuffre said the lawsuit was brought under the Child Victims Act to allege she
was trafficked to him and sexually abused by him.

"I am holding Prince Andrew accountable for what he did to me," she said. "The powerful and
rich are not exempt from being held responsible for their actions. I hope that other victims
will see that it is possible not to live in silence and fear, but to reclaim one's life by speaking
out and demanding justice.

"I did not come to this decision lightly," she said. "As a mother and a wife, my family comes
first — and I know that this action will subject me to further attacks by Prince Andrew and
his surrogates — but I knew if I did not pursue this action, I would be letting them and
victims everywhere down."


 Giuffre gestures during an interview on the BBC Panorama program that aired Dec. 2, 2019. Giuffre says
 she was a trafficking victim made to have sex with Prince Andrew when she was 17. (BBC Panorama/The
                                             Associated Press)


Allegations not proven in court
None of the allegations against Prince Andrew has been proven in court.




                                                                                                              1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 33 of 198

In late 2019, he told BBC Newsnight that he never had sex with Giuffre, saying, "It didn't
happen."

He said he has "no recollection" of ever meeting her and told an interviewer there are "a
number of things that are wrong" about Giuffre's account, which alleges the encounter
occurred in 2001.

"I can absolutely categorically tell you it never happened," Andrew said.

The interview was widely panned by critics who said Andrew seemed insensitive to Epstein's
victims. Afterward, the prince quit royal duties.

According to the lawsuit, which seeks unspecified compensatory and punitive damages, the
prince abused Giuffre on multiple occasions when she was under the age of 18.

It said that on one occasion, the prince sexually abused her in London at Maxwell's home,
when Epstein, Maxwell and Prince Andrew forced her to have sexual intercourse with the
prince against her will.

      Ghislaine Maxwell denied arranging girls for Prince Andrew in newly released
      deposition

      Royal Fascinator

      Why Ghislaine Maxwell's arrest could turn up the heat on Prince Andrew

On another occasion, Prince Andrew sexually abused Giuffre in Epstein's New York mansion,
the lawsuit said. It also alleged that Andrew sexually abused Giuffre on Epstein's private
island in the U.S. Virgin Islands.

The lawsuit added that Andrew knew her age at the time based on communications with
Epstein and Maxwell. It said he went ahead anyway "for the purpose of gratifying his sexual
desires."

Maxwell, 59, has pleaded not guilty to sex trafficking charges in Manhattan federal court,
where she faces trial in November.


Jeffrey Epstein and Ghislaine Maxwell are seen in New York in 2005. Giuffre, who had accused Epstein of
sex crimes, alleges in her lawsuit that on one occasion at Maxwell's home in London, Epstein, Maxwell and
  Prince Andrew forced her to have sex with the prince against her will. (Patrick McMullan/Getty Image)

Epstein, 66, was found dead in a federal jail in Manhattan in August 2019, a month after he
was arrested on sex trafficking charges. New York City's medical examiner ruled his death a
suicide.



                                                                                                            2/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 34 of 198

As part of its continuing probe into Epstein and his encounters with women and teenage
girls, Manhattan federal prosecutors formally requested to speak with Prince Andrew.

The request, similar to issuing a subpoena, was made under the Mutual Legal Assistance
Treaty, an agreement between the two countries to share evidence and information in
criminal cases.

Brad Edwards, who represents dozens of Epstein victims, has said that the prince has failed
to answer questions for civil lawsuits before.

"I've always been given the impression that, whether he has immunity or not, he certainly
behaves like he does," Edwards said.




                                                                                              3/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 35 of 198



Virginia Giuffre files lawsuit against Prince Andrew
alleging sexual abuse
  cnn.com/2021/08/09/us/virginia-giuffre-sexual-abuse-lawsuit-prince-andrew/index.html

                                                                                         August 10, 2021

(CNN)Virginia Roberts Giuffre has filed a lawsuit against Prince Andrew for alleged sexual
abuse, according to federal court documents filed Monday.

Giuffre, an alleged victim of Jeffrey Epstein, has previously said publicly that she was forced
to perform sex acts with Britain's Prince Andrew, telling the BBC in 2019 that she was
trafficked by Epstein and forced to have sex with his friends, including the Duke of York,
when she was underage.
Buckingham Palace denied her allegations in a statement to CNN at the time, saying "It is
emphatically denied that The Duke of York had any form of sexual contact or relationship
with Virginia Roberts. Any claim to the contrary is false and without foundation."




A photograph appearing to show Prince Andrew with Jeffrey Epstein's accuser Virginia
Roberts Giuffre and, in the background, Ghislaine Maxwell.
In a November 2019 BBC interview, Prince Andrew said he had never met Giuffre and
suggested that a photo of the two of them may have been doctored.
In her lawsuit, Giuffre alleges that Prince Andrew sexually abused her at both Epstein and
Ghislaine Maxwell's invitation when she was a minor and that instances of alleged sexual
abuse occurred at Maxwell's home in London and at Epstein's home in Manhattan and on
Epstein's private island in the US Virgin Islands.

                                                                                                           1/2
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 36 of 198

"Prince Andrew committed sexual assault and battery upon Plaintiff when she was 17 years
old. As such, Prince Andrew is responsible for battery and intentional infliction of emotional
distress pursuant to New York common law. The damage to Plaintiff has been severe and
lasting," the lawsuit states.
CNN has reached out to representatives for Prince Andrew for comment. CNN has also
reached out to an attorney for Maxwell for comment on the allegations against her in the
lawsuit.

Prince Andrew steps back from public duties 02:11
Giuffre accuses Prince Andrew in the lawsuit of knowing her age and of knowing that she was
a sex-trafficking victim being forced to engage in sexual acts with him. Giuffre said she feared
disobeying Epstein, Maxwell and Prince Andrew "due to their powerful connections, wealth,
and authority," court documents state.
Former US Attorney for the Southern District of New York Geoffrey Berman said in January
2020 that Prince Andrew had not cooperated with attempts to interview him about Epstein.
"To date Prince Andrew has provided zero cooperation," Berman said at the time.
Federal prosecutors requested an interview in June 2020 with Prince Andrew as part of its
investigation into the alleged sex trafficking ring once operated by Epstein, a source told
CNN at the time.
Corrections officers working at jail where
Jeffrey Epstein was being held when he died
strike deal, will cooperate with IG review
Sigrid McCawley, an attorney for Giuffre, told
CNN in a statement that "the filing of this
complaint proves that irrespective of power,
privilege or even being a prince, no one is
above the law in the United States and all
perpetrators of abuse should be held
accountable."
Giuffre is seeking damages "in an amount to be determined at trial," as well as attorneys' fees
and other further relief "as the Court may deem just and proper," according to the lawsuit.
Epstein was indicted for sex trafficking of minors and conspiracy to engage in sex trafficking
of minors charges in July 2019, which he pleaded not guilty to. He was found dead in his
Manhattan federal detention center cell the next month.
Maxwell was charged in 2020 for her alleged role in recruiting, grooming and sexually
abusing underage girls as young as 14, and later, with sex trafficking charges. She has
pleaded not guilty to all charges.
CNN's Amir Vera and Lauren Kent contributed to this report.




                                                                                                   2/2
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 37 of 198



Prince Andrew suing 'most heartbreaking' blow for
Queen - 'far more serious' than Megxit'
  express.co.uk/news/royal/1474979/Prince-Andrew-sued-Virginia-Giuffre-court-case-the-Queen-Megxit-royal-family-vn

                                                                                                    August 10, 2021

Prince Andrew lawsuit 'heartbreaking' for Queen says Bell

Volume 90%


Sign up for FREE now and never miss the top Royal stories again.

We use your sign-up to provide content in ways you've consented to and to improve our
understanding of you. This may include adverts from us and 3rd parties based on our
understanding. You can unsubscribe at any time. More info

Speaking to TalkRadio on Tuesday, the station's Royal correspondent claimed the suing of
Prince Andrew by Virginia Giuffre, who has accused the Duke of York of "sexual abuse"
dating back to 2001, is the most "heartbreaking' for the Queen despite an array of blows over
recent years for the Royal Family. Ms Giuffre has used courts in New York to sue the Duke of
York under the US Child Victims Act as she claims she was trafficked to London aged 17 to
have sex with Prince Andrew. Prince Andrew has strongly denied all allegations against him.

Mr Bell claimed: “I think this is far more of a serious one against the royal family.

“The Harry and Meghan one is a showbiz fiasco in a way however damaging it is.

“This is because you have got the man who was perceived to be the Queen’s favourite at the
heart of a sexual allegation.”

Mr Bell suggested that this latest revelation will be “the most heartbreaking of them all”.

JUST IN Prince Andrew warned never to step foot in US again as Duke does
NOT have immunity claim




                                                                                                                      1/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 38 of 198




The latest suing by Virginia Giuffre will be "heartbreaking" for the Queen (Image: Getty
Images)




Ms Giuffre is suing Prince Andrew in a New York court under the US Child Victims Act
(Image: Getty Images)
He claimed Prince Andrew was due to be used as the “shoulder” for public outings and royal
visits with the Queen following the death of Prince Philip in May.

But Mr Bell added how Andrew has “taken that away from” the Queen with the new episode
in the sexual allegations saga.

He went on to claim Andrew had “let her down in a big way” following the death of husband
Philip and thrown the royal family into yet another saga.




                                                                                             2/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 39 of 198

The royal correspondent added how the latest court action is that events of the past are "now
coming for" Prince Andrew and that will tear the Queen apart.

READ MORE Eugenie may spark 'devastation' for Queen in 'new royal war'

Prince Andrew put in a 'gilded cage' by Queen says expert

Volume 90%




Prince Andrew was meant to be a "shoulder to lean on" for the Queen after Prince Philip's
death (Image: Getty Images)
Ms Giuffre filed a lawsuit against Prince Andrew in a New York court on Monday.

She alleges that she was “trafficked to him” by the late pedophile financier Jeffrey Epstein
and accomplice Ghislaine Maxwell and “sexually abused” aged-17 by Prince Andrew, the
Duke of York in a flat in London in 2001.

Ms Giuffre is suing Prince Andrew under the Child Victims Act which was passed in 2018 by
the state of New York to help victims of historical sexual abuse to seek redress.

She said: “I am holding Prince Andrew accountable for what he did to me.




                                                                                                3/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 40 of 198




Prince Andrew with Melanie Trump (left) Gwendolyn Beck (2nd right) and late Jeffrey
Epstein (right) (Image: Getty Images)
"The powerful and rich are not exempt from being held responsible for their actions.”

In the latest suit, Ms Giuffre’s lawyers also allege that the Duke of York sexually abused her
on Epstein’s private island in the Caribbean.

The Duke claimed to have "no recollection" of meeting the claimant and could not have been
participating in sexual activity on that said day, as he was taking his daughter to Pizza
Express in Woking.

Buckingham Palace released a statement to say: "The Duke of York unequivocally regrets his
ill-judged association with Jeffrey Epstein.

"Epstein’s suicide left many unanswered questions, particularly for his victims. The Duke
deeply sympathises with those affected who want some form of closure.

"It is his hope that, in time, they will be able to rebuild their lives. The Duke is willing to help
any appropriate law enforcement agency with their investigations, if required.

"The Duke has already stated that he did not see, witness, or suspect any behaviour of the
sort that subsequently led to Jeffrey Epstein’s arrest and conviction. He deplores the
exploitation of any human being and would not condone, participate in, or encourage any
such behaviour."




                                                                                                       4/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 41 of 198



Prince Andrew Sued In U.S. Court By Jeffrey Epstein
Accuser Virginia Giuffre
  forbes.com/sites/carlieporterfield/2021/08/09/prince-andrew-sued-in-us-court-by-jeffrey-epstein-accuser-virginia-giuffre

                                                                                                           August 9, 2021

Carlie Porterfield
Forbes Staff

Topline
Prince Andrew, Queen Elizabeth’s second son who stepped down from royal duties over his
friendship with late disgraced financier Jeffrey Epstein in 2019, is facing a civil lawsuit in a
U.S. court from Virginia Giuffre, one of Epstein’s most public accusers, over claims she was
forced to have sex with the royal when she was 17.




              Queen Elizabeth II and Prince Andrew watching a 2013 horse race in England.
                                                      Getty Images



Key Facts
Giuffre’s lawsuit, filed in a New York federal court Monday, alleges Andrew sexually abused
her at Epstein’s New York penthouse in 2001, when Giuffre says she was being sex trafficked
by Epstein and his longtime associate Ghislaine Maxwell, a wealthy British socialite and
friend of Andrew’s.



                                                                                                                             1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 42 of 198

Giuffre accuses the prince of inflicting emotional distress and battery and is seeking
unspecified compensatory and punitive damages, describing the abuse’s effect on Giuffre as
“severe and lasting” in the suit.

PROMOTED

The lawsuit was filed under New York’s Child Victims Act, a state law that allows child sex
abuse victims more time to sue in civil court for damages regardless of the crime’s statute of
limitations.

If Andrew were to ignore the lawsuit, Giuffre’s lawyers would use a judgement against him to
target his assets as much as international law would allow, a rep said, though the U.S. and
U.K. do not have a reciprocal agreement to enforce respective court judgements.

Andrew denied having any sexual contact with Giuffre in a 2019 BBC interview that saw the
prince widely slammed by viewers for being insensitive to Epstein’s victims and that the
British media described as “a car crash.”


Crucial Quote
“In this country no person, whether President or Prince, is above the law, and no person, no
matter how powerless or vulnerable, can be deprived of the law’s protection,” Giuffre’s
attorney, David Boies, told Forbes in a statement. “Twenty years ago Prince Andrew’s wealth,
power, position and Connor ruins enabled him to abuse a frightened, vulnerable child with
no one there to protect her. It is long past the time for him to be held to account.”

Tangent
New York federal prosecutors said Andrew refused to cooperate and “completely shut the
door” on lending a hand to the Epstein investigation last year. Prince Andrew’s legal team
has denied the accusation, saying the investigators have turned down offers from the prince
to assist three separate times. Andrew has stayed largely out of the public eye since stepping
down as a senior working member of the royal family, only making exceptions for his
daughter Princess Beatrice’s wedding last year and the funeral for his father, Prince Philip, in
April. Andrew is ninth in line for the throne.


Key Background
Giuffre has maintained for years that she was abused by Andrew on different occasions in
New York, London and on Epstein’s private island in the U.S. Virgin Islands. Epstein died by
suicide in a New York jail in August 2019 as he awaited trial on sex trafficking of underage
girls and conspiracy charges. Epstein was first convicted of soliciting underage girls for sex in




                                                                                                    2/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 43 of 198

2007, but served just more than a year in prison as part of a much-criticized plea deal.
Maxwell was arrested last year in New Hampshire and is in jail awaiting trial later this year
on charges related to grooming and sex trafficking underage girls for Epstein.




                                                                                                3/3
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 44 of 198



Prince Andrew accused of sexual abuse, battery in
lawsuit by alleged Epstein victim Virginia Giuffre
   foxnews.com/entertainment/prince-andrew-sued-sexual-abuse-battery-alleged-epstein-victim-virginia-giuffre


Prince Andrew is facing a lawsuit for sexual abuse.

The 61-year-old royal has been sued by Virginia Giuffre, who accused Andrew of sexually
abusing her when she was under 18.

Giuffre previously made waves when she went public with her accusations, claiming that
Andrew abused her at Jeffrey Epstein's Manhattan home.

"Today my attorney filed suit against Prince Andrew for sexual abuse under the Child Victims
Act," Giuffre said in a statement after filing the suit on Monday. "As the suit lays out in detail,
I was trafficked to him and sexually abused by him."

PRINCE ANDREW SPENT TIME AT JEFFREY EPSTEIN'S NYC TOWNHOUSE
AFTER SARAH FERGUSON DIVORCE, BOOK CLAIMS

"I am holding Prince Andrew accountable for what he did to me. The powerful and rich are
not exempt from being held responsible for their actions," she continued. "I hope that other
victims will see that it is possible not to live in silence and fear, but to reclaim one’s life by
speaking out and demanding justice."




Prince Andrew has been sued for sexual abuse and battery. (AP)

                                                                                                               1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 45 of 198

Giuffre explained that the decision to sue the royal was not made "lightly," as she prioritizes
her family and is aware that Andrew and his "surrogates" will lobby "further attacks" at her.

"… But I knew if I did not pursue this action, I would be letting them and victims everywhere
down," she concluded.

In the complaint, Guiffre alleges that Andrew "committed sexual assault and battery" upon
her when she was just 17.

SARAH FERGUSON ON EX-HUSBAND PRINCE ANDREW AMID EPSTEIN
SCANDAL: ‘I BELIEVE THAT HE’S A KIND, GOOD MAN’

"As such, Prince Andrew is responsible for battery and intentional infliction of emotional
distress pursuant to New York common law," says the suit. "The damage to Plaintiff has been
severe and lasting."

Fox News has reached out to Buckingham Palace for comment.

The Palace has previously denied the allegations.




Virginia Guiffre holding a photo of herself as a teen. She has accused Prince Andrew of
sexually abusing her at Jeffrey Epstein's home in Manhattan. (Emily Michot/Miami
Herald/Tribune News Service via Getty Images)

"It is emphatically denied that The Duke of York had any form of sexual contact or
relationship with Virginia Roberts," they have told Fox News. "Any claim to the contrary is
false and without foundation."

                                                                                                  2/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 46 of 198

The statement continued: "The Duke of York unequivocally regrets his ill-judged association
with Jeffrey Epstein. Epstein’s suicide left many unanswered questions, particularly for his
victims. The Duke deeply sympathizes with those affected who want some form of closure. It
is his hope that, in time, they will be able to rebuild their lives. The Duke is willing to help
any appropriate law enforcement agency with their investigations, if required.

"The Duke has already stated that he did not see, witness or suspect any behavior of the sort
that subsequently led to Jeffrey Epstein’s arrest and conviction. He deplores the exploitation
of any human being and would not condone, participate in, or encourage any such behavior."

Fox News' Stephanie Nolasco contributed to this report




                                                                                                   3/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 47 of 198



Prince Andrew sued, accused of sexual assault by
Jeffrey Epstein accuser
  globalnews.ca/news/8100190/prince-andrew-sued-accused-of-sexual-assault-by-jeffrey-epstein-accuser


World
By Larry Neumeister The Associated Press

Posted August 10, 2021 11:02 am




Prince Andrew during a television interview at the Royal Chapel of All Saints at Royal Lodge,
Windsor, on April 11, 2021. Steve Parsons/Pool Photo via AP

One of Jeffrey Epstein‘s longtime accusers sued Prince Andrew on Monday, taking
accusations that she has repeatedly publicly lodged against him, including that he sexually
assaulted her when she was 17, to a formal venue.

Lawyers for Virginia Giuffre filed the lawsuit in Manhattan federal court, where Epstein was
charged criminally with sex trafficking a month before he killed himself at age 66 in August
2019 in an adjacent federal jail where he was ordered to await trial.



                                                                                                       1/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 48 of 198

Giuffre has repeatedly made her allegations against Epstein, his onetime girlfriend Ghislaine
Maxwell, and Andrew, but the lawsuit was the first time she has directly confronted Andrew
in such a formal setting. It steps up public relations pressure on the prince, even if he
remains beyond the reach of the courts.

In a statement, Giuffre said she was “holding Prince Andrew accountable for what he did to
me.”

Story continues below advertisement

Read more: Ghislaine Maxwell’s latest request for bail rejected by U.S. appeals court

“The powerful and rich are not exempt from being held responsible for their actions. I hope
that other victims will see that it is possible not to live in silence and fear, but to reclaim one’s
life by speaking out and demanding justice,” Giuffre said.

“I did not come to this decision lightly,” she added. “As a mother and a wife, my family comes
first — and I know that this action will subject me to further attacks by Prince Andrew and
his surrogates — but I knew if I did not pursue this action, I would be letting them and
victims everywhere down.”

In late 2019, Prince Andrew told BBC Newsnight that he never had sex with Giuffre, saying,
“It didn’t happen.”

He said he has “no recollection” of ever meeting her and told an interviewer there are “a
number of things that are wrong” about Giuffre’s account, which alleges the encounter
occurred in 2001.

“I can absolutely categorically tell you it never happened,” Andrew said.

The interview was widely panned by critics who said Andrew seemed insensitive to Epstein’s
victims. Afterward, the prince quit royal duties.

Read more: Ghislaine Maxwell, Jeffrey Epstein’s ex, faces added sex trafficking charges

Story continues below advertisement

Giuffre has long said Maxwell recruited her at age 17 to be sexually abused by Epstein and
Maxwell from 1999 to 2002.

According to the lawsuit, which sought unspecified compensatory and punitive damages, the
prince abused Giuffre on multiple occasions when she was under the age of 18.

During each of the alleged acts, Giuffre was given “express or implied threats” by Epstein,
Maxwell, and/or Andrew to engage in sexual acts with the prince, the lawsuit said.



                                                                                                        2/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 49 of 198




2:14 Jeffrey Epstein case: Gloria Allred urges Prince Andrew to speak to U.S. prosecutors
Jeffrey Epstein case: Gloria Allred urges Prince Andrew to speak to U.S. prosecutors – Jul 6,
2020
It said that she “feared death or physical injury to herself or another and other repercussions
for disobeying” the trio because of their “powerful connections, wealth, and authority.”

It said that on one occasion, the prince sexually abused her in Maxwell’s London home when
Epstein, Maxwell and Prince Andrew forced her to have sexual intercourse with the prince
against her will. On another occasion, the prince sexually abused Giuffre in Epstein’s New
York mansion when Maxwell forced Giuffre and another victim to sit on Andrew’s lap as he
touched her, the lawsuit said.

Story continues below advertisement

Read more: 2 who guarded Jeffrey Epstein on night of suicide won’t face jail time after plea
deal

The lawsuit also alleged that Andrew sexually abused Giuffre on Epstein’s private island in
the U.S. Virgin Islands.

Andrew knew her age at the time based on communications with Epstein and Maxwell, the
lawsuit added. It said he went ahead anyway “for the purpose of gratifying his sexual
desires.”




                                                                                                  3/5
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 50 of 198

The lawsuit was brought under the Child Victims Act, a 2019 New York state law that allows
victims to temporarily make legal claims of abuse that occurred when they were children
regardless of when or how long ago the alleged abuse occurred.




1:54 Ghislaine Maxwell loses bid to keep Epstein testimony secret
Ghislaine Maxwell loses bid to keep Epstein testimony secret – Oct 20, 2020
Maxwell, 59, has pleaded not guilty to sex trafficking charges in Manhattan federal court,
where she faces trial in November. She is held without bail. Her lawyers did not respond to
requests for comment.

Story continues below advertisement

As part of a continuing probe into Epstein and his encounters with women and teenage girls,
Manhattan federal prosecutors last year formally requested to speak with Andrew.

Read more: Ghislaine Maxwell transcripts revealed in Jeffrey Epstein sex abuse case

The request, similar to issuing a subpoena, was made under the Mutual Legal Assistance
Treaty, an agreement between the two countries to share evidence and information in
criminal cases. U.S. prosecutors reportedly made a formal request through the British
government to interview Andrew.

Brad Edwards, a lawyer who represents dozens of Epstein victims, has said that the prince
has failed to answer questions for civil lawsuits before.

“I’ve always been given the impression that, whether he has immunity or not, he certainly
behaves like he does,” Edwards said.

                                                                                              4/5
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 51 of 198

——

Associated Press Writer Michael Balsamo in Washington contributed to this report.

© 2021 The Canadian Press




                                                                                    5/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 52 of 198



Prince Andrew seen at Balmoral after Virginia Giuffre
sues
  heraldscotland.com/news/19505192.prince-andrew-seen-balmoral-virginia-giuffre-sues




Prince Andrew has been seen arriving at Balmoral Castle a day after being sued in New York
by Epstein victim Virginia Giuffre.

The lawyer representing the Duke of York’s accuser has warned against anyone ignoring the
US courts as he claimed the royal’s legal team have “stonewalled” appeals for information.

Virginia Giuffre is suing the Queen’s son for allegedly sexually assaulting her when she was a
teenager, and has said it was “past the time for him to be held to account”.

She claims she was trafficked by Andrew’s former friend and convicted sex offender Jeffrey
Epstein to have sex with the duke, when she was aged 17 and a minor under US law.

David Boies, who represents Ms Giuffre, said his client ultimately wanted “vindication” from
her civil suit for damages.

READ MORE: Prince Andrew: Legal action launched accusing royal of sexually assaulting
Virginia Giuffre

Andrew has vehemently denied the allegations in the past, and a spokesman for the duke said
there was “no comment” when she was asked to respond to Ms Giuffre’s legal action.

According to the Daily Mail, the duke was seen arriving at the royal Scottish retreat of
Balmoral Castle on Tuesday evening and was thought to have been accompanied by his ex-
wife Sarah Ferguson.

Mr Boies told Channel 4 news: “This is now a matter for courts to decide and it would be very
ill-advised for anyone to sort of thumb their nose at a federal court.”

He claimed Andrew’s lawyers have not co-operated: “They have just totally stonewalled. They
have refused to provide any explanation, they refuse to engage in any discussions.

“They refuse to provide any facts, they’ve even refused to respond to any of the allegations
that have been made in any reasonable way. They have basically simply ignored every letter,
every phone call, every outreach that we’ve made.”


                                                                                                 1/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 53 of 198

Mr Boies said about his client: “I think she expects to get vindication” from the legal process
and went on to say, “Her hope is calling the rich and powerful abusers to account will have
some effect on reducing the chance that other young girls will suffer what she suffered.”

The duke does not have to attend or give evidence in the civil proceedings in New York, but
the legal action will be a further blow to his reputation and the standing of the monarchy,
according to Joe Little, managing editor of Majesty Magazine.

He said about the Epstein scandal: “It’s damaging not only for Andrew but for the institution
of the monarchy itself because all sorts of allegations have been thrown at the institution
since all this came to light – and the perception is, most likely incorrectly, they are not taking
it seriously.”

Andrew stepped back from public duties after the backlash from his 2019 Newsnight
interview, dubbed a “car crash”, which had attempted to draw a line under his relationship
with Epstein – but instead saw him heavily criticised for showing little empathy with the sex
offender’s victims.

“I can’t think of any kind of rehabilitation that will bring him back into the royal fold as a
working member of the family,” added Mr Little.

Lawyers for Ms Giuffre filed the civil suit seeking unspecified damages at a federal court in
New York, where the court documents claim she was “lent out for sexual purposes” by
Epstein including while she was still a minor under US law.




                                                                                                     2/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 54 of 198

It is alleged in the documents Ms Giuffre, then known as Virginia Roberts, was sexually
abused while aged under 18 by the Queen’s second son

Andrew is named as the only defendant in the 15-page suit, brought under New York state’s
Child Victims Act, although Epstein and his former girlfriend Ghislaine Maxwell are
mentioned frequently throughout.

It is alleged in the documents Ms Giuffre, then known as Virginia Roberts, was sexually
abused while aged under 18 by the Queen’s second son at Maxwell’s home in London, at
Epstein’s New York mansion and at other locations including Epstein’s private island in the
US Virgin Islands.

British socialite Maxwell has pleaded not guilty to sex-trafficking charges in Manhattan
federal court, where she faces trial in November, while Epstein took his own life in a US
federal jail in August 2019, a month after he was arrested on the same charges.

The documents claim Ms Giuffre “was compelled by express or implied threats by Epstein,
Maxwell, and/or Prince Andrew to engage in sexual acts with Prince Andrew, and feared
death or physical injury to herself or another and other repercussions for disobeying Epstein,
Maxwell, and Prince Andrew due to their powerful connections, wealth and authority”.

The duke allegedly engaged in the sexual acts without Ms Giuffre’s consent, while aware of
her age and while “knowing that she was a sex-trafficking victim”, the documents claim,
adding the alleged assaults “have caused, and continue to cause her, significant emotional
and psychological distress and harm”.

Mr Boies told Channel 4 News: “The evidence in terms of what he (Andrew) knew about
Jeffrey Epstein’s sex-trafficking operation is something that obviously will be for the jury to
decide. I think that everybody who was closely associated with Jeffrey Epstein knew that he
had these young girls, these young women who he was trafficking.”

Solicitor advocate Nick Goldstone, head of dispute resolution at international law firm Ince,
said: “I don’t think Prince Andrew will be compelled to attend the New York court and give
evidence to defend himself.

“I don’t think he will be compelled to put in any defence in writing because he can maintain
his right to silence.

“And under the American terminology, ‘take the fifth’ – the Fifth Amendment, everybody has
a right to silence for fear of self-incrimination.”

If the duke and his legal team do not engage in the civil proceedings, they are expected to
continue without their input – with the court making its judgment in due course.




                                                                                                  3/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 55 of 198

Andrew does not face the prospect of an extradition hearing as this only applies to criminal
charges and not civil cases.

In his Newsnight interview with the BBC’s Emily Maitlis, Andrew denied claims that he slept
with Ms Giuffre on three separate occasions, saying: “I can absolutely categorically tell you it
never happened. I have no recollection of ever meeting this lady, none whatsoever.”

The duke also said he has no memory of a well-known photograph of him with his arm
around Ms Giuffre’s waist at Maxwell’s house, and has questioned whether it was his own
hand in the image.




                                                                                                   4/4
          Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 56 of 198



Prince Andrew Lawsuit: Why Virginia Giuffre Is Suing The
Duke Of York
    huffingtonpost.co.uk/entry/prince-andrew-lawsuit-why-virginia-giuffre-is-suing-the-duke-of-
york_uk_61125d52e4b001428557c56f

                                                                                                  10 August 2021




Getty

Prince Andrew and Virginia Giuffre

Virginia Giuffre, an alleged victim of convicted sex offender Jeffrey Epstein, has brought a
civil case against Prince Andrew and accused the royal of sexual assault.

Here’s what we know so far.

What is Prince Andrew accused of?
Giuffre has accused Andrew of sexually abusing her in London, New York and in the US
Virgin Islands, where Epstein had a private island.

She also alleges the Duke of York had sex with her without her consent, even though he knew
she was 17 years old at the time and was “a sex-trafficking victim”.


                                                                                                                   1/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 57 of 198

Advertisement

Giuffre also adds the “extreme and outrageous conduct” still causes her “significant
emotional and psychological distress and harm”.

She has appealed for unspecified damages and claims: “It is long past the time for him to be
held to account.”

Andrew has consistently denied the allegations, and a spokeswoman has not commented on
the case.

    “I have no recollection of ever meeting this lady, none whatsoever.”Prince Andrew during the
    2019 BBC Newsnight interview

The Duke of York last spoke about Giuffre’s allegations against him publicly on BBC
Newsnight, in November 2019.

During the car crash interview with Emily Maitlis, Andrew said, “it didn’t happen”, adding: “I
have no recollection of ever meeting this lady, none whatsoever.”

The backlash to his interview was so severe, Andrew – the Queen’s second son – stepped
back from his public duties for the foreseeable future.

He later said: “I continue to unequivocally regret my ill-judged association with Jeffrey
Epstein.”

He also added that he would be “willing to help with any appropriate law enforcement agency
with their investigations”.

Buckingham Palace supported Andrew when he was a working royal, and said in 2015: “Any
suggestion of impropriety with underage minors is categorically untrue.”




                                                                                                   2/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 58 of 198




Miami Herald via Tribune News Service via Getty

Virginia Giuffre holds a photo of herself at age 16


Who is Virginia Giuffre?
Giuffre, formerly Virginia Roberts, is an alleged victim of convicted sex offender Jeffrey
Epstein.

She reportedly met Epstein through his long-time associate, Ghislaine Maxwell, in 2000,
when the pair allegedly began grooming her.

Giuffre claims Epstein and Maxwell first trafficked her to Andrew in March 2001, and claims
it happened at least twice more after that.

She ran away from them in 2002, when in Thailand, and broke off all contact with the trio.

Giuffre did not get involved with the FBI’s case against Epstein until 2007, and went on to
file a civil lawsuit against Epstein in 2009.

She spoke to the BBC’s Panorama in October 2019 for an episode that was released in
December about her allegations against Andrew.




                                                                                              3/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 59 of 198

She said: “I implore the people in the UK to stand up beside me, to help me fight this fight, to
not accept this as being OK.”

Why is Prince Andrew being sued now?
The Child Victims Act of New York came into law in 2019. It enables survivors of childhood
sexual abuse to file a case even if had already been time-barred or had expired.

The one-year window gave victims a year to do so, but delays caused by the pandemic pushed
this back to August 14 2021.

Arick Fudali, partner of a legal firm representing some of Epstein’s alleged victims, told BBC
Radio 4 there was a “small chance” this case could go to trial, although “very few” do.

Jonny Dymond, the BBC’s royal correspondent, claimed Andrew’s team would see the new
lawsuit as “a legal fishing expedition” and would do “everything they can to see that it goes no
further”.




Davidoff Studios Photography via Getty Images

Melania Trump, Prince Andrew, Gwendolyn Beck and Jeffrey Epstein at a party at the Mar-a-
Lago club, Palm Beach, Florida, February 12, 2000

Who else is mentioned in the case?

                                                                                                   4/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 60 of 198

Jeffrey Epstein
The former billionaire financier was arrested in July 2019 by the FBI on charges of sex
trafficking and conspiracy to engage in sex trafficking.

He pleaded not guilty to all charges and was found dead by suicide in his jail cell on August
10.

He was also convicted as a sex offender in 2008 and served 13 months in jail.

Epstein was known to socialise with former presidents including Donald Trump and Bill
Clinton, alongside Andrew.

Ghislaine Maxwell
Maxwell, Epstein’s one-time girlfriend and closest friend, was also arrested last year – after a
year in hiding – on charges she procured teenage girls for Epstein to sexually abuse.

Maxwell has denied all charges, and will stand trial in November.

What does this mean for Prince Andrew?
New York University law professor Melissa Murray told the BBC this could have a knock-on
effect for the case against Andrew.

Murray explained: “With this civil suit pending and her about to go to trial on these criminal
charges, there may be even more pressure – and indeed temptation – for her to cooperate
with federal prosecutors and perhaps provide more information about all of the individuals
who were in the orbit of Jeffrey Epstein, and that could, allegedly, include the prince
himself.”

The FBI is investigating a potential international sex trafficking ring run by Epstein, although
the disgraced financier died before his trial back in 2019.

Andrew has consistently denied any knowledge of Epstein’s crimes.




                                                                                                   5/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 61 of 198




Patrick McMullan via Getty Images

Jeffrey Epstein and Ghislaine Maxwell in 2005

What happens next?
The civil case is not expected to go to trial, and Andrew is not at risk of imprisonment.

While Andrew does not enjoy the same diplomatic immunity as the Queen and her
immediate household, forcing the Queen’s son to go to the US could trigger a diplomatic
disaster.

He cannot be extradited for a civil case – unless it moves to a criminal case where the charge
carries a prison sentence of 12 months or more – and cannot be forced to give evidence if he
is not in the US.

Equally, if he travels to the US or US territories, he could be forced to give evidence.

However, it’s believed the case could go ahead in his absence, and if Andrew were found
liable, he could pay compensation to Giuffre.

The case could also be settled beforehand or the complainant could cease the action or it
could be struck out by a judge.



                                                                                                 6/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 62 of 198

Former US Attorney General, Bill Barr, said in June 2019: “I don’t think it’s a question of
handing him over. I think it’s a question of him providing evidence.”

His successor, Merrick Garland, has not publicly commented.




                                                                                              7/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 63 of 198



Virginia Giuffre: Epstein accuser planning to sue Prince
Andrew, reports say
  independent.co.uk/news/world/americas/virginia-giuffre-jeffrey-epstein-prince-andrew-b1899600.html

                                                                                                       9 August 2021




The women who claims Prince Andrew had sex with her while she was a 17-year-old
trafficking victim of convicted paedophile Jeffrey Epstein may be set to sue the royal,
according to reports.

Virginia Giuffre (née Roberts) has claimed that Prince Andrew had sex with her on three
separate occasions while she was aged 17, after she was procured by Epstein’s former lover
Ghislaine Maxwell as a “sex slave”.

While Prince Andrew has denied all the claims against him and says he does not even
remember meeting his accuser, a photo of the pair together when Ms Giuffre was a teenager
has been widely circulated – suggesting the pair did meet on at least one occasion around
that time.

The allegations made against the Duke of York were in lawsuits filed in Epstein and Ms
Maxwel, who is currently awaiting trial for her alleged involvement in procuring teenage girls
for Epstein to abuse, and now it is reported that Ms Giuffre is intending to sue Prince Andrew

                                                                                                                       1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 64 of 198

in civil court in New York.

According to the Times, Ms Giuffre has until Saturday 14 August to file a claim under the
New York Child Victims Act - as she would have been considered a child under New York law
at the time the alleged incidents took place.

Such a suit, if filed, would mean the Duke of York would be questioned under oath about the
allegations, while a failure to appear before the court could result in a judgement that would
compel Prince Andrew to pay damages.




                                     Prince andrew cropped
                                         (Shutterstock)

The reported move comes as Ms Giuffre’s lawyers claim Prince Andrew has failed to respond
to requests to settle the matter out of court. The Times reported that Ms Giuffre’s lawyers
also told Prince Andrew about the August deadline in a letter sent in July.

The potential lawsuit would ‘would be based on her being lent out to Prince Andrew for sex
by Jeffrey Epstein and [her] being under 18,’ Ms Giuffre’s lawyer David Boies, told theMail
on Sunday, and would claim ‘improper sexual violations, physical and emotional distress’,
and seek damages.

The Independent has reached out to Prince Andrews for comment.

                                                                                                 2/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 65 of 198




Join our new commenting forum
Join thought-provoking conversations, follow other Independent readers and see their
replies

View 11 comments
Promoted stories

Don't play this game if you are under 40 years oldRaid
Shadow Legends|
Sponsored
Protect your child for pennies a day.Gerber Life Insurance|
Sponsored




                                                                                       3/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 66 of 198



Virginia Giuffre: Epstein accuser sues Prince Andrew for
alleged sexual abuse
  independent.co.uk/news/world/americas/prince-andrew-lawsuit-epstein-giuffre-b1899778.html

                                                                                              9 August 2021




An alleged victim of Jeffrey Epstein has sued Prince Andrew in a US court for alleged sexual
abuse.

Virginia Giuffre claims that the Queen’s 61-year-old son sexually abused her at Epstein’s New
York mansion and other places when she was under the age of 18.

Ms Giuffre filed her case in New York federal court just days before the expiration date of a
state law that allows alleged victims of childhood sexual abuse to file claims that would
otherwise be prevented by statutes of limitations.

Her lawyer said that his client was determined to take action against Prince Andrew.

“If she doesn’t do it now, she would be allowing him to escape any accountability for his
actions,” Ms Giuffre’s attorney, David Boies told ABC News.




                                                                                                              1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 67 of 198

“And Virginia is committed to trying to avoid situations where rich and powerful people
escape any accountability for their actions.”

The lawsuit accuses Andrew of sexual assault and intentional infliction of emotional distress,
and seeks unspecified compensatory and punitive damages.

“Twenty years ago, Prince Andrew’s wealth, power, position, and connections enabled him to
abuse a frightened, vulnerable child with no one there to protect her,” court papers state.

“It is long past the time for him to be held to account.”

Ms Giuffre, 38, now lives in Australia and first made her accusations against Andrew in 2014
court filings in a case brought against Epstein’s victims against the Department of Justice.

“I am holding Prince Andrew accountable for what he did to me. The powerful and the rich
are not exempt from being held responsible for their actions,” Ms Giuffre said in a statement.

“I hope that other victims will see that it is possible not to live in silence and fear, but one can
reclaim her life by speaking out and demanding justice.

Recommended
“I did not come to this decision lightly. As a mother and a wife, my family comes first. I know
that this action will subject me to further attacks by Prince Andrew and his surrogates.

“But I knew that if I did not pursue this action, I would be letting them and victims
everywhere down.”




Join our new commenting forum
Join thought-provoking conversations, follow other Independent readers and see their
replies

View 1 comments
Promoted stories


                                                                                                       2/3
Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 68 of 198




                                                                      3/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 69 of 198



Prince Andrew: what happens next as Virginia Guiffre
files lawsuit suing royal and accusing him of sex abuse
  inews.co.uk/news/prince-andrew-virginia-giuffre-lawsuit-jeffrey-epstein-sexual-abuse-what-next-1144431

                                                                                                       10 August 2021


Virginia Giuffre is seeking damages from the Duke of York in a civil
lawsuit and accuses him of sexually abusing her when she was
underage, which he denies




          Andrew, Duke of York, is being sued over underage sex abuse allegations (Photo: Max
                                         Mumby/Indigo/Getty)




By Hugo Daniel
August 10, 2021 4:32 pm(Updated 4:49 pm)

Prince Andrew could face a civil judgement in his absence and be ordered to pay damages if
he does not respond to a lawsuit filed in America by his sex abuse accuser Virginia Giuffre, a
legal expert has said.




                                                                                                                        1/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 70 of 198

In a civil lawsuit filed on Monday in New York, Virginia Giuffre accused the Duke of York of
battery and intentional emotional distress, claiming she was forced to have sex with him
three times on the orders of paedophile Jeffrey Epstein when she was 17.

Ms Guiffre’s legal action is a civil case seeking unspecified monetary damages as opposed to a
criminal case filed by the state.

The freshest exclusives and sharpest analysis, curated for your inbox

A spokesman for Prince Andrew, 61, said there was “no
comment” on the case. He has always denied Ms Giuffre’s
claims against him.

David Greenwood, a solicitor who specialises in child abuse
compensation claims in the UK, told i the lawsuit leaves the
Duke, 61, in a “very tricky” situation.

If he ignores it he faces being found guilty in the civil suit in
absentia and if he chooses to fight it, his evidence could be
made public and he risks a public outcry and causing
controversy for the royal family.

The lawyer suggested if Andrew wanted to defend himself he would likely have to try and
discredit Ms Roberts Guiffre, which could go badly for him if he lost the case.

He said: “It’s very tricky for him. The only way that he can quash this and get rid of it in my
opinion would be to try to attack the credibility of the person suing him. If it goes the wrong
way for him, he risks having attacked a victim of sex trafficking which will make it
exponentially bad for him.”




                                                                                                  2/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 71 of 198




   Virginia Giuffre filed the civil lawsuit on Monday in New York (Photo: Shannon Stapleton/Reuters)

If the Duke did try to fight the case there would be exchanges of documentation and evidence
before a trial. A judge could also decide to strike out the claim if they did not think it could
possibly succeed or there could be an out of court settlement.

Unlike in a criminal case in which guilt has to be proved beyond reasonable doubt, in a civil
case the standard of proof is based on the “balance of probability”.

Mr Greenwood said: “It’s up to the claimant to put her case and if she proves it on balance of
probability than he will have to pay her some damages.

“If he ignores it there will definitely be a judgement in his absence and then they’ll move on
to a judge deciding how much he should pay and the lawyers will be all over trying to enforce
that against any assets that he has in that jurisdiction (in the US) or in ours (the UK).”

If Andrew were to give a statement in the civil case, it would be studied closely by criminal
prosecutors of the Southern District of New York and the FBI who have previously requested
to speak to the Duke about what he knew about Epstein’s trafficking.

There is no chance of an extradition request because it is a civil rather than criminal case.

But it is highly unlikely Andrew would risk travelling to the US again as he could be called in
for questioning by the FBI or prosecutors could decide to request a subpoena for a judge if
there is suspicion of criminal behaviour.


                                                                                                       3/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 72 of 198

Ben Keith, a specialist extradition barrister at the London chambers Five St Andrew’s Hill,
told i if Andrew cannot be extradited as part of a civil case but if he did decide to give
evidence in it he would have to decide whether to travel to the US to do so.

He said: “He can’t be extradited on civil proceedings. They’ve got no power to make him go to
the US. If there was a trial he could choose whether to attend or not attend but they can’t
force him to go to the US.”

Mr Keith added that any trial “would be months if not years away.”




                                                                                                4/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 73 of 198



Who is Virginia Giuffre? Jeffrey Epstein survivor who
alleges Prince Andrew sexually abused her in lawsuit
  inews.co.uk/news/world/virginia-giuffre-who-jeffrey-epstein-prince-andrew-lawsuit-sexual-abuse-1146138

                                                                                                      11 August 2021


Virginia Giuffre, who lives in Australia with her husband and three
children, has credited the birth of her eldest daughter as the
motivating factor that prompted her to speak about her experiences
of sex trafficking




      Virginia Roberts holds a photo of herself at age 16, when she says Palm Beach multimillionaire
  Jeffrey Epstein began abusing her sexually (Photo: Getty/Emily Michot/Miami Herald/Tribune News
                                                  Service)

By Nick Duffy
Weekend Breaking News Editor

August 11, 2021 5:27 pm(Updated 7:01 pm)

Virginia Giuffre, the woman bringing action against Prince Andrew,
is a survivor of the sex trafficking ring run by the wealthy
paedophile Jeffrey Epstein.




                                                                                                                       1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 74 of 198

Born Virginia Roberts, she was raised in Florida but had a troubled upbringing, explaining: “I
went from an abusive situation, to being a runaway, to living in foster homes.”

She was working as a spa assistant aged 17 at Donald Trump’s Mar-a-Lago resort in 2000
when she first met Epstein associate Ghislaine Maxwell, who recruited her to become his
personal travelling masseuse.

The freshest exclusives and sharpest analysis, curated for your inbox

It was in Epstein’s employ that Ms Giuffre was groomed as
part of the paedophile’s sex abuse ring, travelling between
Epstein’s homes in Florida, New York and his private island
over two years and forced to have sex with a number of men.




     A photograph that appears to show Virginia Giuffre with Prince Andrew and Ghislaine Maxwell
                                          (Credit unknown)

At the age of 19, Epstein sent Ms Giuffre to attend a massage school in Thailand, from which
she did not return after meeting her current husband, Robert Giuffre.

                                                                                                   2/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 75 of 198

She subsequently brought a series of legal actions against Epstein and his associates, with
court documents in 2014 first revealing her allegations that Prince Andrew was among men
she was forced to have sex with.

Ms Giuffre now lives in Australia with her husband and three children. She has credited the
birth of her eldest daughter as the motivating factor that prompted her to come forward
publicly and speak about her experiences of sex trafficking.

In a 2019 interview with Panorama, she detailed alleged encounters with Prince Andrew,
who has vehemently denied all wrongdoing and says he does not recall ever meeting Ms
Giuffre.

She said: “He knows what happened, I know what happened, and there’s only one of us
telling the truth.”

In court filings this week, Ms Giuffre alleged that she had at least three non-consensual
encounters with the Duke of York.

The documents allege she was “forced to have sexual intercourse with Prince Andrew against
her will” at his London home, after first being introduced to him at a nightclub.

On another occasion, at Epstein’s New York mansion in this District, Ms Giuffre alleges she
and another girl were “forced to sit on Prince Andrew’s lap as Prince Andrew touched her”
and “forced to engage in sex acts against her will.”

Ms Giuffre has also alleged that she was sexually abused in an orgy on Epstein’s private
island involving Prince Andrew, several underage girls and Epstein himself.

The Duke has not responded to the lawsuit, though he has previously denied all the
allegations.




                                                                                              3/3
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 76 of 198



The woman accusing Prince Andrew of sexually abusing
her when she was 17 sued him just days before a
deadline to make decades-old child abuse claims
   insider.com/virginia-giuffre-sued-prince-andrew-just-days-before-ny-deadline-2021-8

Michelle Mark 3 hours ago

Virginia Roberts Giuffre at a press conference in 2019.
Associated Press

      Prince Andrew's accuser filed her lawsuit just days before a deadline for child sexual
      abuse victims to file their claims.
      Virginia Giuffre alleges that Prince Andrew sexually abused her in New York City when
      she was underage.
      New York's Child Victims Act gave victims of decades-old child sexual abuse a new
      window to file lawsuits.

Business Insider: A daily selection of curated stories

By clicking ‘Sign up’, you agree to receive marketing emails from Insider as well as other
partner offers and accept our Terms of Service and Privacy Policy.

Virginia Giuffre, the woman who sued Prince Andrew on Monday, filed her lawsuit just four
days ahead of a rapidly closing window for victims of child sexual abuse in New York.

Giuffre alleged that Prince Andrew sexually abused her on three different occasions when she
was underage, including once in New York City in Jeffrey Epstein's mansion. She alleged that
the incidents occurred between 2000 and 2002.

Giuffre filed her claims under New York's Child Victims Act, which Gov. Andrew Cuomo
signed in 2019. The law initially granted a one-year window for victims to file lawsuits in
cases that were time-barred or had expired past the statute of limitations.

Last summer, Cuomo announced an additional one-year extension, giving victims until
August 14, 2021, to file their claims.

Representatives for Prince Andrew didn't respond to Insider's request for comment on
Giuffre's lawsuit, but his spokesperson declined to comment to The Mirror.

The prince has denied ever knowing Giuffre, and in a July 2020 statement to Insider, his
representatives "categorically" denied "any suggestion of impropriety with underage minors."

One legal expert told Insider that Giuffre was one of many people rushing this week to file
decades-old claims against their alleged abusers in New York.


                                                                                               1/2
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 77 of 198

Michelle Simpson Tuegel, a women's rights attorney known for representing gymnasts
abused by disgraced former Olympic team doctor Larry Nassar, said it's common for accusers
like Giuffre to file a civil lawsuit as a last resort after criminal investigations fail.

"I see that in a large number of my cases that they call me because the police either weren't
able to, or didn't do anything, and they didn't see justice in that process," Tuegel said.

She added that a civil case can be empowering for abuse victims, who may have faced a loss
of control both at the hands of their abusers and within a criminal justice system that failed
them.

In Giuffre's case, for instance, Prince Andrew does not face criminal charges over her
allegations, and has refused even to grant interviews to the FBI and federal prosecutors who
are investigating Epstein and his sex trafficking operation.

"The more comforting thing to my clients has been in the civil lawsuit, we drive the ship.
They're the plaintiff, we filed the lawsuit, we're litigating the case," Tuegel said. "With a
criminal case, it's the US government or the state who drives it, and you're just a witness in
your own case. You have no control over it."




                                                                                                 2/2
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 78 of 198



Virginia Giuffre's lawyer says Prince Andrew can no
longer 'hide behind wealth and palace walls' now that
he's been sued
   insider.com/prince-andrew-stonewalled-virginia-giuffre-cant-hide-anymore-lawyer-says-2021-8

Mia Jankowicz 11 hours ago




Prince Andrew.
Chris Jackson/Pool via Reuters

      Giuffre's lawyer says Prince Andrew "stonewalled" her for years, leaving her no choice
      but to sue.
      Andrew can't hide behind his royal status now that he's being sued in the US, David
      Boies said.
      Giuffre has accused the prince of sexual assault when she was 17, a charge he denies.

10 Things in Politics: The latest in politics & the economy

By clicking ‘Sign up’, you agree to receive marketing emails from Insider as well as other
partner offers and accept our Terms of Service and Privacy Policy.

Virginia Giuffre's lawyer has said that Prince Andrew can no longer "hide behind wealth and
palace walls" now that he has been sued.




                                                                                                 1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 79 of 198

In an interview with Sky News Tuesday, David Boies described Giuffre's decision to sue the
Duke of York in a US court as a last resort, following years of attempts to get him to engage
with her — each of which was "stonewalled," Boies said.

Giuffre has accused Andrew of having sex with her when she was 17 at the mansion owned by
the convicted sex offender Jeffrey Epstein, a charge that the prince has repeatedly denied.
Giuffre said she was a victim of sex trafficking by Epstein at the time.

She filed a civil suit against Andrew on Monday in New York, after what Boies describes as
years of trying to get Andrew to respond any other way.

"We've reached out to Prince Andrew's legal team, a number of times over the last five years,
we've made an attempt to engage with him to give him an opportunity to tell his side of the
story, to provide any explanation or context, that he might have for his actions to try to
resolve this without the necessity of litigation," Boies told Sky News.

"Every such effort has been rebuffed."




Virginia Giuffre holds a photo of herself at age 16, when she says Jeffrey Epstein began
abusing her sexually.
Emily Michot/Miami Herald/Tribune News Service via Getty Images

In a November 2019 interview with the BBC's "Newsnight," Andrew repeated his denials and
said that he stood ready to help law-enforcement officials to look at the case.

But US prosecutors have expressed similar frustration to Boies in their investigations of
Epstein, with whom Andrew was friends. Attorneys for the Southern District of New York
said in January and July 2020 that they had heard nothing from the prince.

                                                                                                2/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 80 of 198

Boies suggested to "Newsnight" on Tuesday that Andrew had been using his wealth and royal
status to hide from accountability.

"You cannot hide behind wealth and power and palace walls," he told the show.

The case papers, as reported by the BBC, expressed a similar sentiment: "In this country [the
US], no person, whether president or prince, is above the law, and no person, no matter how
powerless or vulnerable, can be deprived of the law's protection," they said.

Boies told the BBC that if Andrew totally ignores the lawsuit, he would be subject to a
"default judgement" that "will be, in effect, enforced not only in the United States, but in
virtually every civilized country in the world."

A spokesperson for Andrew did not immediately respond to Insider's request for comment,
but told both the BBC and Sky that it would not comment on the case.




                                                                                                3/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 81 of 198



'Prince Andrew lawsuit is not going away', Virginia
Giuffre's lawyer tells ITV News
  itv.com/news/2021-08-10/prince-andrew-will-end-up-in-court-virginia-giuffres-lawyer-tells-itv-news

                                                                                                       10 August 2021




ITV News Correspondent Rachel Younger talks to Virginia Giuffre's lawyer
about the Prince Andrew lawsuit


Virginia Giuffre's lawyer has told ITV News he believes the Duke of York will end up in court,
after she filed a lawsuit on Monday suing Prince Andrew.

It is not the first time Ms Giuffre has made these claims but this time she is suing him
directly for damages.

In the lawsuit, brought under the Child Victims Act, Ms Giuffre claims the prince abused her
on multiple occasions.

David Boies, who is the lawyer for Ms Giuffre and many other victims of Jeffrey Epstein's sex
trafficking ring, said he has no doubt this case will come before a jury.

He said: "This case will come before jury, the jurisdiction of the federal courts in New York I
think is unquestioned, the conduct took place in New York."




                                                                                                                        1/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 82 of 198

Mr Boies, who's also the chairman and managing partner of Boies Schiller Flexner, said:
"This case is not going away. Virginia Giuffre is not going to go away, and I'm not going to go
away.

"This case is going to go forward, whatever obstacles that they try to put in front of us, we will
overcome, once this case goes to court."

A spokeswoman for Prince Andrew said "no comment" when asked about the claims which
he has long denied.


'This case is not going away', says Virginia Giuffre's lawyer


Speaking to ITV News Correspondent Rachel Younger, Mr Boies said: "Their ability to
stonewall has ended. They can still delay, but they can't escape the inevitable. And the
inevitable is a jury trial as to who's telling the truth here, what the facts are - and that is
something that I have a lot of confidence is going to go forward."

He added: "A civil case is really the only avenue that she has to seek vindication, obviously
there are criminal authorities who can do their own investigation but she can't control what
they do or don't do. The only thing she can control is what she does.

"This lawsuit is an attempt to vindicate not only her interests but the interests of many young
women who are sexually trafficked every day across the United States and across the world.

"The hope is that by bringing to account allegations of sexual abuse against rich and powerful
people, it will send a message that kind of conduct is not to be tolerated and when charges
like this are made, ultimately a judge or a jury will decide what the truth is."

Ms Giuffre's lawyer told ITV News he has no doubt this case will come before a jury.

He said: "This case will come before jury, the jurisdiction of the federal courts in New York I
think is unquestioned, the conduct took place in New York."

          Virginia Giuffre is said to want “vindication” to be the result of her legal action Credit:
                                          Crime+Investigation/PA

When asked whether Ms Giuffre would keep the money from the lawsuit if she was awarded
any damages, Mr Boies said: "Historically, when she recovered damages from, Jeffrey
Epstein and from his estate, when she recovered damages from Ghislaine Maxwell - in each
case she has donated a significant portion of those damages to a charitable foundation that
she has established to try to help victims of sex trafficking.

"I would suspect that she would certainly consider doing that here as well."



                                                                                                        2/7
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 83 of 198

Mr Boies also explains how the Duke of York cannot be extradited to the US because it is not
a criminal case.

"It is true he cannot be extradited to the US, however he can be served with process in either
one of two ways - one is by the Haig convention where he would be processed in the United
Kingdom - and second by what is called the federal court system in the United States,
substituted service by which if the court concludes that the defendant is trying to avoid
service, the court can order any kind of service to process.

"I think it's fair to say Prince Andrew already has notice of this litigation."

The court will ultimately decide whether Prince Andrew has to show up for the civil case
proceedings.

                   Virginia Giuffre pictured with Prince Andrew in London in 2001.

Ms Giuffre alleges she was trafficked to the duke and sexually abused by him.

On one occasion, she said the prince sexually abused her at Ghislaine Maxwell's home in
London when Epstein, Maxwell and Prince Andrew forced her to have sex with the prince.

On another occasion, Prince Andrew allegedly sexually abused Ms Giuffre in Epstein’s New
York mansion.

Ms Giuffre said in an interview with BBC Panorama that she was left "horrified and
ashamed" after an alleged sexual encounter with Andrew in London in 2001.

She claimed she danced with Andrew in Tramp nightclub, adding he was "the most hideous
dancer I've ever seen in my life" and "his sweat was... raining basically everywhere".

During Prince Andrew's car crash interview in November 2019, he told BBC Newsnight he
never had sex with Ms Giuffre, saying he can "absolutely and categorically" say "it
never happened".

He said he had "no recollection" of ever meeting her and that there were “a number of things
that are wrong" about Ms Giuffre’s account, which alleges the encounter occurred in 2001.

Maxwell, 59, has pleaded not guilty to sex trafficking charges in Manhattan federal court,
where she faces trial in November.

Epstein, 66, took his own life in a federal jail in Manhattan in August 2019, a month after he
was arrested on sex trafficking charges.


  Prince Andrew sued by Virginia Giuffre over alleged sexual abuse when she was 17
  Woman claims to have seen Prince Andrew at club with Virginia Giuffre


                                                                                                 3/7
          Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 84 of 198

Related News




British man appears in Germany court accused of spying for Russia

          2


Explainer

Taliban's advance in Afghanistan - how has it happened so fast?

          3


Afghanistan: Taliban seize three more provincial capitals and key military
base

          3


Strict travel changes in Australia mean people need permission to leave
country

          6


Insight

Family hid in a corner praying for their lives as wildfire hit village in Greece

          6




Algeria wildfires: At least 65 people killed in devastating blaze

          10


                                                                                   4/7
      Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 85 of 198




Prince Andrew sued by Virginia Giuffre over alleged sexual abuse when she
was 17

      Yesterday


Queen welcomed to Balmoral at official ceremony to mark summer holiday

      2 days ago


Meghan Markle's half brother criticises duchess as he enters Big Brother
house

      2 days ago


Cambridges share Princess Charlotte snap to encourage butterfly counting

      4 days ago




Meghan launches project to mentor women with video featuring a juggling
Harry

      4 Aug


Senior royals wish Meghan a happy 40th birthday

      4 Aug


First look at Imelda Staunton as the Queen in The Crown




                                                                            5/7
      Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 86 of 198


      31 Jul


Two trespass suspects arrested at Queen's Windsor estate

      2 May


Woman arrested after trespassing into Prince Andrew's home

      21 Apr




Queen describes death of husband as leaving a 'huge void', Prince Andrew
says

      12 Apr


Ghislaine Maxwell facing sex trafficking charges

      29 Mar


Ghislaine Maxwell: Epstein's former girlfriend denied bail

      28 Dec 2020


Ghislaine Maxwell denies trafficking Prince Andrew accuser to London for
sex

      22 Oct 2020


Woman claims to have seen Prince Andrew at club with Virginia Giuffre

      4 Aug 2020


Prince Andrew 'lobbied US government' on behalf of paedophile Epstein

                                                                            6/7
      Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 87 of 198


      31 Jul 2020


Donald Trump wishes Ghislaine Maxwell ‘well’ ahead of trial

      22 Jul 2020




Ghislaine Maxwell denied bail after pleading not guilty to sex abuse charges

      14 Jul 2020


Ghislaine Maxwell’s journey from socialite to accused procuress in Epstein
case

      8 Jul 2020




                                                                               7/7
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 88 of 198



Prince Andrew sued by Virginia Giuffre, accusing him of
sexually abusing her when she was 17
   itv.com/news/2021-08-09/prince-andrew-sued-by-virginia-giuffre-over-alleged-sexual-abuse-when-she-was-17

                                                                                                     10 August 2021




Virginia Giuffre is suing Prince Andrew, saying he sexually abused her when she was 17 years
old.

Ms Giuffre, who is also one of Jeffrey Epstein's long-time accusers, filed the lawsuit on
Monday in a New York federal court.

In the lawsuit, brought under the Child Victims Act, she claims the prince abused her on
multiple occasions.

In a statement, Ms Giuffre said: “I am holding Prince Andrew accountable for what he did to
me.

"The powerful and rich are not exempt from being held responsible for their actions. I hope
that other victims will see that it is possible not to live in silence and fear, but to reclaim one’s
life by speaking out and demanding justice.

“I did not come to this decision lightly. As a mother and a wife, my family comes first — and I
know that this action will subject me to further attacks by Prince Andrew and his surrogates
— but I knew if I did not pursue this action, I would be letting them and victims everywhere
down."

                                                                                                                      1/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 89 of 198

Prince Andrew's representatives said they had no comment on the latest developments.

  Epstein victim says Prince Andrew 'knows what he's done'
  Andrew: I don't recall meeting accuser and I deny any sexual contact whatsoever




               Ms Giuffre is also one of Jeffrey Epstein's long-time accusers. Credit: AP

Ms Giuffre alleges she was trafficked to the duke and sexually abused by him.

On one occasion, she said the prince sexually abused her at Ghislaine Maxwell's home in
London when Epstein, Maxwell and Prince Andrew forced her to have sex with the prince.

On another occasion, Prince Andrew allegedly sexually abused Ms Giuffre in Epstein’s New
York mansion.

In November 2019, Prince Andrew told BBC Newsnight that he never had sex with Ms
Giuffre, saying "it didn't happen."




                                                                                            2/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 90 of 198

He said he had "no recollection" of ever meeting her and that there were “a number of things
that are wrong" about Giuffre’s account, which alleges the encounter occurred in 2001.

Maxwell, 59, has pleaded not guilty to sex trafficking charges in Manhattan federal court,
where she faces trial in November.

Epstein, 66, took his own life in a federal jail in Manhattan in August 2019, a month after he
was arrested on sex trafficking charges.




                                                                                                 3/3
          Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 91 of 198



Le prince Andrew rattrapé par la justice américaine dans
l’affaire Epstein
   lemonde.fr/international/article/2021/08/10/le-prince-andrew-rattrape-par-la-justice-americaine-dans-l-affaire-
epstein_6091090_3210.html


       International
       Affaire Jeffrey Epstein

Virginia Giuffre, qui accuse depuis plusieurs années le deuxième fils de la reine d’Angleterre
de l’avoir agressée sexuellement au début des années 2000, alors qu’elle était mineure, a
officiellement porté plainte lundi 9 août.

Par Eric Albert(Londres, correspondance)

Publié aujourd’hui à 17h20, mis à jour à 18h00
Lecture 2 min.

       Partage

Article réservé aux abonnés




                                                                                                                     1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 92 of 198




Le prince Andrew assiste à une cérémonie commémorant le 75e anniversaire de la libération de Bruges, à
                            Bruges, le 7 septembre 2019. JOHN THYS / AFP

« Virginia L. Giuffre, plaignante, versus Prince Andrew, duc d’York, également connu sous
le nom d’Andrew Albert Christian Edward, accusé. » La plainte déposée officiellement lundi
9 août devant la cour du district sud de New York va faire date. Mme Giuffre accuse
officiellement le troisième enfant de la reine d’Angleterre de l’avoir agressée sexuellement à
plusieurs reprises quand elle était mineure, au début des années 2000.

L’accusation est connue de longue date – le prince Andrew dément les faits catégoriquement
–, mais elle est désormais devant la justice. Il ne s’agit que d’un procès au civil et il est donc
exclu de voir un jour le prince dans une geôle américaine. L’affaire va cependant embarrasser
un peu plus la famille royale, qui a écarté le duc d’York de toute fonction officielle depuis que
le scandale a éclaté en 2019.

Lire aussi Affaire Jeffrey Epstein : pour la justice américaine, le prince Andrew fait semblant
de vouloir coopérer
Les accusations portent sur les années 2000 à 2002. Mme Giuffre, connue alors sous le nom
de Virginia Roberts, fait partie des nombreuses jeunes filles mineures que le milliardaire
américain Jeffrey Epstein « recrute » pour prodiguer massages et faveurs sexuelles. Le
pédocriminel, qui s’est suicidé en prison en août 2019, est régulièrement « fourni » en
mineures par une certaine Ghislaine Maxwell, une Britannique, fille d’un ancien milliardaire


                                                                                                         2/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 93 of 198

tombé en disgrâce, qui fréquente les milieux de la jet-set, et dont le procès pour proxénétisme
doit se dérouler cet automne. C’est elle qui présente le prince Andrew à Jeffrey Epstein
en 1999.


« Cadeau » du milliardaire
Après cette rencontre, le deuxième fils de la reine fréquente régulièrement l’Américain,
voyageant dans son avion privé et utilisant sa résidence à New York, ce qu’il reconnaît. La
rencontre avec Mme Giuffre, qui n’a alors que 17 ans, est organisée à Londres en 2001 par
M. Epstein et se déroule chez Mme Maxwell.

A écouter le récit de la jeune femme, qu’elle a déroulé publiquement pour la première fois
en 2015 lors d’une interview au Daily Mail, elle était une sorte de « cadeau » du milliardaire
au prince. Après un dîner, le petit groupe est sorti dans une boîte de nuit londonienne avant
de retourner chez Mme Maxwell, où le prince a violé la jeune fille. Une photo prouve la
rencontre : on y voit le prince entourant d’un bras la taille de la jeune fille, tandis que
Mme Maxwell se trouve au second plan.

Lire aussi Le prince Andrew dans la tourmente de l’affaire Epstein
Dans sa plainte, Mme Giuffre identifie aussi des agressions sexuelles par le prince Andrew
dans la résidence de M. Epstein à New York et sur son île privée dans les îles Vierges. « La
plaignante a été obligée par des menaces exprimées ou sous-entendues par Epstein,
Maxwell et/ou le prince Andrew à réaliser des actes sexuels avec le prince Andrew, et elle
craignait la mort ou des coups si elle désobéissait », affirme la plainte. Mme Giuffre finira par
échapper à l’emprise du milliardaire américain en 2002 à l’occasion d’un voyage en
Thaïlande.

Il vous reste 23.59% de cet article à lire. La suite est réservée aux abonnés.




                                                                                                    3/3
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 94 of 198



Epstein accuser sues Prince Andrew, citing sex assault
at 17 | Miami Herald
   miamiherald.com/entertainment/celebrities/article253379273.html

By LARRY NEUMEISTER Associated Press



FILE - This March 28, 2017, file photo, provided by the New York State Sex Offender
Registry, shows Jeffrey Epstein. A fund set up to provide money to victims of financier
Jeffrey Epstein announced Monday, Aug. 9, 2021 that it has largely completed its work after
agreeing to deliver nearly $125 million to over 135 individuals. (New York State Sex Offender
Registry via AP, File) AP

NEW YORK
One of Jeffrey Epstein’s longtime accusers sued Prince Andrew on Monday, taking
accusations that she has repeatedly publicly lodged against him, including that he sexually
assaulted her when she was 17, to a formal venue.

Lawyers for Virginia Giuffre filed the lawsuit in Manhattan federal court, where Epstein was
charged criminally with sex trafficking a month before he killed himself at age 66 in August
2019 in an adjacent federal jail where he was ordered to await trial.

Giuffre has repeatedly made her allegations against Epstein, his onetime girlfriend Ghislaine
Maxwell, and Andrew, but the lawsuit was the first time she has directly confronted Andrew
in such a formal setting. It steps up public relations pressure on the prince, even if he
remains beyond the reach of the courts.

TOP ARTICLES



In a statement, Giuffre said she was “holding Prince Andrew accountable for what he did to
me."

“The powerful and rich are not exempt from being held responsible for their actions. I hope
that other victims will see that it is possible not to live in silence and fear, but to reclaim one’s
life by speaking out and demanding justice," Giuffre said.

Today’s top headlines
Sign up for the Afternoon Update and get the day’s biggest stories in your inbox.

This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.




                                                                                                        1/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 95 of 198

“I did not come to this decision lightly," she added. “As a mother and a wife, my family comes
first — and I know that this action will subject me to further attacks by Prince Andrew and
his surrogates — but I knew if I did not pursue this action, I would be letting them and
victims everywhere down."

In late 2019, Prince Andrew told BBC Newsnight that he never had sex with Giuffre, saying,
“It didn’t happen.”

He said he has “no recollection” of ever meeting her and told an interviewer there are “a
number of things that are wrong” about Giuffre’s account, which alleges the encounter
occurred in 2001.

“I can absolutely categorically tell you it never happened,” Andrew said.

The interview was widely panned by critics who said Andrew seemed insensitive to Epstein’s
victims. Afterward, the prince quit royal duties.

$2 for 2 months
Subscribe for unlimited access to our website, app, eEdition and more

CLAIM OFFER

Giuffre has long said Maxwell recruited her at age 17 to be sexually abused by Epstein and
Maxwell from 1999 to 2002.

According to the lawsuit, which sought unspecified compensatory and punitive damages, the
prince abused Giuffre on multiple occasions when she was under the age of 18.

During each of the alleged acts, Giuffre was given “express or implied threats” by Epstein,
Maxwell, and/or Andrew to engage in sexual acts with the prince, the lawsuit said.

It said that she “feared death or physical injury to herself or another and other repercussions
for disobeying” the trio because of their “powerful connections, wealth, and authority.”

It said that on one occasion, the prince sexually abused her in Maxwell's London home when
Epstein, Maxwell and Prince Andrew forced her to have sexual intercourse with the prince
against her will.

On another occasion, the prince sexually abused Giuffre in Epstein’s New York mansion
when Maxwell forced Giuffre and another victim to sit on Andrew's lap as he touched her, the
lawsuit said.

The lawsuit also alleged that Andrew sexually abused Giuffre on Epstein’s private island in
the U.S. Virgin Islands.




                                                                                                  2/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 96 of 198

Andrew knew her age at the time based on communications with Epstein and Maxwell, the
lawsuit added. It said he went ahead anyway “for the purpose of gratifying his sexual
desires."

The lawsuit was brought under the Child Victims Act, a 2019 New York state law that allows
victims to temporarily make legal claims of abuse that occurred when they were children
regardless of when or how long ago the alleged abuse occurred.

Maxwell, 59, has pleaded not guilty to sex trafficking charges in Manhattan federal court,
where she faces trial in November. She is held without bail. Her lawyers did not respond to
requests for comment.

As part of a continuing probe into Epstein and his encounters with women and teenage girls,
Manhattan federal prosecutors last year formally requested to speak with Andrew.

The request, similar to issuing a subpoena, was made under the Mutual Legal Assistance
Treaty, an agreement between the two countries to share evidence and information in
criminal cases. U.S. prosecutors reportedly made a formal request through the British
government to interview Andrew.

Brad Edwards, a lawyer who represents dozens of Epstein victims, has said that the prince
has failed to answer questions for civil lawsuits before.

“I’ve always been given the impression that, whether he has immunity or not, he certainly
behaves like he does," Edwards said.




       1 of 4


FILE - In this Tuesday, Aug. 27, 2019 file photo, Virginia Giuffre, who says she was trafficked
by sex offender Jeffrey Epstein, holds a news conference outside a Manhattan court in New
York. On Monday, Aug. 9, 2021, Giuffre sued Prince Andrew saying he sexually assaulted her
when she was 17. Lawyers for Giuffre filed the lawsuit in Manhattan federal court. (AP
Photo/Bebeto Matthews, File) Bebeto Matthews AP




                                                                                                  3/3
          Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 97 of 198



'Prince Andrew's sordid sex scandal could sink
monarchy if Queen fails to do right thing'
  mirror.co.uk/news/uk-news/prince-andrews-sordid-sex-scandal-24728039

                                                                                   August 10, 2021

Privacy

Sheltering Prince Andrew while he refuses to answer questions over Virginia Giuffre's legal
claim could just mean Queen Elizabeth becomes the last of her name




"If the Queen upheld high moral standards and defended probity in public life, she'd order
her son to meet the FBI in London to answer questions or catch a flight to New York" (
Image: PA/Getty)

Mafia godfathers hide family members in trouble, but as godmother of Britain's royal family,
the Queen's foolish if she thinks vanishing from public life sex scandal son Andrew will make
this sordid crisis disappear.

The international controversy engulfing the reviled Duke of York is becoming far worse not
better, tarnishing an entire hereditary monarchy sheltering a haunted figure who'd risk
immediate arrest if this paedophile's friend jumped on a plane to visit nephew Harry and his
wife Meghan in the US.

Sickening civil charges filed in New York by Virginia Giuffre, including explosive allegations
she was sex trafficked aged 17 to be sexually abused in London by the ninth in line to the
throne, demand detailed answers.

What happens if Giuffre's lawyers open a new front by asking the Metropolitan Police to
investigate an alleged crime committed in London?




                                                                                                     1/5
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 98 of 198




Prince Andrew has been accused of sexual abuse in a lawsuit filed in the US - which he's
previously denied (
Image:

POOL/AFP via Getty Images)
The cops hammering on the door of Buckingham Palace or Windsor Castle would rocket fuel
what may escalate into a constitutional nightmare for an elderly widow who recently lost her
husband.

A royal family surviving courtesy of public goodwill and consent is severely damaged by his
new “no comment” responses from the Palace and the Prince, even after his earlier vehement
denials, when decent people are entitled to read what they like into the deafening sound of
silence over stomach-churning accusations.

The royal who invited convicted paedophile (now conveniently dead) Jeffrey Epstein to
Windsor and Sandringham, staying with him in the US even after his conviction, might lie
awake sleepless at night wondering what his friend and Epstein's former girlfriend - and
alleged former madam - Ghislaine Maxwell could say as she languishes in jail ahead of a
court case.




                                                                                               2/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 99 of 198




A then 17-year-old Virginia Roberts photographed with Prince Andrew in early 2001 - which
the Prince's camp claims is 'doctored' (
Image:

Collect Unknown)
That picture of Andrew with a young Giuffre in Maxwell's London mews house - which the
Prince’s camp claims is doctored - speaks louder than the royal's contested claims he never
sweats, was at a Pizza Express in Woking with daughter Beatrice so couldn't have had sex
with the underage woman, or was just an honourable chap when enjoying Epstein's
hospitality.

It's a pity the UK government can't do a deal and swap an Andrew the FBI would like to
interview for fugitive Anne Sacoolas, teenage motorcyclist Harry Dunn's alleged killer.

Virginia Giuffre's statement in full as she accuses Prince Andrew of
sexual abuse
If the Queen upheld high moral standards and defended probity in
public life, she'd order her son to meet the FBI in London to
answer questions or catch a flight to New York.




                                                                                              3/5
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 100 of 198




Prince Andrew and Jeffrey Epstein with Melania Trump at a party at the Mar-a-Lago club, in
Florida, February 12, 2000 (
Image:

Getty)
Keeping the Duke of York off the balcony at royal events is mistakenly hoping the crisis will
disappear if he keeps his head down.

Out of sight isn't out of mind when Andrew can run but he can't hide from serious, disturbing
charges.

      138301386042
And the entire Ruritanian institution's damaged by protecting one of its own.

Failing to do the right thing jeopardises a monarchy which is destroying itself.

She might yet prove to be Elizabeth the Last.

Follow @DailyMirror




                                                                                                4/5
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 101 of 198




Get email updates with the day's biggest stories

We use your sign-up to provide content in ways you've consented to and to improve our
understanding of you. This may include adverts from us and 3rd parties based on our
understanding. You can unsubscribe at any time.More info

Most ReadRecommended

Since Mirror is a Reach news title, you have been logged in with the Reach account you use to
access our other sites.

×

Since Mirror is a Reach news title, you have been logged in with the Reach account you use to
access our other sites.

×

Since Mirror is a Reach news title, you have been logged in with the Reach account you use to
access our other sites.

×




                                                                                                5/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 102 of 198



Epstein
Epstein accuser
        accuser sues
                sues Prince
                     Prince Andrew
                            Andrew for
                                   for alleged
                                       alleged sex
                                               sex
abuse
abuse
#8 nbcnews.com/news/us-news/epstein-accuser-sues-prince-andrew-alleged-sex-abuse-n1276369
   nbcnews.com/news/us-news/epstein-accuser-sues-prince-andrew-alleged-sex-abuse-n1276369

                                                                                              August
                                                                                              August 9,
                                                                                                     9, 2021
                                                                                                        2021




Aug. 9,
Aug. 9, 2021,
        2021, 5:56
              5:56 PM
                   PM EDT
                      EDT

By
By Sarah
   Sarah Fitzpatrick
         Fitzpatrick and
                     and Rich
                         Rich Schapiro
                              Schapiro

One
One of    Jeffrey Epstein’s
      of Jeffrey  Epstein’s most
                             most prominent
                                   prominent accusers
                                               accusers has
                                                         has filed
                                                             filed aa federal
                                                                      federal lawsuit
                                                                              lawsuit against
                                                                                       against the
                                                                                                 the
U.K.’s
U.K.’s Prince    Andrew alleging
         Prince Andrew    alleging that
                                   that he
                                        he sexually
                                           sexually abused
                                                     abused her
                                                             her when
                                                                  when she    was 17
                                                                          she was     years old.
                                                                                   17 years old.

The  lawsuit by
The lawsuit  by Virginia
                Virginia Giuffre
                         Giuffre accuses   Andrew of
                                  accuses Andrew     of sexually
                                                        sexually abusing   her on
                                                                  abusing her   on separate
                                                                                   separate occasions
                                                                                             occasions
–
— in
  in London,
     London, New    York and
               New York  and on
                              on Epstein’s
                                  Epstein’s private
                                             private island
                                                      island in the U.S.
                                                             in the       Virgin Islands
                                                                     U.S. Virgin  Islands –
                                                                                          — about
                                                                                            about 20
                                                                                                   20
years  ago when  she was under   the age  of
years ago when she was under the age of 18.  18.

The
The suit
    suit says
          says Epstein
                Epstein and
                         and his
                              his longtime
                                  longtime associate
                                           associate Ghislaine
                                                     Ghislaine Maxwell
                                                                Maxwell compelled
                                                                          compelled Giuffre
                                                                                     Giuffre to
                                                                                             to
engage
engage in
        in sexual
            sexual acts  with Andrew,
                    acts with  Andrew, and
                                        and that
                                            that he
                                                 he knew
                                                    knew she
                                                          she was
                                                              was aa sex-trafficking
                                                                     sex-trafficking victim.
                                                                                     victim.




                                                                                                               1/4
                                                                                                               1/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 103 of 198

“Twenty   years ago
“Twenty years     ago Prince   Andrew’s wealth,
                       Prince Andrew’s     wealth, power,
                                                    power, position,
                                                             position, and
                                                                        and connections
                                                                            connections enabled
                                                                                           enabled him
                                                                                                    him toto
abuse
abuse aa frightened,    vulnerable child
         frightened, vulnerable             with no
                                     child with  no one
                                                     one there
                                                          there to
                                                                 to protect
                                                                    protect her.
                                                                            her. It
                                                                                 It is
                                                                                    is long
                                                                                       long past
                                                                                            past the
                                                                                                 the time
                                                                                                     time
for
for him
    him to  be held
         to be  held to
                      to account,”
                         account,” says
                                     says the  lawsuit filed
                                           the lawsuit  filed in
                                                              in New   York, which
                                                                 New York,   which seeks
                                                                                      seeks damages
                                                                                            damages for
                                                                                                      for
battery and
battery  and intentional
              intentional infliction
                            infliction of
                                        of emotional
                                           emotional distress.
                                                       distress.

Giuffre
Giuffre has
         has made
             made the
                    the allegations
                         allegations inin court
                                           court papers
                                                  papers and
                                                           and in
                                                                in TV
                                                                   TV interviews    before, including
                                                                      interviews before,    including on
                                                                                                       on
NBC’s
NBC's “Dateline.”
        “Dateline.” But
                     But the
                          the lawsuit
                              lawsuit filed
                                        filed in
                                               in the
                                                  the U.S.
                                                       U.S. District
                                                            District Court
                                                                     Court for
                                                                            for the
                                                                                 the Southern
                                                                                     Southern District
                                                                                                District of
                                                                                                          of
New   York amounts
New York    amounts to to a
                          a new
                            new front
                                  front in
                                         in her  bid to
                                            her bid      hold Andrew,
                                                     to hold  Andrew, now
                                                                        now 61,
                                                                              61, accountable
                                                                                   accountable for
                                                                                                 for
allegedly
allegedly sexually
           sexually abusing
                    abusing her     when she
                               her when     she was
                                                 was aa teenager.
                                                        teenager.

“The
“The powerful
      powerful and and rich
                       rich are
                             are not
                                  not exempt
                                        exempt from   being held
                                                from being   held responsible
                                                                   responsible for
                                                                                 for their
                                                                                     their actions,”
                                                                                            actions,” Giuffre
                                                                                                       Giuffre
said
said in
     in aa statement.
           statement. “I “I hope
                            hope that
                                   that other  victims will
                                         other victims  will see
                                                             see that
                                                                 that it
                                                                      it is
                                                                         is possible
                                                                            possible not
                                                                                      not to
                                                                                          to live
                                                                                              live in
                                                                                                   in silence
                                                                                                      silence
and
and fear,
     fear, but  to reclaim
            but to  reclaim one’s
                              one’s life
                                     life by
                                          by speaking
                                             speaking out
                                                       out and
                                                            and demanding      justice.”
                                                                 demanding justice.”

The
The suit  was filed
     suit was   filed under
                        under the
                              the Child  Victims Act,
                                  Child Victims   Act, aa New   York law
                                                          New York     law that
                                                                            that gives
                                                                                 gives people
                                                                                          people aa one-year
                                                                                                    one-year
window
window to to sue
             sue for
                   for sex
                        sex abuse
                            abuse damages,
                                  damages, regardless
                                              regardless of   when the
                                                           of when   the alleged
                                                                          alleged acts
                                                                                    acts happened.
                                                                                           happened. The
                                                                                                       The law
                                                                                                           law
went
went into
      into effect
            effect in    August 2019
                     in August  2019 and
                                      and included
                                           included aa deadline
                                                        deadline for    victims to
                                                                   for victims   to file
                                                                                     file their
                                                                                          their claims  by next
                                                                                                claims by  next
Saturday.
Saturday.

Representatives
Representatives for Andrew declined
                for Andrew declined to
                                    to comment
                                       comment when
                                               when reached
                                                    reached late
                                                            late Monday
                                                                 Monday night
                                                                        night London
                                                                              London
time.
time.

The
The prince has previously
    prince has previously denied
                          denied denied
                                 denied allegations
                                        allegations that
                                                    that he
                                                         he had
                                                            had sex
                                                                sex with
                                                                    with Giuffre.
                                                                         Giuffre.




                                                                                                                  2/4
                                                                                                                  2/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 104 of 198




 Virginia Giuffre
 Virginia Giuffre with
                  with Prince Andrew and
                       Prince Andrew and Ghislaine
                                          Ghislaine Maxwell
                                                    Maxwell at
                                                             at Prince Andrew's London
                                                                Prince Andrew's        home in
                                                                                London home in aa photo
                                                                                                  photo
                                     released with court
                                     released with court documents.
                                                         documents.

In    widely criticized
In aa widely  criticized interview   with the
                          interview with  the BBC
                                              BBC in
                                                   in 2019,  Andrew said
                                                       2019, Andrew        he had
                                                                      said he  had no
                                                                                   no recollection
                                                                                       recollection of
                                                                                                     of
ever
ever meeting
      meeting her
                her —— despite
                        despite aa widely
                                   widely circulated
                                          circulated photograph
                                                      photograph showing
                                                                   showing otherwise
                                                                             otherwise — — and
                                                                                           and that
                                                                                                that he
                                                                                                      he
was
was at a pizza restaurant with his daughter on the day in 2001 that Giuffre alleges they had aa
      at a pizza restaurant   with  his daughter  on the  day in 2001 that Giuffre  alleges they  had
sexual
sexual encounter
         encounter inin London.
                        London.

Recommended
Recommended

Epstein,
Epstein, 66,
         66, died by suicide
             died by suicide in
                             in aa New York jail
                                   New York jail in August 2019
                                                 in August 2019 while
                                                                while awaiting
                                                                      awaiting sex
                                                                               sex trafficking
                                                                                   trafficking
charges.
charges.


                                                                                                           3/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 105 of 198

The
The investigation
     investigation into    his alleged
                     into his  alleged circle
                                       circle of
                                              of enablers
                                                 enablers remains
                                                            remains ongoing.
                                                                      ongoing. InIn January
                                                                                    January 2020,
                                                                                              2020,
Geoffrey
Geoffrey Berman,
          Berman, thethe U.S.   Attorney for
                          U.S. Attorney   for the
                                              the Southern
                                                   Southern District
                                                              District of
                                                                        of New   York, said
                                                                           New York,   said investigators
                                                                                            investigators
from
from his
      his office
          office and
                  and the
                       the FBI
                            FBI had
                                 had reached
                                     reached out
                                               out to
                                                    to Prince Andrew and
                                                       Prince Andrew         his attorneys
                                                                         and his             but had
                                                                                  attorneys but      yet
                                                                                                 had yet
to
to receive
   receive any
            any assistance
                 assistance from    him.
                              from him.

Giuffre
Giuffre previously
         previously detailed
                     detailed her
                               her alleged
                                    alleged sexual
                                            sexual encounters
                                                    encounters with   Andrew –
                                                                with Andrew  — in
                                                                               in London
                                                                                  London and
                                                                                         and on
                                                                                             on
Epstein’s
Epstein’s private
           private island
                   island –— in
                             in aa “Dateline”
                                   “Dateline” interview
                                               interview that
                                                         that aired
                                                              aired in
                                                                    in 2019.
                                                                       2019.

In
In the
   the interview,
       interview, Giuffre
                   Giuffre also
                            also recounted
                                  recounted anan incident
                                                 incident atat Epstein’s
                                                               Epstein’s New   York City
                                                                           New York  City mansion
                                                                                           mansion
where
where she
       she says
            says she
                 she and
                      and another    young girl
                          another young          were instructed
                                            girl were  instructed toto sit
                                                                       sit on Andrew’s lap.
                                                                           on Andrew’s   lap. He
                                                                                              He
proceeded
proceeded toto grope
               grope one
                      one of
                           of their
                              their breasts,
                                    breasts, Giuffre
                                              Giuffre said.
                                                      said.

AA person
   person who
          who was
              was there
                  there previously
                        previously told
                                   told NBC
                                        NBC News
                                            News that
                                                 that she
                                                      she remembers
                                                          remembers the
                                                                    the incident.
                                                                        incident.

Giuffre
Giuffre said
        said the
             the encounters
                 encounters with Andrew stood
                            with Andrew stood out because of
                                              out because of his
                                                             his title.
                                                                 title.

"He was aa prince.
"He was    prince. He
                    He was
                       was famous.
                           famous. He's
                                      He's royalty.   And it
                                           royalty. And        just stuck
                                                            it just  stuck out
                                                                           out in
                                                                               in my
                                                                                  my mind,"
                                                                                     mind," she
                                                                                            she said.
                                                                                                said. "I
                                                                                                      "I
grew up  watching   Disney just like most   little girls grow    up watching   Disney, and
grew up watching Disney just like most little girls grow up watching Disney, and princessesprincesses
and
and princes  were the
    princes were   the good
                       good people
                            people inin the
                                        the world,
                                             world, and
                                                      and he
                                                           he wasn't."
                                                                wasn't."

Breaking
Breaking news
         news emails
              emails

Be
Be the
   the first
       first to
             to know
                know about breaking news
                     about breaking news and
                                         and other
                                             other NBC
                                                   NBC News
                                                       News reports.
                                                            reports.

Sarah
Sarah Fitzpatrick
      Fitzpatrick
Sarah
Sarah Fitzpatrick
      Fitzpatrick is
                  is an
                     an investigative
                        investigative producer
                                      producer for
                                               for NBC
                                                   NBC News.
                                                       News. She
                                                             She previously
                                                                 previously worked
                                                                            worked for
                                                                                   for CBS
                                                                                       CBS
News
News and
      and "60
          "60 Minutes."
               Minutes."

Rich
Rich Schapiro
     Schapiro
Rich
Rich Schapiro is
     Schapiro is aa reporter
                    reporter for the NBC
                             for the NBC News
                                         News Investigative
                                              Investigative Unit.
                                                            Unit.




                                                                                                            4/4
                                                                                                            4/4
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 106 of 198



Le prince Andrew a poursuivi en justice le dernier – Le
procès pour abus sexuel de Virginia Giuffre laisse le roi
en disgrâce sans protection juridique ‘
    news-24.fr/le-prince-andrew-a-poursuivi-en-justice-le-dernier-le-proces-pour-abus-sexuel-de-virginia-giuffre-laisse-le-
roi-en-disgrace-sans-protection-juridique

Delmary delmar                                                                                                  10 août 2021




LE PRINCE ANDREW POURSUITE PAR LA VICTIME D’EPSTEIN VIRGINIA ROBERTS
EN PROCÉDURE L’ACCUSANT DE L’ABUSER SEXUELLEMENT EN TANT
QU’ADOLESCENT

VIRGINIA Roberts Giuffre a lancé une bataille juridique contre le prince Andrew l’accusant
de l’avoir agressée sexuellement dans le manoir de Jeffrey Epstein.

L’homme de 38 ans poursuit le duc d’York pour des allégations selon lesquelles il l’aurait
agressée une fois dans la maison en disgrâce des financiers de Manhattan et dans un autre
endroit alors qu’elle avait moins de 18 ans, selon les dossiers du tribunal.

Son procès intervient près de deux ans jour pour jour où Epstein, 66 ans, a été retrouvée
morte dans une prison de New York en attendant son procès pour complot et trafic sexuel
d’enfants.



                                                                                                                               1/2
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 107 of 198

Le prince Andrew, 61 ans, a toujours nié toute allégation selon laquelle il aurait eu des
contacts sexuels avec Mme Giuffre ou qu’il aurait eu connaissance des actes répréhensibles
d’Epstein.

Son procès intervient également quelques jours avant la date d’expiration d’une loi de l’État
de New York qui permet aux victimes présumées d’abus sexuels dans leur enfance de déposer
des plaintes civiles qui pourraient être bloquées par la prescription.

Les avocats de Giuffre, Davide Boies, ont déclaré à ABC News : « Si elle ne le fait pas
maintenant, elle lui permettrait d’échapper à toute responsabilité pour ses actes. « Et
Virginia s’est engagée à essayer d’éviter les situations où des personnes riches et puissantes
échappent à toute responsabilité pour leurs actions. »




                                                                                                 2/2
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 108 of 198



Prince Andrew Lawsuit Over Jeffrey Epstein Is 'Game
Over' for Queen's Son, Lawyer Says
  newsweek.com/prince-andrew-virginia-giuffre-lawsuit-jeffrey-epstein-game-over-queen-son-1617738

                                                                                                    August 10, 2021

News
By Jack Royston On 8/10/21 at 7:10 AM EDT

Prince Andrew could "lose his reputation utterly" through a lawsuit brought by a Jeffrey
Epstein accuser in New York, a leading privacy lawyer has told Newsweek.

Virginia Giuffre is suing Andrew, the Duke of York, for sexual assault and battery through a
court filing that says she was forced to have sex with him when she was 17 years old.

Queen Elizabeth II's second-eldest son must now decide whether to engage in the court
process or try to avoid being dragged into the civil lawsuit. He has previously denied any
wrongdoing.


He is not facing criminal charges and would not be extradited to America, but the court could
rule against him in his absence and award damages to Giuffre.

Newsweek Newsletter sign-up >
Amber Melville-Brown, a partner and global head of media and reputation of international
law firm Withers, told Newsweek: "Reputationally it may already be effectively 'game over'
for Prince Andrew despite the lack of any court decision, and notwithstanding his vehement
denials."

Prince Andrew Accuser 'Feared Death' If She Defied Him and Epstein—Filing
Read more

Prince Andrew Accuser 'Feared Death' If She Defied Him and Epstein—Filing
She added: "From a reputational perspective, Prince Andrew may be damned if he does
respond to the allegations and defend the complaint, and damned if he doesn't.

"Silence in the face of accusations is not necessarily golden—while it may be a proper part of
any legal defense strategy, to the public it may evidence improper disrespect for the court
system; and while being vocal outside court may seem obvious to defend a reputation from
serious accusations, it can be catastrophic if contrary to the strategy employed in court to
defend the claim."

Newsweek subscription offers >
Giuffre's lawsuit says she feared for her life if she did not have sex with Prince Andrew in
London, New York and on Epstein's private island, Little St James.

                                                                                                                      1/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 109 of 198

She is seeking damages for psychological harm inflicted during the three alleged incidents
and the lawsuit alleges that Andrew knew her age after being told by Epstein and his former
lover, Ghislaine Maxwell.




In Focus

Prince Andrew Hit by Epstein Lawsuit
Prince Andrew and Queen Elizabeth II watch the racing as they attend Derby Day of the
Investec Derby Festival at Epsom Racecourse on June 1, 2013 in Epsom, England. Prince
Andrew is being sued in New York by Virginia Giuffre, who says she was forced to have sex
with him.

Launch Slideshow 3 PHOTOS
Georges Lederman, who specializes in criminal litigation for Withers, told Newsweek that if
Andrew does not answer the complaint, the court could rule against him and award damages
to Giuffre.

He said: "It is often the case that an alleged crime can also serve as the basis for civil lawsuits,
which is what Virginia Giuffre appears to be doing here.




                                                                                                       2/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 110 of 198

"If Prince Andrew fails to appear to answer a civil complaint, a default judgment will be
entered against him, and Giuffre presumably would receive a monetary award that she would
seek to satisfy by attaching Andrew's assets to the extent of the award."

Serving Prince Andrew
The first challenge for Giuffre's team may be serving Andrew with papers while he is in
Britain, living at Royal Lodge, in the private grounds of Windsor Great Park.

However, if Andrew does engage with the lawsuit he still has the option to try to negotiate an
out of court resolution.

Arick Fudali, of New York-based The Bloom Firm, which represents nine alleged Epstein
victims, told BBC Radio 4: "Very few cases actually end up in trial especially these very high
profile ones.

"Even once a case is filed, assuming it even gets to litigation, there's always a very strong
possibility cases could be resolved or settled in the middle before litigation.

"But what this certainly does is it preserves the claim and puts pressure on the defendant."

He added that "there's absolutely a chance" the case could make it to a full court hearing and
said: "I would be confident if I was the plaintiff [Giuffre] going in front of a jury."

One source of the pressure on Prince Andrew may be his existing finances after he was forced
to sell his $23 million Alpine home Chalet Helora, in May last year.

He was sued over an $8 million unpaid bill to the previous owner left over from his purchase
of the property.

For Giuffre, the plaintiff in the case, time was running out; alleged Epstein victims had been
given a deadline for filing civil cases which was due this Saturday.

Melville-Brown told Newsweek: "Let's not forget that a plaintiff in any litigation also risks his
or her own reputation when taking the stand, or speaking out in public, where they may be
accused of falsifying, being fantasists or unfairly seeking compensation.

"Both parties have a lot to lose, but they also have their reputation to gain and defend.

"If Prince Andrew doesn't pick up the glove thrown down and engage in the fight, the
perception may be that he is cowardly or has something to hide; if he strides into the dual to
clear his name and face his accuser head on, he may ultimately lose the legal action, and lose
his reputation utterly."

A court filing by Giuffre's lawyers states: "This suit arises out of Defendant's sexual abuse of
[Giuffre] when she was under the age of 18 years old."


                                                                                                    3/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 111 of 198

In November 2019, Prince Andrew told the BBC: "It didn't happen. I can absolutely
categorically tell you it never happened. I have no recollection of ever meeting this lady, none
whatsoever."

Prince Andrew's representatives declined to comment on the lawsuit.

Request Reprint & Licensing, Submit Correction or view Editorial Guidelines




                                                                                                   4/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 112 of 198



Virginia Giuffre Sues Prince Andrew for Sexual Abuse to
Not 'Let Victims Everywhere Down'
  newsweek.com/virginia-giuffre-sues-prince-andrew-sexual-abuse-not-let-victims-everywhere-down-1617698

                                                                                                   August 9, 2021

World
By Daniel Villarreal On 8/9/21 at 5:30 PM EDT

Virginia Roberts Giuffre, an alleged victim of deceased sex offender Jeffrey Epstein, filed a
lawsuit against Prince Andrew of Britain on Monday.

Giuffre alleges that the now-61-year-old Prince Andrew sexually abused her when she was 18
years old. She said the abuse occurred at Epstein's Manhattan mansion and other locations.

"I did not come to this decision lightly," Giuffre said in a statement. "As a mother and a wife,
my family comes first. I know that this action will subject me to further attacks by Prince
Andrew and his surrogates. But I knew that if I did not pursue this action, I would be letting
them and victims everywhere down."




                                                  Newsweek

Newsweek Newsletter sign-up >

                                                                                                                    1/2
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 113 of 198

This is a breaking news story and will be updated as more information becomes available.

Request Reprint & Licensing, Submit Correction or view Editorial Guidelines




                                                                                           2/2
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 114 of 198



Affaire Epstein : Virginia Giuffre a porté plainte contre le
prince Andrew à New York
   nouvelobs.com/etats-unis/20210810.OBS47361/affaire-epstein-virginia-giuffre-a-porte-plainte-contre-le-prince-andrew-
a-new-york.html




L’Américaine Virginia Giuffre qui accuse le prince Andrew d’agressions sexuelles sous
l’emprise du financier Jeffrey Epstein quand elle était mineure a déposé plainte lundi 9 août
à New York contre ce membre de la famille royale britannique, a-t-elle indiqué avec son
avocat.

La plainte, consultée par l’AFP, affirme que le duc d’York, deuxième fils de la reine
d’Angleterre, est « l’un des hommes puissants » à qui Virginia Giuffre a été « remise dans un
but sexuel » quand elle a été la victime entre 2000 et 2002, à partir de l’âge de 16 ans, du
vaste trafic sexuel pour lequel le financier Jeffrey Epstein a été inculpé et incarcéré, avant de
se donner la mort dans une prison de Manhattan, à l’été 2019.

Affaire Epstein : une ex-mannequin appelle la justice à accélérer le volet français de l’enquête
Le prince Andrew, qui avait déjà rejeté ces allégations, est accusé dans la plainte d’avoir
« agressé sexuellement » Virginia Giuffre, alors mineure, à trois reprises : à Londres chez
une très proche d’Epstein, Ghislaine Maxwell, et dans les propriétés de l’homme d’affaires à
New York et dans les îles Vierges.

« Je tiens le prince Andrew responsable de ce qu’il m’a fait. Les puissants et les riches ne
sont pas exempts de rendre des comptes. J’espère que d’autres victimes verront qu’il est
possible de ne pas vivre dans le silence et la peur », a indiqué Virgnia Giuffre dans une
déclaration transmise aux médias.



                                                                                                                          1/2
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 115 of 198

Retirer de la vie publique
Aujourd’hui âgé de 61 ans, le prince Andrew avait « catégoriquement » démenti de telles
accusations dans une interview jugée calamiteuse à la BBC en novembre 2019. Il avait
notamment émis des doutes sur l’authenticité d’une photo très médiatisée le montrant avec
Virginia Giuffre et, à l’arrière-plan, Ghislaine Maxwell, qui reste incarcérée dans l’affaire
Epstein. Malgré ses dénégations, sa fréquentation de l’homme d’affaires américain l’avait
plongé dans la tourmente et contraint à se retirer de la vie publique.

Ghislaine Maxwell, de fille à papa à amie complice de Jeffrey Epstein

Je teste sans engagement
La plainte a été déposée lundi au tribunal fédéral de Manhattan, en vertu d’une loi de l’Etat
de New York sur les victimes mineures, qui donne un délai d’un an pour intenter une action
pour agressions sexuelles, sans règle de prescription. Cette loi, entrée en vigueur en
août 2019, laisse encore quelques jours aux victimes potentielles pour agir.




                                                                                                2/2
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 116 of 198



Prince Andrew Is Sued By A Woman Who Says He
Sexually Assaulted Her When She Was 17
  npr.org/2021/08/09/1026258721/prince-andrew-sued-virginia-giuffre-sexually-assaulted-17-epstein-maxwell


World

August 9, 20216:40 PM ET

The Associated Press




Virginia Giuffre, who says she was trafficked by sex offender Jeffrey Epstein, has filed a
lawsuit against Britain's Prince Andrew, saying he assaulted her when she was 17.

Bebeto Matthews/AP

NEW YORK — One of Jeffrey Epstein's longtime accusers sued Prince Andrew on Monday,
saying he sexually assaulted her when she was 17.

Lawyers for Virginia Giuffre filed the lawsuit in Manhattan federal court.

                                                                                                            1/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 117 of 198

In a statement, Giuffre said the lawsuit was brought under the Child Victims Act to allege she
was trafficked to him and sexually abused by him.




Europe

Prince Andrew Admits Visiting With Sex Offender Epstein Was 'The Wrong
Thing To Do'




Media

A Dead Cat, A Lawyer's Call And A 5-Figure Donation: How Media Fell Short
On Epstein


                                                                                                 2/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 118 of 198

"I am holding Prince Andrew accountable for what he did to me," she said. "The powerful and
rich are not exempt from being held responsible for their actions. I hope that other victims
will see that it is possible not to live in silence and fear, but to reclaim one's life by speaking
out and demanding justice.

"I did not come to this decision lightly," she added. "As a mother and a wife, my family comes
first — and I know that this action will subject me to further attacks by Prince Andrew and
his surrogates — but I knew if I did not pursue this action, I would be letting them and
victims everywhere down."

In late 2019, Prince Andrew told BBC Newsnight that he never had sex with Giuffre, saying,
"It didn't happen."

He said he has "no recollection" of ever meeting her and told an interviewer there are "a
number of things that are wrong" about Giuffre's account, which alleges the encounter
occurred in 2001.

"I can absolutely categorically tell you it never happened," Andrew said.

According to the lawsuit, which sought unspecified compensatory and punitive damages, the
prince abused Giuffre on multiple occasions when she was under the age of 18.

It said that on one occasion, the prince sexually abused her in London at the home of
Ghislaine Maxwell when Epstein, Maxwell and Prince Andrew forced her to have sexual
intercourse with the prince against her will.

On another occasion, Prince Andrew sexually abused Plaintiff in Epstein's New York mansion
when Maxwell forced Giuffre and another victim to sit on Andrew's lap as he touched her, the
lawsuit said.

The lawsuit also alleged that Andrew sexually abused Giuffre on Epstein's private island in
the U.S. Virgin Islands.

During each of the alleged acts, Giuffre was given "express or implied threats" by Epstein,
Maxwell, and/or Andrew to engage in sexual acts with the prince, the lawsuit said.

It said that she "feared death or physical injury to herself or another and other repercussions
for disobeying" the trio because of their "powerful connections, wealth, and authority," the
lawsuit said.

The lawsuit added that Andrew knew her age at the time based on communications with
Epstein and Maxwell. It said he went ahead anyway "for the purpose of gratifying his sexual
desires."

Maxwell, 59, has pleaded not guilty to sex trafficking charges in Manhattan federal court,
where she faces trial in November.

                                                                                                      3/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 119 of 198

Epstein, 66, took his own life in a federal jail in Manhattan in August 2019, a month after he
was arrested on sex trafficking charges.

As part of its continuing probe into Epstein and his encounters with women and teenage
girls, Manhattan federal prosecutors formally requested to speak with Andrew.

The request, similar to issuing a subpoena, was made under the Mutual Legal Assistance
Treaty, an agreement between the two countries to share evidence and information in
criminal cases.

A message from our sponsor

Sign Up For The NPR Daily Newsletter

Catch up on the latest headlines and unique NPR stories, sent every weekday.




                                                                                                 4/4
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 120 of 198



First court hearing set in Virginia Giuffre suit against
Prince Andrew
   nypost.com/2021/08/12/first-hearing-set-in-virginia-giuffre-suit-against-prince-andrew

By Ben Feuerherd                                                                            August 12, 2021

The first court hearing in the civil lawsuit filed in New York against Prince Andrew by Jeffrey
Epstein accuser Virginia Roberts Giuffre has been scheduled for mid-September.

Manhattan federal court Judge Lewis Kaplan set the telephone conference for Sept. 13 at 4
p.m.

In the order, Kaplan wrote that Giuffre’s attorneys should be prepared to discuss the status of
serving Prince Andrew with the suit — unless he has retained a lawyer and responded to the
complaint by that point.

It’s unclear if Andrew and Giuffre and will be required to be on the call.

Giuffre sued the Duke of York earlier this week, claiming she was abused by the prince at
least three times when she was 17 years old.

The abuse took place at Epstein’s palatial Upper East Side mansion, his private Caribbean
island and in a London apartment owned by accused madame Ghislaine Maxwell, the suit
claims.




                                                                                                              1/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 121 of 198




            Prince Andrew is being sued by Jeffrey Epstein accuser Virginia Roberts Giuffre.
                         LILLIAN SUWANRUMPHA/AFP via Getty Images

In each instance, Giuffre claims she was ordered by Maxwell and Epstein to engage in sex
acts with the prince, a longtime associate of the pair. She also “feared death” if she disobeyed
their orders, according to the suit.

During the abuse in New York, another victim was also assaulted by Andrew, according to the
suit.

“During this encounter, Maxwell forced Plaintiff, a child, and another victim to sit on Prince
Andrew’s lap as Prince Andrew touched her. During his visit to New York, Prince Andrew
forced Plaintiff to engage in sex acts against her will,” the suit states.




                                                                                                   2/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 122 of 198




      A court hearing in the lawsuit against Prince Andrew has been scheduled for mid-September.
                                                BACKGRID

Andrew has not commented on the suit but has long denied any wrongdoing.

Maxwell is awaiting trial in the Southern District of New York on a host of sex crime charges
for allegedly procuring underage girls for Epstein to abuse in the early 2000s and in the
1990s.

She’s pleaded not guilty and her trial is set for fall.




                                                                                                   3/4
Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 123 of 198




           Virginia Giuffre claimed she was abused by Prince Andrew.
                         REUTERS/Shannon Stapleton




                                                                       4/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 124 of 198



Sexual Assault Suit Against Prince Andrew Renews
Questions About His Royal Role
  nytimes.com/2021/08/10/world/europe/prince-andrew-lawsuit.html

                                                                                    August 10, 2021




LONDON — Ten months ago, Prince Andrew was said to be thinking about a return to public
duties within the royal family, no matter the revelations about his friendship with Jeffrey
Epstein or the disastrous television interview he had given about the financier’s sexual
assault victims.

But those plans appeared to grow more improbable this week when Virginia Giuffre, one of
the most prominent of dozens of women and girls who have accused Mr. Epstein of sexually
exploiting them, sued Prince Andrew in New York, saying that he had raped and sexually
abused her when she was 17.

The lawsuit raises the prospect of Prince Andrew, the second son of Queen Elizabeth II, being
found liable for damages to be determined by federal court in Manhattan.

It also crystallized what analysts described as the most serious threat facing the royal family’s
image, even as it grapples with accounts of racism and mistreatment from Prince Harry and
his wife, Meghan, the Duchess of Sussex.

Advertisement

                                                                                                      1/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 125 of 198

Continue reading the main story
Critics of the royal family said that Buckingham Palace’s silence in response to the lawsuit
against Prince Andrew — it has not commented publicly on the filing — was evidence of its
reluctance to expose him to public scrutiny.

“This is about as serious as it’s ever been for them,” said Graham Smith, the chief executive of
Republic, a grass-roots organization pushing for the abolition of the monarchy. “And it’s not
just Andrew. He is part of an institution that has done everything it can to protect him and,
not that long ago, to keep him in his post.”

Mr. Smith noted that it has been a decade since Prince Andrew was forced to give up his role
as a British trade envoy, in part over his relationship with Mr. Epstein, and that the prince
stepped back from public life in 2019 only after a scandal erupted around his fumbling
interview with the BBC. In contrast, Mr. Smith said, Buckingham Palace moved quickly this
year to begin an independent inquiry into claims that Ms. Markle had bullied royal staff.

Buckingham Palace referred questions on Tuesday to Prince Andrew’s legal team. A
spokeswoman for the prince’s lawyers said on Tuesday that they had no comment.

Advertisement

Continue reading the main story
Ms. Giuffre, 38, had said in earlier legal filings that Mr. Epstein offered her to Prince Andrew
for sex multiple times when she was a teenager. She repeated those accusations in the lawsuit
and said that the prince had committed acts of sexual assault and battery that caused her
severe and lasting harm.




                                                                                                   2/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 126 of 198

                                               Image




       Jeffrey Epstein in court in West Palm Beach, Fla., in 2008.Credit...Uma Sanghvi/The Palm
                                    Beach Post, via Associated Press

Prince Andrew, 61, has denied Ms. Giuffre’s accusations and said he has “no recollection” of
meeting her. Mr. Epstein hanged himself in a federal jail in Manhattan two years ago while
awaiting trial on sex-trafficking and conspiracy charges.

American law enforcement officials have vowed to bring criminal charges against anyone
who helped Mr. Epstein. Prince Andrew had pledged to aid the investigation into allegations
of sex trafficking by Mr. Epstein and his associates. But in March 2020, Geoffrey S. Berman,
then the top federal prosecutor in Manhattan, said that Prince Andrew had “completely shut
the door on voluntary cooperation.”

At the time, Prince Andrew’s lawyers responded by saying that he had offered his assistance
“on at least three occasions.”

On Tuesday, an American diplomat who is closely monitoring Prince Andrew’s case
described it as an awkward situation for American and British officials, but one that did not
have much impact, if any, on diplomacy or other coordination between the two governments.

Ms. Giuffre’s lawsuit accuses the prince of committing sex abuse in New York City, and of
raping her at the London home of Ghislaine Maxwell, a British socialite and friend of Prince
Andrew’s who has been accused of recruiting girls and women for Mr. Epstein to abuse.

Ms. Maxwell is scheduled to face trial in federal court in Manhattan starting in November.

                                                                                                  3/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 127 of 198

Any testimony mentioning Prince Andrew in that trial could put additional pressure on the
royal family to respond more forcefully to the demands for his cooperation in American
investigations, said Nigel Cawthorne, the author of “Prince Andrew: Epstein, Maxwell and
the Palace.”

Advertisement

Continue reading the main story
And it could fuel additional questions about how the queen and Prince Charles, the heir to
the throne, have handled the matter.

“I can’t believe he can come back from this,” Mr. Cawthorne said of Prince Andrew. “It can’t
be very nice for the queen in her remaining years to see her favored son being pilloried in this
way.”

British news reports have said that Prince Andrew has been living at Royal Lodge, his large
home on the queen’s estate at Windsor. His retreat from public life lost him his private office
at Buckingham Palace, but he has kept his honorary military appointments.

Mr. Smith, of Republic, said that the case raised fundamental questions about the royal
family’s intermingling of public and private responsibilities.

“You’d imagine the queen would still have some loyalty to him,” Mr. Smith said. “But as head
of state, there is a higher loyalty, to make sure the highest standards of behavior are upheld
and justice is seen to be done.”

He added, “I think this is looking pretty shabby for them.”

Lara Jakes contributed reporting.




                                                                                                   4/4
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 128 of 198



Jeffrey Epstein Accuser Virginia Giuffre Is 'Holding
Prince Andrew Accountable' with Lawsuit
   nz.news.yahoo.com/jeffrey-epstein-accuser-virginia-giuffre-205657399.html

Stephanie Petit

Stephanie Petit

9 August 2021, 3:56 pm·5-min read




Prince Andrew, Virginia Roberts

Alexander Koerner/Getty; Emily Michot/Miami Herald/Tribune News Service via Getty Prince
Andrew; Virginia Roberts

Virginia Giuffre (née Roberts) has sued Prince Andrew in New York, PEOPLE can confirm.

In a statement shared with PEOPLE, Giuffre says, "Today my attorney filed suit against
Prince Andrew for sexual abuse under the Child Victims Act. As the suit lays out in detail, I
was trafficked to him and sexually abused by him."

Giuffre has accused the royal of forcing her to have sex with him three times between 1999
and 2002 — accusations the royal has said could not be true.

                                                                                                1/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 129 of 198

Giuffre's statement continues, "I am holding Prince Andrew accountable for what he did to
me. The powerful and rich are not exempt from being held responsible for their actions. I
hope that other victims will see that it is possible not to live in silence and fear, but to reclaim
one's life by speaking out and demanding justice."

Giuffre's statement concludes, "I did not come to this decision lightly. As a mother and a wife,
my family comes first — and I know that this action will subject me to further attacks by
Prince Andrew and his surrogates — but I knew if I did not pursue this action, I would be
letting them and victims everywhere down."

Sigrid McCawley, managing partner at Boies Schiller Flexner who is representing Giuffre,
tells PEOPLE that his client's case proves no one is above the law.

"The filing of this complaint proves that irrespective of power, privilege or even being a
prince, no one is above the law in the United States and all perpetrators of abuse should be
held accountable," McCawley tells PEOPLE.

In response to earlier reports of the impending lawsuit, Giuffre's lawyer David Boies told the
U.K.'s Mail on Sunday that Queen Elizabeth's son failed to respond to offers to settle her
claims out of court. (Under the New York Child Victims Act, Giuffre would have had until next
Saturday to file the civil action lawsuit.)

The lawsuit "would be based on her being lent out to Prince Andrew for sex by Jeffrey
Epstein and [her] being under 18," Boies told the newspaper. It would include claims of
"improper sexual violations, physical and emotional distress."

He added, "To use a common phrase here in the United States, 'Time's up.'"

Now that a civil action has been filed, Prince Andrew may be forced to be questioned under
oath and turn over texts, emails and private letters related to the case.




                                                                                                       2/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 130 of 198




Prince Andrew

STEVE PARSONS/POOL/AFP via Getty Prince Andrew

Prince Andrew, 61, said in a 2019 BBC interview addressing his relationship with Epstein
and Giuffre's allegations, "I have no recollection of ever meeting this lady, none whatsoever.
It just never happened."

Giuffre alleges she was forced to have sex with the royal three times between 1999 and
2002 in London, New York and on a private Caribbean island owned by the disgraced
financier, who died in August 2019 in prison.

Speaking specifically about Giuffre's claim that he danced with her at London's exclusive
Tramp nightclub before allegedly having sex in a mansion in the upmarket Belgravia
neighborhood, Queen Elizabeth's second son said, "No, that couldn't have happened
because the date that's being suggested I was at home with the children."

Andrew — who is father to Princess Beatrice and Princess Eugenie — added, "I'd taken
Beatrice to a Pizza Express in Woking for a party at I suppose sort of four or five in the
afternoon. And then because the Duchess (Sarah Ferguson) was away, we have a simple
rule in the family that when one is away the other one is there. I was on terminal leave at the
time from the Royal Navy so, therefore, I was at home."



                                                                                                  3/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 131 of 198




Jeffrey Epstein

Rick Friedman Photography/Corbis via Getty Jeffrey Epstein




                                                                              4/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 132 of 198

When BBC Newsnight anchor Emily Maitlis raised the issue of a photograph showing the
royal with his arm around Giuffre's waist — thought to have been taken inside the London
home of Ghislaine Maxwell on March 10, 2001, when Giuffre was 17 years old — the royal
claimed he had no recollection of the encounter.

"I have absolutely no memory of that photograph ever being taken," Andrew told Maitlis,
before questioning the authenticity of the picture itself because he's wearing his "traveling
clothes" as opposed to his regular suit and tie. He even suggested that his left hand has
been photoshopped onto Giuffre's side in the image.

"I don't remember that photograph ever being taken," he said. "I don't remember going
upstairs in the house because that photograph was taken upstairs and I am not entirely
convinced that…I mean that is…that is what I would describe as me in that…in that picture
but I can't…we can't be certain as to whether or not that's my hand on her whatever it is,
left… left side."

Following the interview's backlash, Prince Andrew announced that he would be "stepping
back" from public duties.




The Funeral Of Prince Philip, Duke Of Edinburgh Is Held In Windsor

Alastair Grant/WPA Pool/Getty Images Prince Andrew



                                                                                                5/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 133 of 198

"Prince Andrew's recent interview and his subsequent action to withdraw from public life is
welcomed news. It is a positive first step towards taking responsibility for his actions,"
McCawley told PEOPLE in a statement following the interview's broadcast.

"However, basing his decision to step away from his duties due to his relationship with
Jeffrey Epstein is only a half truth. He clearly had a long-term association with Ghislaine
Maxwell who we maintain was Epstein's co-conspirator and played a central role in
devastating the lives of countless women."

Prince Andrew was most recently seen at the funeral of his father, Prince Philip, in April.




                                                                                              6/6
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 134 of 198



Prince
Prince Andrew:
        Andrew: Epstein
                Epstein Accuser
                        Accuser Virginia
                                Virginia Roberts
                                         Roberts Giuffre
                                                 Giuffre
Files
Files Lawsuit
      Lawsuit
P| people.com/royals/prince-andrew-sued-by-jeffrey-epstein-accuser-virginia-roberts-giuffre
   people.com/royals/prince-andrew-sued-by-jeffrey-epstein-accuser-virginia-roberts-giuffre



Jeffrey
Jeffrey Epstein
        Epstein Accuser   Virginia Giuffre
                 Accuser Virginia  Giuffre Is
                                           Is 'Holding
                                              'Holding Prince
                                                       Prince Andrew
                                                              Andrew
Accountable'   with Lawsuit
Accountable’ with   Lawsuit

"If
"If II did
       did not
           not pursue  this action,
               pursue this  action, II would
                                       would be
                                              be letting
                                                 letting [my
                                                         [my family]
                                                             family] and   victims everywhere
                                                                      and victims  everywhere down,"
                                                                                               down,"
Virginia Giuffre
Virginia   Giuffre says
                   says of why she's
                        of why   she's suing
                                        suing Prince  Andrew over
                                              Prince Andrew   over alleged
                                                                    alleged non-consensual
                                                                             non-consensual sexual
                                                                                             sexual
encounters
encounters


By Stephanie Petit
By Stephanie  Petit
August 09,
August  09, 2021
            2021 04:56
                  04:56 PM
                        PM

Advertisement
Advertisement




Prince Andrew; Virginia
Prince Andrew; Virginia Roberts
                        Roberts




                                                                                                        1/6
                                                                                                        1/6
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 135 of 198

|| Credit: Alexander Koerner/Getty;
   Credit: Alexander Koerner/Getty; Emily
                                    Emily Michot/Miami
                                          Michot/Miami Herald/Tribune
                                                       Herald /Tribune News
                                                                       News Service via
                                                                            Service via
Getty
Getty

Virginia Giuffre
Virginia Giuffre (née
                 (née Roberts)
                      Roberts) has
                               has sued
                                   sued Prince Andrew in
                                        Prince Andrew in New York, PEOPLE
                                                         New York, PEOPLE can
                                                                          can confirm.
                                                                              confirm.

In
In aa statement
      statement shared
                  shared with
                          with PEOPLE,
                                PEOPLE, Giuffre
                                           Giuffre says,
                                                    says, "Today
                                                          "Today my
                                                                  my attorney
                                                                      attorney filed
                                                                                 filed suit
                                                                                       suit against
                                                                                            against
Prince   Andrew for
Prince Andrew     for sexual
                      sexual abuse
                              abuse under
                                     under the
                                            the Child   Victims Act.
                                                 Child Victims  Act. As
                                                                     As the
                                                                        the suit
                                                                             suit lays
                                                                                   lays out
                                                                                        out in
                                                                                            in detail,
                                                                                               detail, II
was
was trafficked   to him
      trafficked to him and
                         and sexually
                              sexually abused
                                        abused byby him."
                                                    him."

Giuffre has accused
Giuffre has accused the
                     the royal
                         royal of
                               of forcing  her to
                                  forcing her     have sex
                                               to have      with him
                                                        sex with   him three
                                                                       three times between 1999
                                                                             times between 1999
and
and 2002
     2002 —— accusations
             accusations the
                          the royal
                              royal has
                                     has said
                                         said could
                                              could not   be true.
                                                     not be  true.

Giuffre's
Giuffre's statement
            statement continues,
                        continues, "I "I am
                                          am holding
                                               holding Prince     Andrew accountable
                                                          Prince Andrew      accountable for
                                                                                           for what
                                                                                                what he
                                                                                                      he did
                                                                                                          did to
                                                                                                               to
me.
me. The
     The powerful
           powerful and
                      and rich
                           rich are
                                 are not
                                      not exempt
                                            exempt from      being held
                                                       from being    held responsible
                                                                           responsible for
                                                                                        for their
                                                                                              their actions.
                                                                                                    actions. II
hope
hope that
      that other    victims will
             other victims   will see
                                  see that
                                        that it
                                              it is
                                                 is possible
                                                    possible not
                                                               not to
                                                                   to live
                                                                       live in
                                                                            in silence
                                                                               silence and
                                                                                       and fear,
                                                                                             fear, but
                                                                                                   but to
                                                                                                        to reclaim
                                                                                                           reclaim
one's
one's life  by speaking
       life by  speaking out
                          out and
                               and demanding          justice."
                                     demanding justice."

Giuffre's
Giuffre's statement
           statement concludes,
                       concludes, "I"I did
                                       did not
                                           not come
                                                come toto this
                                                           this decision
                                                                  decision lightly.   As aa mother
                                                                            lightly. As     mother and
                                                                                                     and aa
wife,
wife, my
       my family
           family comes
                  comes first
                           first —
                                 — and
                                   and II know
                                          know that
                                                 that this
                                                      this action
                                                              action will
                                                                      will subject
                                                                           subject meme to
                                                                                         to further
                                                                                             further attacks by
                                                                                                     attacks by
Prince   Andrew and
Prince Andrew     and his
                       his surrogates
                            surrogates —   but II knew
                                         — but    knew ifif II did
                                                               did not
                                                                    not pursue
                                                                         pursue this
                                                                                 this action,
                                                                                       action, II would  be
                                                                                                  would be
letting
letting them
         them and   victims everywhere
               and victims    everywhere down."
                                           down."

Sigrid
Sigrid McCawley,
       McCawley, managing
                   managing partner
                                partner at
                                        at Boies
                                           Boies Schiller
                                                 Schiller Flexner
                                                           Flexner who
                                                                    who is
                                                                         is representing
                                                                            representing Giuffre,
                                                                                         Giuffre,
tells
tells PEOPLE
      PEOPLE that   his client's
              that his  client's case
                                 case proves
                                      proves no
                                              no one
                                                 one is
                                                      is above
                                                         above the  law.
                                                                the law.

"The
"The filing
      filing of
             of this
                this complaint
                      complaint proves
                                  proves that
                                           that irrespective
                                                irrespective of
                                                             of power,
                                                                power, privilege
                                                                         privilege or
                                                                                   or even being aa
                                                                                      even being
prince,
prince, no
         no one
             one is
                  is above
                     above the
                            the law
                                law in
                                     in the
                                        the United
                                             United States
                                                     States and
                                                            and all
                                                                 all perpetrators
                                                                     perpetrators of
                                                                                   of abuse
                                                                                      abuse should
                                                                                            should be
                                                                                                    be
held  accountable,"    McCawley    tells
held accountable," McCawley tells PEOPLE.PEOPLE.

In
In response
   response toto earlier
                  earlier reports
                            reports of  of the
                                           the impending
                                               impending lawsuit,
                                                            lawsuit, Giuffre's
                                                                      Giuffre's lawyer
                                                                                 lawyer David
                                                                                         David Boies
                                                                                                 Boies told
                                                                                                         told the
                                                                                                              the
U.K.'s  Mail on
U.K.'s Mail       Sunday that
             on Sunday        that Queen
                                     Queen Elizabeth's
                                              Elizabeth's son
                                                           son failed
                                                                failed to
                                                                       to respond
                                                                          respond toto offers
                                                                                       offers to
                                                                                              to settle
                                                                                                  settle her
                                                                                                          her
claims
claims out
        out of
            of court.
                court. (Under
                         (Under the  the New    York Child
                                          New York          Victims Act,
                                                      Child Victims   Act, Giuffre
                                                                            Giuffre would
                                                                                    would have
                                                                                            have had
                                                                                                   had until
                                                                                                        until
next
next Saturday
      Saturday toto file  the civil
                     file the   civil action   lawsuit.)
                                       action lawsuit.)

The  lawsuit "would
The lawsuit  "would be   based on
                      be based  on her  being lent
                                    her being  lent out
                                                    out to
                                                        to Prince   Andrew for
                                                            Prince Andrew     for sex
                                                                                   sex by
                                                                                       by Jeffrey
                                                                                          Jeffrey
Epstein
Epstein and
        and [her]   being under
              [her] being  under 18,"
                                  18," Boies
                                       Boies told
                                              told the
                                                   the newspaper.
                                                       newspaper. It  It would
                                                                         would include
                                                                                 include claims
                                                                                          claims of
                                                                                                  of
"improper
"improper sexual    violations, physical
            sexual violations,  physical and
                                          and emotional
                                               emotional distress."
                                                           distress."

He
He added,
   added, "To
          "To use
              use aa common
                     common phrase
                            phrase here
                                   here in
                                        in the
                                           the United
                                               United States,
                                                      States, 'Time's
                                                              "Time's up.'"
                                                                      up."

Now  that aa civil
Now that     civil action
                   action has   been filed,
                           has been  filed, Prince   Andrew may
                                             Prince Andrew          be forced
                                                               may be  forced to  be questioned
                                                                               to be questioned under
                                                                                                under
oath
oath and
     and turn
          turn over
                 over texts,
                      texts, emails
                              emails and
                                     and private    letters related
                                           private letters  related to
                                                                    to the
                                                                       the case.
                                                                           case.




                                                                                                                     2/6
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 136 of 198




Prince Andrew
Prince Andrew

|| Credit:
   Credit: STEVE
           STEVE PARSONS/POOL/AFP via Getty
                 PARSONS/POOL/AFP via Getty

Prince  Andrew, 61,
Prince Andrew,    61, said  in aa 2019
                      said in     2019 BBC
                                        BBC interview
                                              interview addressing
                                                         addressing his
                                                                    his relationship  with Epstein
                                                                         relationship with Epstein and
                                                                                                     and
Giuffre's
Giuffre's allegations,
          allegations, "I  have no
                        "I have   no recollection
                                      recollection of
                                                    of ever
                                                       ever meeting
                                                            meeting this
                                                                    this lady,
                                                                          lady, none
                                                                                none whatsoever.
                                                                                     whatsoever. It
                                                                                                  It
just never
just       happened."
     never happened.”

Giuffre
Giuffre alleges
        alleges she
                she was
                    was forced
                         forced to   have sex
                                  to have  sex with
                                               with the
                                                    the royal
                                                        royal three
                                                              three times  between 1999
                                                                    times between   1999 and
                                                                                          and 2002
                                                                                                2002
in
in London,
   London, New    York and
             New York  and onon aa private
                                   private Caribbean
                                            Caribbean island
                                                       island owned
                                                              owned byby the
                                                                         the disgraced
                                                                             disgraced financier,
                                                                                        financier,
who
who died
     died in  August 2019
          in August  2019 in
                           in prison.
                               prison.

Speaking
Speaking specifically
           specifically about
                         about Giuffre's
                                Giuffre's claim
                                          claim that
                                                 that he
                                                       he danced
                                                          danced with
                                                                  with her
                                                                        her at
                                                                             at London's
                                                                                London's exclusive
                                                                                          exclusive
Tramp   nightclub   before  allegedly  having  sex in  a mansion  in  the upmarket
Tramp nightclub before allegedly having sex in a mansion in the upmarket Belgravia    Belgravia
neighborhood,     Queen Elizabeth's
neighborhood, Queen       Elizabeth's second
                                       second son
                                               son said,
                                                    said, "No,
                                                          "No, that
                                                               that couldn't    have happened
                                                                     couldn't have              because
                                                                                     happened because
the
the date
    date that's
         that's being
                 being suggested
                        suggested II was
                                      was at
                                          at home
                                             home with
                                                    with the
                                                          the children."
                                                              children."

Andrew —
Andrew   who is
       — who is father
                father to
                       to Princess
                          Princess Beatrice
                                   Beatrice and
                                            and Princess
                                                Princess Eugenie
                                                         Eugenie —
                                                                 — added,
                                                                   added, "I'd
                                                                          "I'd taken
                                                                               taken
Beatrice
Beatrice toto aa Pizza
                 Pizza Express
                        Express in   Woking for
                                 in Woking    for aa party
                                                     party at
                                                            at II suppose
                                                                  suppose sort
                                                                            sort of
                                                                                 of four
                                                                                    four or
                                                                                         or five
                                                                                            five in
                                                                                                 in the
                                                                                                    the
afternoon.
afternoon. AndAnd then    because the
                    then because    the Duchess
                                        Duchess (Sarah
                                                    (Sarah Ferguson)
                                                            Ferguson) was was away,   we have
                                                                               away, we  have aa simple
                                                                                                  simple rule
                                                                                                          rule
in the family
in the  family that   when one
                 that when   one is
                                  is away
                                     away the
                                           the other
                                                other one
                                                        one is
                                                             is there.
                                                                there. II was
                                                                          was on
                                                                               on terminal
                                                                                  terminal leave
                                                                                            leave at
                                                                                                   at the
                                                                                                      the time
                                                                                                          time
from
from the
       the Royal
            Royal Navy
                    Navy so,
                          so, therefore,
                              therefore, II was
                                            was at
                                                 at home."
                                                     home."

                                                                                                                 3/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 137 of 198




74
Jeffrey
Jeffrey Epstein
        Epstein

|| Credit:
   Credit: Rick
           Rick Friedman
                Friedman Photography/Corbis via Getty
                         Photography/Corbis via Getty


                                                                              4/6
                                                                              4/6
         Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 138 of 198

When
When BBCBBC Newsnight
             Newsnight anchor
                         anchor Emily
                                   Emily Maitlis
                                           Maitlis raised
                                                    raised the
                                                           the issue
                                                                issue of
                                                                      of aa photograph
                                                                            photograph showing
                                                                                          showing the
                                                                                                    the
royal with his
royal with  his arm
                arm around
                     around Giuffre's     waist —
                              Giuffre's waist    — thought
                                                    thought to  have been
                                                             to have  been taken
                                                                             taken inside
                                                                                    inside the
                                                                                           the London
                                                                                                London
home
home ofof Ghislaine
          Ghislaine Maxwell
                     Maxwell onon March
                                    March 10,10, 2001,
                                                 2001, when
                                                        when Giuffre   was 17
                                                               Giuffre was      years old
                                                                             17 years  old —
                                                                                           — the
                                                                                              the royal
                                                                                                  royal
claimed
claimed hehe had
             had no
                  no recollection
                     recollection ofof the
                                       the encounter.
                                            encounter.

"I
"I have
   have absolutely
         absolutely no
                     no memory
                         memory of  of that
                                       that photograph
                                             photograph ever
                                                           ever being
                                                                  being taken,"    Andrew told
                                                                         taken," Andrew     told Maitlis,
                                                                                                 Maitlis,
before questioning
before  questioning the
                      the authenticity
                           authenticity ofof the
                                              the picture
                                                  picture itself
                                                           itself because
                                                                  because he's    wearing his
                                                                            he's wearing    his "traveling
                                                                                                "traveling
clothes"
clothes" as
          as opposed
             opposed to   his regular
                       to his regular suit
                                        suit and
                                              and tie.
                                                   tie. He
                                                        He even
                                                            even suggested
                                                                   suggested that
                                                                               that his
                                                                                    his left
                                                                                        left hand
                                                                                             hand has
                                                                                                   has been
                                                                                                        been
photoshopped
photoshopped ontoonto Giuffre's
                       Giuffre's side
                                  side in
                                        in the
                                           the image.
                                                image.

"I
"I don't
    don't remember
            remember that  that photograph
                                photograph ever       being taken,"
                                                ever being   taken," hehe said.
                                                                          said. "I
                                                                                 "I don't
                                                                                    don't remember
                                                                                           remember going
                                                                                                        going
upstairs
upstairs in  in the
                 the house    because that
                      house because     that photograph
                                              photograph was was taken
                                                                  taken upstairs
                                                                          upstairs and
                                                                                     and II am
                                                                                            am not
                                                                                                not entirely
                                                                                                     entirely
convinced
convinced that…Ithat...I mean
                         mean that
                                 that is…that
                                      is...that is
                                                 is what
                                                    what II would
                                                            would describe
                                                                    describe asas me
                                                                                   me in
                                                                                       in that…in
                                                                                          that...in that
                                                                                                    that picture
                                                                                                          picture
but II can't…we
but     can't...we can't     be certain
                      can't be  certain asas to whether or
                                             to whether    or not
                                                              not that's
                                                                   that's my
                                                                           my hand
                                                                               hand onon her
                                                                                          her whatever
                                                                                               whatever itit is,
                                                                                                             is,
left…   left side."
left... left  side."

Following
Following the
          the interview's  backlash, Prince
              interview's backlash,         Andrew announced
                                     Prince Andrew announced that
                                                             that he
                                                                  he would be "stepping
                                                                     would be "stepping
back" from
back" from public
           public duties.
                   duties.




Prince Andrew
Prince Andrew

|| Credit: Alastair Grant/WPA
   Credit: Alastair Grant/WPA Pool/Getty
                              Pool/Getty Images
                                         Images

                                                                                                                    5/6
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 139 of 198

"Prince Andrew's recent
"Prince Andrew's   recent interview
                            interview and and his
                                                his subsequent
                                                     subsequent action
                                                                  action to
                                                                         to withdraw
                                                                            withdraw from
                                                                                       from public
                                                                                             public life
                                                                                                     life is
                                                                                                          is
welcomed
welcomed news.
           news. It
                 It is
                    is aa positive
                          positive first
                                     first step
                                            step towards
                                                   towards taking
                                                            taking responsibility
                                                                    responsibility for
                                                                                   for his
                                                                                       his actions,"
                                                                                           actions,"
McCawley   told PEOPLE
McCawley told   PEOPLE in   in aa statement
                                  statement following
                                                 following the
                                                            the interview's  broadcast.
                                                                interview's broadcast.

"However,   basing his
"However, basing    his decision   to step
                         decision to   step away
                                            away from
                                                   from his
                                                        his duties
                                                             duties due
                                                                    due to his relationship
                                                                        to his relationship with
                                                                                              with
Jeffrey
Jeffrey Epstein
        Epstein is
                 is only
                    only aa half
                            half truth.
                                 truth. He
                                         He clearly
                                             clearly had
                                                     had aa long-term
                                                            long-term association
                                                                       association with
                                                                                     with Ghislaine
                                                                                           Ghislaine
Maxwell   who we
Maxwell who    we maintain
                   maintain waswas Epstein's
                                    Epstein's co-conspirator
                                                co-conspirator and
                                                                 and played
                                                                     played aa central
                                                                               central role
                                                                                        role in
                                                                                             in
devastating
devastating the  lives of
             the lives  of countless   women."
                           countless women."

Prince Andrew was
Prince Andrew was most
                  most recently
                       recently seen
                                seen at
                                     at the
                                        the funeral
                                            funeral of
                                                    of his father, Prince
                                                       his father, Prince Philip,
                                                                          Philip, in April.
                                                                                  in April.




                                                                                                               6/6
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 140 of 198



Virginia Giuffre files lawsuit against Prince Andrew,
alleges abuse
  politico.eu/article/virginia-giuffre-files-lawsuit-against-prince-andrew-alleges-abuse

                                                                                           August 10, 2021




Prince Andrew allegedly sexually abused Virginia Giuffre when she was just 17 in New York and London |
                                      Dan Kitwood/Getty Images

By Liv Klingert
August 10, 2021 10:07 am

Virginia Giuffre has filed a civil lawsuit against Britain’s Prince Andrew, claiming he sexually
abused her in London and New York.

Giuffre filed the lawsuit in a Manhattan federal court on Monday, stating it was brought
under the Child Victims Act. She alleges she was trafficked and sexually abused by Andrew
when she was 17.

Giuffre asked for “punitive damages” against the royal, calling for a “trial by jury.”




                                                                                                             1/2
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 141 of 198

“I am holding Prince Andrew accountable for what he did to me,” she said in a statement.
“The powerful and rich are not exempt from being held responsible for their actions. I hope
that other victims will see that it is possible not to live in silence and fear, but to reclaim one’s
life by speaking out and demanding justice.”

Andrew’s representatives had no comment on Giuffre’s lawsuit. He denies the alleged abuse.

“It didn’t happen. I can absolutely categorically tell you it never happened. I have no
recollection of ever meeting this lady, none whatsoever,” he told BBC Newsnight in 2019.

Giuffre is a long-time accuser of convicted sex offender Jeffrey Epstein, and told the BBC in
2019 she was forced to perform sex acts with Andrew. She said she was trafficked by Epstein
when she was underage and coerced into having sex with his friends, including the prince.
Epstein was found dead in a federal jail in Manhattan in 2019.

Manhattan federal prosecutors have previously requested a meeting with Andrew as part of
the investigation into Epstein’s abuse of women and teenage girls. Braw Edwards, a lawyer
representing several of Epstein’s victims, said the prince has failed to come forward despite
offering his assistance in an interview on Sky News.

More from ... Liv Klingert




                                                                                                        2/2
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 142 of 198



Prince Andrew may be sued in New York by Virginia
Roberts: lawyer
   nypost.com/2021/08/09/prince-andrew-may-be-sued-in-new-york-by-virginia-roberts

By Lee Brown and Priscilla DeGregory                                                 August 9, 2021

August 9, 2021 | 1:43pm | Updated

Enlarge Image




 Virginia Roberts Giuffre alleges she was forced to have sex with Prince Andrew in Ghislaine
          Maxwell's then-London home in 2001, when she was 17. Virginia Roberts
Jeffrey Epstein accuser Virginia Roberts Giuffre may file a lawsuit against Prince Andrew this
week in New York court — accusing the royal of “improper sexual violations,” her lawyer said
in a new interview.

The potential suit would be filed under the sex-crimes extension granted by the New York
Child Victims Act — which ends Saturday, Giuffre’s attorney, David Boies, told the Mail on
Sunday newspaper.

The court action “would be based on [Giuffre] being lent out to Prince Andrew for sex by
Jeffrey Epstein and [her] being under 18” at the time, Boies said.




                                                                                                      1/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 143 of 198

It would also include claims of “improper sexual violations” and “physical and emotional
distress” suffered by Giuffre, who has repeatedly claimed she was forced to sleep with the UK
royal three times.

“To use a common phrase here in the United States, ‘Time’s up,'” Boies told the UK paper of
the potential legal action.

Andrew’s legal team has ignored two formal legal letters offering to sign a “tolling
agreement” that would extend the statute of limitations and allow negotiations to continue,
Boies said.




Virginia Roberts Giuffre is able to file under the Child Victims Act because she was under 18 at the time of
                                        the alleged crimes in New York.
                                   Tribune News Service via Getty Images

The royal’s lawyers were warned that Giuffre needed to file a claim “now” or she risks not
being able to file one at all once the New York extension to such cases runs out, Boies told the
Mail.

Giuffre will make the final decision, her lawyer said.

“This could be devastating for Andrew,” a source told the UK paper.




                                                                                                               2/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 144 of 198

“If he chooses to fight it and is deposed [forced to give evidence], then those depositions
could end up being made public,” the source said, referring to what happened to Andrew’s
socialite pal Ghislaine Epstein and embarrassing documents released in her settled lawsuit
with Giuffre.

“If he ignores it, he could be found guilty in absentia which would be a public relations
disaster,” the source added.




                                                                                              3/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 145 of 198




Prince Andrew’s legal team has ignored two formal legal letters offering to sign a “tolling agreement” that
              would extend the statute of limitations and allow negotiations to continue.
                                       WPA Pool/Getty Images




                                                                                                              4/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 146 of 198

Giuffre has repeatedly alleged in court documents and explosive TV interviews that she was
made to have sex with Andrew three times.

The first was in Maxwell’s then-London home in March 2001, when she was 17, then a month
later in Epstein’s Upper East Side mansion, as well as an orgy on the late pedophile’s private
Caribbean island, she has alleged.

She is able to file under the Child Victims Act — the landmark law passed in 2019 that
allowed victims of any age to seek civil action against their abusers, regardless of how long
ago the abuse happened — because she was under 18 at the time of the alleged crimes in New
York.

The law was again extended last year and is set to run out Saturday.

The Duke of York has always denied having sex with Giuffre — even denying knowing her
and questioning the authenticity of a now-notorious photo of them hugging.




 Virginia Roberts Giuffre also alleges she was forced to have sex with Prince Andrew at Jeffrey Epstein’s
            Manhattan home, and take part in an orgy on Epstein’s private Caribbean island.
                                                REUTERS

Buckingham Palace has also “emphatically denied that the Duke of York had any form of
sexual contact or relationship with Virginia Roberts.”



                                                                                                            5/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 147 of 198

“Any claim to the contrary is false and without foundation,” the royals have said.

A spokesperson for Andrew declined to comment, the Mail on Sunday said.

Epstein hanged himself in his Manhattan lockup in August 2019 while awaiting trial on
serious sex charges.

Maxwell is in custody in Brooklyn awaiting trial for allegedly recruiting underage girls for
Epstein. She has pleaded not guilty.

Filed under Child Victims Act , ghislaine maxwell , jeffrey epstein , lawsuits , prince andrew
, virginia roberts , 8/9/21
Read Next

Elise Stefanik blasts 'outrageously sexist' TV segment




                                                                                                 6/6
8/10/2021                         Prince Andrew Sued
                    Case 1:21-cv-06702-LAK           by Epstein Accuser
                                                  Document        15-10 Virginia Giuffre
                                                                              Filed      Over Alleged Sexual
                                                                                       09/16/21       PageAssault
                                                                                                             148 -of
                                                                                                                   WSJ
                                                                                                                     198
 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/jeffrey-epstein-accuser-virginia-giuffre-sues-prince-andrew-citing-alleged-sexual-assault-at-17-11628588749


U.S.

Prince Andrew Sued by Epstein Accuser
Virginia Giuffre Over Alleged Sexual
Assault
Lawyers are seeking unspecified compensatory and punitive damages from the British royal




Lawyers for Virginia Giuffre, center, filed the lawsuit in Manhattan federal court.
PHOTO: ALBA VIGARAY/SHUTTERSTOCK


Associated Press
Aug. 10, 2021 5:45 am ET

NEW YORK—One of Jeffrey Epstein’s longtime accusers filed a lawsuit against Prince
Andrew Monday, taking accusations that he sexually assaulted her when she was 17 to a
formal venue.

Lawyers for Virginia Giuffre filed the lawsuit in Manhattan federal court, where Epstein was
charged criminally with sex trafficking a month before he killed himself in August 2019 at
an adjacent federal jail.

Ms. Giuffre has repeatedly made her allegations against Epstein, his onetime girlfriend
Ghislaine Maxwell and Prince Andrew, but the lawsuit is the first time she has directly
confronted the prince in such a formal setting.


https://www.wsj.com/articles/jeffrey-epstein-accuser-virginia-giuffre-sues-prince-andrew-citing-alleged-sexual-assault-at-17-11628588749                       1/3
8/10/2021                        Prince Andrew Sued
                   Case 1:21-cv-06702-LAK           by Epstein Accuser
                                                 Document        15-10 Virginia Giuffre
                                                                             Filed      Over Alleged Sexual
                                                                                      09/16/21       PageAssault
                                                                                                            149 -of
                                                                                                                  WSJ
                                                                                                                    198
In late 2019, Prince Andrew told the British Broadcast Corp. that he had never had sex with
Ms. Giuffre. He said he has “no recollection” of ever meeting her and told an interviewer
there are “a number of things that are wrong” about Ms. Giuffre’s account, which alleges the
encounter occurred in 2001.

In a statement, Ms. Giuffre said she was “holding Prince Andrew accountable for what he
did to me.”

“The powerful and rich are not exempt from being held responsible for their actions. I hope
that other victims will see that it is possible not to live in silence and fear, but to reclaim
one’s life by speaking out and demanding justice,” she said.

Ms. Giuffre has alleged that Ms. Maxwell recruited her at age 17 to be sexually abused by
Epstein and Ms. Maxwell from 1999 to 2002.




Prince Andrew told the BBC in 2019 that he had never had sex with Ms. Giuffre.
PHOTO: LIAM MCBURNEY/ZUMA PRESS


The lawsuit, which is seeking unspecified compensatory and punitive damages, alleges that
Prince Andrew abused Ms. Giuffre on multiple occasions when she was under the age of 18.
It said that she “feared death or physical injury to herself or another and other
repercussions for disobeying” the trio because of their “powerful connections, wealth, and
authority.”

The lawsuit was brought under the Child Victims Act, a 2019 New York state law that allows
victims to temporarily make legal claims of abuse that occurred when they were children
regardless of when or how long ago the alleged abuse occurred.



https://www.wsj.com/articles/jeffrey-epstein-accuser-virginia-giuffre-sues-prince-andrew-citing-alleged-sexual-assault-at-17-11628588749   2/3
8/10/2021                         Prince Andrew Sued
                    Case 1:21-cv-06702-LAK           by Epstein Accuser
                                                  Document        15-10 Virginia Giuffre
                                                                              Filed      Over Alleged Sexual
                                                                                       09/16/21       PageAssault
                                                                                                             150 -of
                                                                                                                   WSJ
                                                                                                                     198
Ms. Maxwell, 59, has pleaded not guilty to sex trafficking charges in Manhattan federal
court, where she faces trial in November. Her lawyers didn’t respond to requests for
comment.

As part of a continuing probe into Epstein and his encounters with women and teenage
girls, Manhattan federal prosecutors last year formally requested to speak with Prince
Andrew.

The request, similar to issuing a subpoena, was made under the Mutual Legal Assistance
Treaty, an agreement between the U.S. and U.K. to share evidence and information in
criminal cases. U.S. prosecutors reportedly made a formal request through the British
government to interview the prince.

—Copyright the Associated Press




 Copyright © 2021 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/jeffrey-epstein-accuser-virginia-giuffre-sues-prince-andrew-citing-alleged-sexual-assault-at-17-11628588749                       3/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 151 of 198



Jeffrey Epstein accuser sues Britain’s Prince Andrew,
claiming he sexually assaulted her at the age of 17
  scmp.com/news/world/united-states-canada/article/3144447/jeffrey-epstein-accuser-sues-britains-prince-andrew

                                                                                                     August 10, 2021




One of Jeffrey Epstein’s long-time accusers sued Prince Andrew on Monday, saying he
sexually assaulted her when she was 17.

Lawyers for Virginia Giuffre filed the lawsuit in Manhattan federal court.

In a statement, Giuffre said the lawsuit was brought under the Child Victims Act to allege she
was trafficked to him and sexually abused by him.




                                                                                                                       1/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 152 of 198




                     Jeffrey Epstein. Photo: New York State Sex Offender Registry / TNS


“I am holding Prince Andrew accountable for what he did to me,” she said. “The powerful and
rich are not exempt from being held responsible for their actions. I hope that other victims
will see that it is possible not to live in silence and fear, but to reclaim one’s life by speaking
out and demanding justice.

“I did not come to this decision lightly,” she added. “As a mother and a wife, my family comes
first – and I know that this action will subject me to further attacks by Prince Andrew and his
surrogates – but I knew if I did not pursue this action, I would be letting them and victims
everywhere down.”

In late 2019, Prince Andrew told BBC Newsnight that he never had sex with Giuffre, saying,
“It didn’t happen.”

Every Saturday

SCMP Global Impact Newsletter


                                                                                                      2/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 153 of 198

By submitting, you consent to receiving marketing emails from SCMP. If you don't want
these, tick here




By registering, you agree to our T&C and Privacy Policy
He said he has “no recollection” of ever meeting her and told an interviewer there are “a
number of things that are wrong” about Giuffre’s account, which alleges the encounter
occurred in 2001.

“I can absolutely categorically tell you it never happened,” Andrew said.

Jeffrey Epstein victims’ fund awards US$125 million to 150 claimants as claims process ends

10 Aug 2021

According to the lawsuit, which sought unspecified
compensatory and punitive damages, the prince abused
Giuffre on multiple occasions when she was under the age of
18.

It said that on one occasion, the prince sexually abused her in
London at the home of Ghislaine Maxwell when Epstein,
Maxwell and Prince Andrew forced her to have sexual
intercourse with the prince against her will.

On another occasion, Prince Andrew sexually abused the plaintiff in Epstein’s New York
mansion when Maxwell forced Giuffre and another victim to sit on Andrew’s lap as he
touched her, the lawsuit said.

The lawsuit also alleged that Andrew sexually abused Giuffre on Epstein’s private island in
the US Virgin Islands.

During each of the alleged acts, Giuffre was given “express or implied threats” by Epstein,
Maxwell, and/or Andrew to engage in sexual acts with the prince, the lawsuit said.

Photo of Ghislaine Maxwell with ‘black eye’ prompts questions from judge

30 Apr 2021

It said that she “feared death or physical injury to herself or another and other repercussions
for disobeying” the trio because of their “powerful connections, wealth, and authority,” the
lawsuit said.



                                                                                                  3/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 154 of 198

The lawsuit added that Andrew knew her age at the time
based on communications with Epstein and Maxwell. It said
he went ahead anyway “for the purpose of gratifying his
sexual desires.”

Maxwell, 59, has pleaded not guilty to sex trafficking charges
in Manhattan federal court, where she faces trial in
November.

Epstein, 66, took his own life in a federal jail in Manhattan in August 2019, a month after he
was arrested on sex trafficking charges.

As part of its continuing investigation into Epstein and his encounters with women and
teenage girls, Manhattan federal prosecutors formally requested to speak to Prince Andrew.

The request, similar to issuing a subpoena, was made under the Mutual Legal Assistance
Treaty, an agreement between the two countries to share evidence and information in
criminal cases.

This article appeared in the South China Morning Post print edition as: Epstein accuser sues
prince andrew




                                                                                                 4/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 155 of 198



Epstein Accuser Virginia Giuffre Sues Prince Andrew
Alleging Sexual Abuse
  slate.com/news-and-politics/2021/08/epstein-virginia-giuffre-sues-prince-andrew-sexual-abuse.html

                                                                                                      August 10, 2021

The Slatest
By Daniel Politi
Aug 10, 202110:11 AM




   Britain’s Prince Andrew, Duke of York, attends the ceremonial funeral procession of Britain’s Prince
 Philip, Duke of Edinburgh to St George’s Chapel in Windsor Castle in Windsor, west of London, on April
                                17, 2021. CHRIS JACKSON/Getty Images

Virginia Giuffre, one of the most prominent accusers against Jeffrey Epstein, filed a lawsuit
against Prince Andrew, claiming he sexually assaulted her when she was 17. Giuffre’s lawsuit
repeats her longtime claims that Prince Andrew raped and sexually abused her when she was
underage. Giuffre, 38, had detailed in legal filings against Epstein that the financier had
repeatedly offered her to the second son of Queen Elizabeth II for sex when she was a
teenager. In the lawsuit, which was filed in Manhattan federal court, Giuffre accuses the




                                                                                                                        1/2
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 156 of 198

British royal of sexually abusing her at Epstein’s mansion in Manhattan as well as other
places in 2001. “If she doesn’t do it now, she would be allowing him to escape any
accountability for his actions,” Giuffre’s attorney, David Boies, told ABC News.

Advertisement

Giuffre issued a statement saying her lawsuit was about “holding Prince Andrew
accountable” and encouraging other victims to speak up. “The powerful and rich are not
exempt from being held responsible for their actions. I hope that other victims will see that it
is possible not to live in silence and fear, but to reclaim one’s life by speaking out and
demanding justice,” Giuffre said.


Popular in News & Politics
Giuffre’s lawsuit, which seeks unspecified damages, was filed almost two years to the day
since Epstein was found dead in his prison cell from an apparent suicide on Aug. 10, 2019.
And it was filed mere days before the expiration date of a New York state law that allows
alleged victims of sexual abuse while they were children to file lawsuits that might not
otherwise be possible due to statute of limitations.

Although Giuffre has detailed the allegations against the royal before, the lawsuit marks the
first time she confronts him directly in a formal setting. And it increases the public relations
pressure on the prince. Andrew vehemently denied Giuffre’s allegations in a November 2019
interview with the BBC that was widely criticized for his seeming insensitivity to Epstein’s
victims. Andrew denied he ever had sexual relations with Giuffre and says he can’t remember
meeting her even though there is a photograph showing the prince with his arm around her
waist when she was 17. The prince suggested that image may have been doctored. Andrew
quit his royal duties after the interview.




                                                                                                   2/2
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 157 of 198



The royals won’t save Prince Andrew from his fate
   smh.com.au/world/europe/no-options-look-great-for-prince-andrew-amid-epstein-linked-lawsuit-20210811-p58ho2.html

                                                                                                    August 10, 2021

By Bevan Shields
Updated August 11, 2021 — 9.45am

Advertisement

London: Faced with a potentially explosive lawsuit in a New York courtroom, Prince
Andrew has opted for the tried and tested crisis strategy of pretending nothing has happened.

The Duke of York and Buckingham Palace were silent on Tuesday following news Virginia
Giuffre, a victim of notorious billionaire paedophile Jeffrey Epstein, has lodged a civil suit
claiming the prince sexually abused her when she was underage.

The silence will have to end at some point, though, for a royal who only has himself to blame
for much of this mess. He must now choose from a series of high-risk options to handle the
legal threat, with continued support from the royal family far from guaranteed.




   Prince Andrew speaks outside a memorial service for Prince Philip earlier this year, in a rare public
                                      appearance.Credit:PA

Giuffre, who now lives in Australia, alleges three assaults: one where Epstein and his ex-
girlfriend Ghislaine Maxwell forced the-then 17-year-old to have sexual intercourse with
Andrew at a London home, another where Andrew forced Giuffre to engage in sex acts
against her will at Epstein’s New York mansion, and a third encounter in which the prince
sexually abused the teen in the Virgin Islands.

The lawsuit was lodged under special laws introduced in 2019 to give alleged underage sexual
assault victims the chance to bring forward a case which was previously not possible due to
statute of limitations. The window for filing a claim ends on August 14, so this week’s



                                                                                                                      1/6
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 158 of 198

development is to some extent not unexpected. The allegations against the Queen’s son also
aren’t new: Giuffre first made them public several years ago.

Related Article

Guiffre’s claims - and Andrew’s trainwreck
attempt to counter them during a now
infamous 2019 interview with the BBC - had
already destroyed his career. He was forced to
step back from public duties amid the fallout
and his plans for a comeback tied to Prince
Philip’s funeral earlier this year fell apart. He
has been living quietly on the Windsor Estate
in a mansion he shares with ex-wife Sarah
Ferguson, who has just authored a Mills &
Boon romance novel titled Her Heart for a Compass.

The 61-year-old prince was already a pariah but this lawsuit threatens to make him
radioactive to the monarchy.

Of the many legal options available, Andrew has so far decided to ignore the New York legal
drama. He may choose to keep doing this even if court papers are personally served on him
and would potentially be within his legal rights to do so.

Advertisement

However, this is a highly risky strategy which could backfire. Ignoring the case or refusing to
challenge its validity could see the matter proceed to a jury trial, which might uncover a
treasure trove of damaging evidence. The court would have far-reaching powers to order the
production of phone records and other communications.

The danger for Andrew is that even the slightest contradiction to the denials he offered
during the BBC interview could be disastrous. Don’t forget the prince insisted to journalist
Emily Maitlis that he can’t even remember meeting Giuffre, let alone having sex with her.

“I can absolutely categorically tell you it never happened,” he said of the alleged sexual
assaults. “I have no recollection of ever meeting this lady, none whatsoever.” If the case digs
up any evidence deviating from this version of events, the implications for the prince will be
grave.




                                                                                                  2/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 159 of 198




Prince Andrew pictured with Virginia Giuffre at the home of Ghislaine Maxwell (right) in London. Credit:

He might also lose the case in absentia and be forced to pay extensive damages - a disaster
not just for Andrew but also the wider royal family. Another option - to settle the case outside
court - will also be unattractive to Andrew because the public would almost certainly regard it
as a de facto admission of guilt.

Andrew originally promised full co-operation with authorities investigating Epstein’s heinous
crimes but the US attorney in Manhattan, Geoffrey Berman has claimed the prince has
refused repeated requests for interview.

He could choose to participate in this new civil case brought by Giuffre but this seems highly
unlikely because the BBC experience shows he melts under pressure. He also would not be
compelled to take the stand because the chances of being extradited for a civil matter are
basically nil (a key member of his legal team is Clare Montgomery QC, an extradition law
expert).

Ghislaine Maxwell might also be called to give evidence, possibly by both sides. Maxwell will
face a criminal trial in November for allegedly recruiting girls for Epstein and sometimes
joining in the abuse of them.




            Virginia Giuffre speaking with members of the media in 2019.Credit:Bloomberg




                                                                                                           3/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 160 of 198

There’s also no guarantee Giuffre’s lawsuit proceeds to a trial. Arick Fudali, a partner at a
New York legal firm which has acted for some of Epstein’s victims, told the BBC on Tuesday
there was only a “small chance” it goes to trial but said the case should be taken seriously
because the lawsuit had been filed, was within the statute of limitations, and in the proper
jurisdiction because one of the alleged assaults took place in New York.

“Juries are not giving Epstein the benefit of the doubt,” Fudali said. “Looking at the
circumstances of this case and the imbalance of power, I would be confident if I was the
plaintiff going in front of a jury.”

But for now there is silence. Marlene Koenig, an expert royal commentator, said on Tuesday
it would be prudent for Buckingham Palace to issue a statement on the matter. She said even
an out-of-court settlement “will mean guilt” for Andrew and suggested the prince could cease
to use his titles, lose all remaining roles within the royal family, live privately and appear in
public only at funerals. That summary was endorsed by Dickie Arbiter, the Queen’s former
press secretary.




1:42

Prince Andrew gives bizarre interview

Media outlets around the world have been left puzzled by a bizarre interview with Prince
Andrew following allegations of sexual misconduct.




                                                                                                    4/6
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 161 of 198

The Queen and Prince Charles in particular have worked hard to slim down the monarchy
and make it fit for purpose. Charles was reportedly horrified by Andrew’s 2019 BBC
Newsnight interview and apparently had a hand in the decision for his controversial brother
to step back from public life.

The monarchy is much bigger than Andrew and it won’t hesitate to drive a stake through him
should events in a New York courtroom spiral out of control.

Get a note direct from our foreign correspondents on what’s making headlines
around the world. Sign up for the weekly What in the World newsletter here.

License this article

Read more for free. Register or log in now to unlock more articles.

From our partners

Advertisement




                                                                                              5/6
Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 162 of 198




                                                                       6/6
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 163 of 198



Virginia Giuffre brings legal action against Prince Andrew
over alleged abuse
  standard.co.uk/news/uk/prince-andrew-virginia-giuffre-legal-action-b949918.html

                                                                                    10 August 2021

J
effrey Epstein-accuser Virginia Giuffre has started legal action against the Duke of York and
said it was “past the time for him to be held to account” for allegedly sexually assaulting her
when she was a teenager.

Lawyers for Ms Giuffre filed the civil suit seeking unspecified damages at a federal court in
New York where the court documents claim she was “lent out for sexual purposes” by
convicted sex offender Epstein including while she was still a minor under US law.

Andrew is named as the only defendant in the 15-page suit, brought under New York state’s
Child Victims Act, though Epstein and his former girlfriend Ghislaine Maxwell are
mentioned frequently throughout.

“In this country no person, whether president or prince, is above the law, and no person, no
matter how powerless or vulnerable, can be deprived of the law’s protection,” Ms Giuffre’s
lawsuit stated.

“Twenty years ago Prince Andrew’s wealth, power, position, and connections enabled him to
abuse a frightened, vulnerable child with no one there to protect her. It is long past the time
for him to be held to account.

It is alleged in the documents Ms Giuffre, then known as Virginia Roberts, was sexually
abused while aged under 18 by the Queen’s second son at Ghislaine Maxwell’s home in
London, at Epstein’s New York mansion and at other locations including Epstein’s private
island in the US Virgin Islands.

Maxwell has pleaded not guilty to sex trafficking charges in Manhattan federal court, where
she faces trial in November, while Epstein took his own life in a federal jail in the borough in
August 2019, a month after he was arrested on sex trafficking charges.

The documents claim Ms Giuffre “was compelled by express or implied threats by Epstein,
Maxwell, and/or Prince Andrew to engage in sexual acts with Prince Andrew, and feared
death or physical injury to herself or another and other repercussions for disobeying Epstein,
Maxwell, and Prince Andrew due to their powerful connections, wealth and authority”.

The Duke engaged in the sexual acts without Ms Giuffre’s consent, while aware of her age and
while “knowing that she was a sex-trafficking victim”, the documents claim, adding the
alleged assaults “have caused, and continue to cause her, significant emotional and

                                                                                                     1/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 164 of 198

psychological distress and harm”.

“Prince Andrew’s actions, described above, constitute extreme and outrageous conduct that
shocks the conscience,” the lawsuit stated as it described the emotional distress suffered by
Ms Giuffre.

“Prince Andrew’s sexual abuse of a child who he knew was a sex-trafficking victim, and when
he was approximately 40 years old, goes beyond all possible bounds of decency and is
intolerable in a civilised community,” it added.

In a Newsnight interview with the BBC’s Emily Maitlis in November 2019, Andrew denied
claims that he slept with Ms Giuffre on three separate occasions, saying: “I can absolutely
categorically tell you it never happened. I have no recollection of ever meeting this lady, none
whatsoever.”

The duke also said he has no memory of a well-known photograph of him with his arm
around Ms Giuffre’s waist at Maxwell’s house, and has questioned whether it was his own
hand in the image.




              Ghislaine Maxwell is awaiting trial in the US (Chris Ison/PA) / PA Archive

The fallout from the interview saw the royal criticised for showing a lack of empathy towards
Epstein’s victims and a lack of remorse over his friendship with disgraced financier.




                                                                                                   2/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 165 of 198

Andrew quit his royal duties and publicly promised to co-operate with US authorities
investigating Epstein’s crimes, though has since faced a war of words between his camp and
American authorities over his availability to answer questions.

Ms Giuffre’s legal action requesting a trial by jury was brought after the duke “stonewalled”
requests to co-operate, court documents said.




        Virginia Giuffre says she has taken the legal action after being ‘stonewalled’ by the duke’s
                          representatives (Crime+Investigation/PA) / PA Media

The PA news agency has seen a copy of the tolling agreement sent to lawyers for Andrew on
July 19 which would allow any relevant statute of limitations to be temporarily suspended.

“Again Prince Andrew stonewalled—ignoring (the) Plaintiff’s letter and emails without any
reply or response, thereby making this action necessary now,” Ms Giuffre’s court documents
state.

It is unclear what powers the court has to compel Andrew to appear, with then US attorney
general William Barr saying in June 2020 there were no plans extradite the royal.

Representatives for the duke have been contacted for comment.

MORE ABOUTVirginia GiuffreJeffrey EpsteinNew YorkGhislaine MaxwellDuke of
YorkPrince Andrew




                                                                                                       3/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 166 of 198



Date set for Virginia Giuffre’s first court hearing in
lawsuit against Prince Andrew
  tatler.com/article/virginia-giuffre-first-court-hearing-date-for-suit-against-prince-andrew-set-for-september

Hope Coke

Royals
The hearing will be conducted via a phone conference in New York on 13 September

By Hope Coke
3 hours ago




Virginia Giuffre (centre) with lawyer David Boies

Mark Kauzlarich / Bloomberg via Getty Images

Following on from the news that Virginia Giuffre (née Roberts) filed a lawsuit against Prince
Andrew in New York on Monday, the first court hearing date for the legal action has been set.

According to the New York Post, the civil suit will be heard via a telephone conference on 13
September at 4pm New York time, as scheduled by Manhattan federal court Judge Lewis
Kaplan. Kaplan states in his order that Giuffre’s lawyers should prepare themselves to
potentially discuss the status of serving Andrew with the suit, should he fail to retain a lawyer
and respond to the complaint launched by Giuffre by the hearing date. It is not yet known if
the royal and Giuffre will be required to be on the call themselves.




                                                                                                                  1/5
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 167 of 198




Prince Andrew

LILLIAN SUWANRUMPHA / AFP via Getty Images

Prince Charles joins royals in Scotland in the wake of Virginia Giuffre’s lawsuit filing
Royals




Prince Charles joins royals in Scotland in the wake of Virginia Giuffre’s
lawsuit filing

Guiffre is among the alleged victims of the prince’s former friend, the late disgraced financier
Jeffrey Epstein. She claims to have been sexually abused by the royal while she was being
trafficked by Epstein, a convicted paedophile, and his one-time girlfriend, Ghislaine Maxwell,
as a teenager. Giuffre alleges that these incidents took place at Maxwell’s London home, at
Epstein’s Manhattan townhouse, and on his Caribbean holiday island, when Giuffre was 17
(which is below the age of consent under New York law).

Although Andrew has yet to publicly comment on the suit, he has previously ‘categorically’
denied all wrongdoing, stressing that he has ‘no recollection’ of ever having met Giuffre. He
also stated in November 2019 that he regrets his ‘ill-judged association’ with Epstein and is
‘willing to help any appropriate law enforcement agency with their investigations, if
required.’

                                                                                                   2/5
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 168 of 198

Prince Andrew reportedly debating whether to denounce Ghislaine Maxwell
Royals




Prince Andrew reportedly debating whether to denounce Ghislaine Maxwell

After launching the legal action on Monday 9 August, Giuffre said in a statement: ‘Today my
attorney filed suit against Prince Andrew for sexual abuse under the Child Victims Act. As the
suit lays out in detail, I was trafficked to him and sexually abused by him.’

Giuffre has alleged that she was ordered by Maxwell and Epstein to engage in sexual acts
with the royal, stating that she ‘feared death’ if she did not obey their instructions. She has
also claimed in the suit that another victim was assaulted by the duke during the incident in
New York.

Meanwhile Ghisaline Maxwell is currently being held in a Brooklyn jail, awaiting trial this
autumn on charges to do with her alleged complicity in Epstein’s crimes. She has pleaded not
guilty to all the charges against her. Jeffrey Epstein died in jail in August 2019, while
awaiting trial on further sex trafficking charges.

Prince Andrew’s website taken down amid mounting pressure over Epstein investigations
Royals




Prince Andrew’s website taken down amid mounting pressure over Epstein
investigations




                                                                                                  3/5
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 169 of 198



New Lawsuit Accuses Prince Andrew of Rape
   thecut.com/2021/08/new-lawsuit-accuses-prince-andrew-of-rape.html

Mia Mercado                                                                      August 10, 2021




Prince Andrew, Duke of York, has been accused of raping and sexually assaulting a minor.
Photo: Steve Parsons - WPA Pool/Getty Images
On Monday, Virginia Giuffre filed a lawsuit against Prince Andrew alleging that the Duke of
York had raped and sexually abused her when she was 17, as reported by the New York
Times. Giuffre, 38, has been one of Jeffrey Epstein’s most prominent accusers, having said in
previous court documents that he had forced her to have sex with Prince Andrew multiple
times when she was a teenager. Prince Andrew, the second-born son of Queen Elizabeth II,
has previously denied Giuffre’s allegations, saying he has “no recollection” of meeting her.

are u coming?
Late-night dispatches from a city ready to party.

In her lawsuit, Giuffre alleges that Prince Andrew sexually abused her in New York City,
where the suit was filed. She also says he raped her at the London home of Ghislaine
Maxwell, an alleged accomplice of Epstein, after Maxwell and Epstein had forced her to have
sex with the prince. The suit claims Prince Andrew knew that Giuffre was underage and that
she was a victim of sex trafficking at the hands of Epstein and Maxwell. “Prince Andrew

                                                                                                   1/2
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 170 of 198

committed sexual assault and battery upon Plaintiff when she was 17 years old,” the lawsuit
states, per CNN. “As such, Prince Andrew is responsible for battery and intentional infliction
of emotional distress pursuant to New York common law. The damage to Plaintiff has been
severe and lasting.”

The lawsuit also includes a photograph of Prince Andrew with his arm around Giuffre’s waist.
She says the photo was taken at Maxwell’s London home in 2001; Maxwell is also pictured.
Prince Andrew has previously alleged that the photo was doctored. The prince has also
refuted Giuffre’s previous accounts of their interactions, including one in which she says the
prince was “profusely sweating” when the two were dancing in a London nightclub. Prince
Andrew claims he didn’t sweat because of an unconfirmed medical condition.

Prince Andrew is one of the many high-profile men who had a relationship with Epstein.
Former presidents Bill Clinton and Donald Trump as well as billionaire Bill Gates were also
among Epstein’s social circle. Although Prince Andrew previously pledged to help with the
investigation into Epstein and Maxwell, prosecutors say he has yet to offer any aid. “To date,
Prince Andrew has provided zero cooperation,” Geoffrey S. Berman, a Manhattan federal
prosecutor, previously told the Times. In March 2020, Berman said Prince Andrew had
“completely shut the door on voluntary cooperation.” Prince Andrew’s lawyers claim he has
offered to aid in the investigation “on at least three occasions.”

Even though in 2019, following Prince Andrew’s widely criticized BBC interview,
Buckingham Palace announced the prince would be stepping down from his public duties,
the palace has continued to protect him, having previously told CNN, “It is emphatically
denied that the Duke of York had any form of sexual contact or relationship with Virginia
Roberts. Any claim to the contrary is false and without foundation.” Neither the palace nor a
lawyer for Prince Andrew has responded to Giuffre’s new lawsuit.

Stay in touch.
Get the Cut newsletter delivered daily

This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service
apply.




                                                                                                 2/2
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 171 of 198



Epstein accuser Virginia Giuffre sues Prince Andrew
   theguardian.com/uk-news/2021/aug/09/virginia-giuffre-sues-prince-andrew-jeffrey-epstein

Joanna Walters                                                                               August 9, 2021




Virginia Roberts Giuffre, an alleged victim of the sex offender Jeffrey Epstein, on Monday
filed a lawsuit against Prince Andrew in federal court in New York.

She accused the British royal of sexually abusing her at Epstein’s mansion in Manhattan and
at other locations in 2001 when she was under the age of 18, according to court records.
Prince Andrew has denied having sex with her.

“If she doesn’t do it now, she would be allowing him to escape any accountability for his
actions,” Giuffre’s attorney, David Boies, told ABC News, the US news network reported.

He added: “And Virginia is committed to trying to avoid situations where rich and powerful
people escape any accountability for their actions.”

The lawsuit seeks unspecified damages. Giuffre accuses Andrew of sexual assault and
intentional infliction of emotional distress.

“Twenty years ago, Prince Andrew’s wealth, power, position, and connections enabled him to
abuse a frightened, vulnerable child with no one there to protect her. It is long past the time
for him to be held to account,” according to the lawsuit.



                                                                                                              1/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 172 of 198

In late 2019, Prince Andrew told BBC Newsnight that he never had sex with Giuffre, saying:
“It didn’t happen.”




Meet Julie K Brown, the woman who brought down Jeffrey Epstein


Read more

He said he has “no recollection” of ever meeting her and told an interviewer there are “a
number of things that are wrong” about Giuffre’s account, which alleges the encounter
occurred in 2001.

“I can absolutely categorically tell you it never happened,” Andrew said. According to the
lawsuit, the prince abused Giuffre on multiple occasions when she was under the age of 18.

It said that on one occasion, the prince sexually abused her in London at the home of
Ghislaine Maxwell, when Epstein, Maxwell and Prince Andrew forced her to have sexual
intercourse with the prince against her will.

On another occasion, Prince Andrew sexually abused the plaintiff in Epstein’s New York
mansion, the lawsuit said.

ABC reported that a spokesperson in Britain for Prince Andrew told the company there
would be no comment on the lawsuit.



                                                                                             2/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 173 of 198

Monday’s lawsuit was filed shortly before a New York state law expires that allows people
alleging they were sexually abused as children to sue despite the potential block that might be
imposed by statutes of limitations otherwise, ABC noted.

Giuffre has previously alleged that the late Epstein, who died in August 2019 awaiting trial in
New York on federal child sex trafficking offenses, flew her to New York when she was 17 to
have sex with Prince Andrew – something that the prince has repeatedly and vehemently
denied.

Epstein’s one-time girlfriend and business companion, the British socialite Ghislaine
Maxwell, is in jail in New York awaiting trial accused of procuring underage girls for Epstein.
He had previously been convicted of child sex offenses in Florida and was arrested in New
Jersey in July 2019 and brought to New York to face fresh charges. Maxwell has pleaded not
guilty.

Giuffre gave the following statement to ABC News: “I am holding Prince Andrew accountable
for what he did to me. The powerful and the rich are not exempt from being held responsible
for their actions. I hope that other victims will see that it is possible not to live in silence and
fear, but one can reclaim her life by speaking out and demanding justice.”

The statement continued: “I did not come to this decision lightly. As a mother and a wife, my
family comes first. I know that this action will subject me to further attacks by Prince Andrew
and his surrogates. But I knew that if I did not pursue this action, I would be letting them and
victims everywhere down.”

Prince Andrew was named in a 2015 court filing by an alleged victim of Epstein, who was not
then named but has since come forward to identify herself as Giuffre, in a civil case brought
by women who say they were exploited by Epstein, a multimillionaire who was convicted in
Florida of soliciting sex with an underage girl after a controversial plea deal with prosecutors.

She claimed she was forced to have sex with Andrew in London, New York and on Epstein’s
private Caribbean island.

The allegations have prompted a series of denials on behalf of and by the prince of any
impropriety with underage girls, including that he had sex with an underage Giuffre.

Giuffre is now 38 and lives in Australia. Her court filing on Monday was brought under the
Child Victims Act, she said, to allege she was trafficked to Prince Andrew and sexually abused
by him.

Giuffre said she “feared death or physical injury to herself or another and other repercussions
for disobeying” Epstein, Maxwell and the prince because of their “powerful connections,
wealth, and authority,” the lawsuit stated, while also adding that Andrew had known her age
at the time.



                                                                                                       3/4
Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 174 of 198




                                                                       4/4
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 175 of 198



Prince Andrew sued in NY court for alleged sex abuse
  thejakartapost.com/life/2021/08/10/prince-andrew-sued-in-ny-court-for-alleged-sex-abuse.html




In this file photo taken on November 03, 2019, Britain's Prince Andrew, Duke of York leaves
after speaking at the ASEAN Business and Investment Summit in Bangkok, on the sidelines
of the 35th Association of Southeast Asian Nations (ASEAN) Summit. (AFP/Lillian
Suwanrumpha)

Queen Elizabeth II's second son, Prince Andrew, was sued in a New York court on Monday
for alleged sexual abuse of a woman who says she was "lent out" for underage sex by late US
financier Jeffrey Epstein.

The filing at the US district court in Manhattan said Virginia Giuffre was the plaintiff in the
case against the defendant, named as "Prince Andrew, Duke of York."

Giuffre alleged in the filing that she "was regularly abused by Epstein and was lent out by
Epstein to other powerful men for sexual purposes.

"One such powerful man... was the Defendant, Prince Andrew."

According to the complaint, Giuffre said Andrew sexually abused her at the London home of
socialite Ghislaine Maxwell more than 20 years ago, when she was under 18.

                                                                                                  1/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 176 of 198

"Epstein, Maxwell, and Prince Andrew forced (the) Plaintiff, a child, to have sexual
intercourse with Prince Andrew against her will," it said.

Andrew, 61, has vehemently denied claims he had sex with Giuffre, and said he has no
recollection of meeting her, but the allegations threaten to damage the British royal family.

A spokesman for Buckingham Palace declined to comment on the lawsuit and a public
relations company representing Andrew e-mailed a "no comment" response to AFP on
Tuesday.

The allegations have dogged the British monarchy for years.

The centuries-old institution was also rocked in March by a US television interview in March
involving the 95-year-old Queen's grandson, Prince Harry, and his wife, Meghan.

The couple, who moved to California last year, raised allegations of racism and bullying in
Britain's most famous family, prompting denials from the palace and promises of an inquiry.

Dropped from royal duties

Andrew, a divorced father of two and former Royal Navy helicopter pilot who flew in the
1982 Falklands War against Argentina, was forced to step back from frontline royal duties in
late 2019.

That followed a furore at a rare television interview he gave to the BBC, in which he defended
his friendship with Epstein, a multi-million-dollar hedge fund manager.

Andrew -- who as a young man was considered one of Britain's most eligible bachelors and
was dubbed "Randy Andy" in the tabloid press -- later issued a statement in which he said he
"unequivocally" regretted his "ill-judged association" with Epstein.

But he has made few public appearances since, although joined other senior royals for the
funeral of his father, Prince Philip, Duke of Edinburgh, at Windsor Castle in April.

Epstein, who befriended celebrities including former president Bill Clinton and Bill Gates,
killed himself in jail in 2019 while awaiting trial on charges of sex trafficking minors.

Giuffre, now 38, also claims Andrew abused her at Epstein's New York mansion and on Little
St. James, Epstein's private island in the US Virgin Islands.

She is suing Andrew under the Child Victims Act as she was 17 at the time.

The court papers included a photograph alleged to show Andrew and Giuffre at Maxwell's
London home before one incident of sexual abuse.

Maxwell in April pleaded not guilty in court to charges of recruiting underage girls for
Epstein.

                                                                                                 2/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 177 of 198

She allegedly befriended girls with shopping and movie theater outings, and later coaxed
them into giving Epstein nude massages during which he would engage in sex acts.

Giuffre, who has previously made her claims in television interviews, is suing Andrew for
"exemplary, and punitive damages."

"I am holding Prince Andrew accountable for what he did to me. The powerful and the rich
are not exempt from being held responsible for their actions," she said in a media statement.

"I did not come to this decision lightly. As a mother and a wife, my family comes first. I know
that this action will subject me to further attacks by Prince Andrew and his surrogates."




                                                                                                  3/3
        Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 178 of 198



Jeffrey Epstein Accuser Virginia Giuffre Files Lawsuit
Against Prince Andrew for Rape
   uk.news.yahoo.com/jeffrey-epstein-accuser-virginia-giuffre-013941347.html

Elizabeth Wagmeister

Elizabeth Wagmeister

9 August 2021, 8:39 pm·4-min read




Nearly two years from the date of Jeffrey Epstein’s death in prison, one of the most
outspoken accusers against the mysterious billionaire has filed a lawsuit against Epstein’s
friend, Prince Andrew, The Duke of York, for rape.

Virginia Roberts Giuffre filed a suit in federal court in Manhattan on Monday, claiming that
Andrew, the second son of Queen Elizabeth II, sexually abused her when she was 17 years
old.

More from Variety

      'Epstein's Shadow: Ghislaine Maxwell' Doc to Premiere on Peacock in June

      All3Media International Scores Channel 4 Ghislaine Maxwell Documentary


                                                                                               1/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 179 of 198

     Ghislaine Maxwell Offers to Surrender U.K., French Citizenship in Exchange For Bail

Previously, Giuffre has repeatedly made allegations against Prince Andrew, along with
Epstein and his former girlfriend Ghislaine Maxwell, but the new lawsuit marks the first time
she has taken her accusations against the royal to a formalized legal setting.

Giuffre is one of the most prominent Epstein accusers, having appeared in the Netflix
docuseries, “Jeffrey Epstein: Filthy Rich,” which was released on the streaming service in
May 2020. She is the woman featured in the now-infamous photo of Prince Andrew with his
arm around the waist of a minor, as Maxwell stands behind smiling. (Giuffre, who is now 38,
was a teenager in the photo.)

In a disastrous “BBC Newsnight” interview that aired in November 2019, Prince Andrew, who
is now 61, was asked about the picture where he is allegedly photographed with Giuffre.
During the interview, the British royal denied all allegations regarding Giuffre, claiming he has
“no recollection” of ever meeting her, and insisted he never had sex with her, saying, “It didn’t
happen.”

“I can absolutely categorically tell you it never happened,” Prince Andrew said, amid swirling
allegations that he had sex with a teenage Giuffre at one of Epstein’s parties in 2001.

Variety has reached out to legal representatives for The Duke of York regarding Monday’s
sexual assault lawsuit.

At the time, the trainwreck BBC interview made matters worse for the Prince Andrew, who
showed little concern for Epstein’s sex abuse and sex trafficking victims during the TV sit-
down, saying that he did not regret his friendship with the late financier. Following the
interview, the British royal announced he’d be withdrawing from public duties.

In today’s lawsuit, obtained by Variety, Giuffre says Prince Andrew sexually abused her on
multiple occasions when she was a minor, and claims she was threatened by either Prince
Andrew, Epstein or Maxwell to engage in sexual acts with the royal. She is seeking
unspecified compensatory and punitive damages.

The lawsuit says that Giuffre “feared death or physical injury to herself or another and other
repercussions for disobeying” Prince Andrew, Epstein or Maxwell, due to their “powerful
connections, wealth, and authority.” The suit also claims that the royal knew Giuffre’s age,
based on his communications with Epstein and Maxwell, but abused her anyway “for the
purpose of gratifying his sexual desires.”

The suit states that on one occasion, Prince Andrew sexually abused her in Maxwell’s home
in London when the trio forced her to have sexual intercourse against her will. On another
occasion, the suit claims that Giuffre and another victim were sexually abused by the prince




                                                                                                    2/3
       Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 180 of 198

in Epstein’s New York City mansion when they were forced by Maxwell to sit on the royal’s
lap. And another time, the suit alleges that the prince sexually abused Giuffre on Epstein’s
private island in the U.S. Virgin Islands.

Variety has reached out to Giuffre’s lawyer for additional comment.

Prince Andrew is currently embroiled in a battle with U.S. authorities over his willingness to
cooperate and help with the sex trafficking investigation into Epstein.

After he had said he would cooperate with an investigation in late 2019, FBI agents and
federal prosecutors in New York asked to interview Prince Andrew, but the royal failed to
cooperate, according to the United States attorney, who publicly called out the prince last
year. “To date, Prince Andrew has provided zero cooperation,” prosecutor Geoffrey S.
Berman said at a news conference outside Epstein’s Upper East Side townhouse in January
2020.

In 2020, Blackfords LLP said the firm was brought on to represent the royal in “his desire to
provide cooperation to the U.S. authorities regarding the victims of the late Jeffrey Epstein,
should those authorities request his assistance.”

Epstein died in a New York jail on Aug. 10, 2019, while he was awaiting trial on conspiracy
and child sex trafficking charges.

Maxwell, meanwhile, was charged this past March with sex trafficking of a minor.

Best of Variety

     The 15 Best Gifts for 'Lord of the Rings' Fans

     The Best 'Suicide Squad' Merch: From Harley Quinn Action Figures to Joker Playing
     Cards

     This Hollywood Makeup Artist-Recommended Sunscreen is Only $8 Right Now

Sign up for Variety’s Newsletter. For the latest news, follow us on Facebook, Twitter, and
Instagram.




                                                                                                 3/3
                    Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 181 of 198
                           https://www.nytimes.com/2021/08/09/nyregion/virginia-giuffre-prince-andrew.html



Virginia Giuffre Files Lawsuit Accusing Prince Andrew of Rape
Ms. Giuffre, one of the most outspoken of Jeffrey Epstein’s accusers, said in a lawsuit that Andrew, the Duke of York, had sexually abused
her when she was 17.


By Jonah E. Bromwich and Ed Shanahan


Aug. 9, 2021


Virginia Giuffre, one of Jeffrey Epstein’s most prominent accusers, sued Prince Andrew in New York on Monday, saying that the scion of
Britain’s royal family had raped and sexually abused her when she was 17.

Ms. Giuffre, 38, had said previously in legal filings that Mr. Epstein, a financier who was accused of sexually exploiting dozens of women
and girls, offered her to Prince Andrew, the second son of Queen Elizabeth II, for sex multiple times when she was a teenager.

In her lawsuit, filed in federal court in Manhattan, she repeated those accusations, saying the prince had committed acts of sexual assault
and battery that caused her severe and lasting damage. She is asking for damages to be determined by the court.

Prince Andrew, 61, the Duke of York, has denied Ms. Giuffre’s accusations, and he has said he has “no recollection” of meeting her. After
giving what was widely considered a disastrous television interview about his relationship with Mr. Epstein, the prince announced in 2019
that he was withdrawing from public life.

Lawyers for the prince did not immediately respond to a request for comment. Press representatives at Buckingham Palace could not
immediately be reached for comment, and the press office at the British Embassy in Washington did not immediately respond to an email
seeking comment.

David Boies, a lawyer for Ms. Giuffre, said that the lawsuit would likely rely on a method for suing people outside of normal jurisdiction,
which would require that papers be served within the United Kingdom. If Prince Andrew were difficult to locate, he said, the court could
order that the papers be sent to a representative of the prince. But Mr. Boies said he expected a response.

“I don’t think he’s going to try to stonewall the court,” he said.

Asked why Ms. Giuffre had filed the suit now, Mr. Boies cited a New York statute, expiring in the coming days, that extended the window
during which people could file lawsuits alleging they had been sexually abused as children.

“We didn’t want to wait for the last minute,” he said.

Ms. Giuffre filed her suit almost exactly two years after Mr. Epstein hanged himself in a federal jail in Manhattan while awaiting trial on
sex-trafficking and conspiracy charges. Prosecutors had accused him of sexually exploiting dozens of women and girls in New York and
Florida.

Shortly after Mr. Epstein’s death, Geoffrey S. Berman, then the top federal prosecutor in Manhattan, said that his office had not completed
its inquiry into the alleged sex-trafficking conspiracy and that the government was committed to standing up for the “brave young
women” Mr. Epstein had abused. William P. Barr, the attorney general at the time, also vowed to bring criminal charges against anyone
who helped Mr. Epstein.

The investigation into Mr. Epstein also renewed attention on his relationships with prominent figures in the political, academic and
business spheres. His social orbit included two American presidents, Bill Clinton and Donald J. Trump; billionaires like Bill Gates and the
retail magnate Leslie Wexner; and Prince Andrew.

The prince had pledged to aid the investigation into allegations of sex trafficking by Mr. Epstein and his associates, including Ghislaine
Maxwell, a British socialite and friend of Prince Andrew’s who has been accused of recruiting girls and women for Mr. Epstein to abuse.
But Mr. Berman said last January that the prince had not cooperated.

“To date, Prince Andrew has provided zero cooperation,” Mr. Berman said then. At a news conference in March 2020, he said the prince
had “completely shut the door on voluntary cooperation.”

At the time, Prince Andrew’s lawyers responded by saying that he had offered his assistance “on at least three occasions.”

Asked on Monday whether there had been any change in the prince’s posture with regard to cooperating with the federal investigation
into Mr. Epstein and his associates, Nicholas Biase, a spokesman for the United States attorney in Manhattan, declined to comment.
                           Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 182 of 198
Ms. Giuffre’s lawsuit accuses the prince of committing sex abuse in New York City, and of raping her at Ms. Maxwell’s home in London,
saying that he, Mr. Epstein and Ms. Maxwell had forced her to have intercourse with the prince against her will.

The filing includes a picture of the prince with his arm around Ms. Giuffre’s waist and Ms. Maxwell smiling in the background, and says
that the picture was taken at Ms. Maxwell’s home.

Ms. Maxwell was charged in March with the sex trafficking of a 14-year-old girl who federal prosecutors said she had groomed, and later
paid, to engage in sexual acts with Mr. Epstein. She has denied any wrongdoing and is being held without bail while awaiting trial.

The indictment, filed in Manhattan federal court, said that on multiple occasions from 2001 to 2004, the teen had provided nude massages
to Mr. Epstein at his Palm Beach, Fla., estate, during which he engaged in sex acts with her.

The charges filed against Ms. Maxwell this year went further than those in an earlier indictment that accused her of helping Mr. Epstein
recruit, groom and sexually abuse girls, but did not include sex-trafficking allegations.

Ms. Maxwell, who has faced similar allegations in civil suits, was one of four women named as possible co-conspirators and granted
immunity from prosecution in a widely criticized plea bargain that Mr. Epstein struck with federal prosecutors in Florida more than a
decade ago.
Jonah E. Bromwich is a courts reporter for the Metro desk. @jonesieman

Ed Shanahan is a rewrite reporter and editor covering breaking news and general assignments on the Metro desk. @edkshanahan
A version of this article appears in print on , Section A, Page 15 of the New York edition with the headline: Epstein Accuser Files a Lawsuit Accusing Prince Andrew of Rape
             Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 183 of 198
___




 Log in




 HOME > BIZ > NEWS                                                                      Aug 9, 2021 6:39pm PT



 Jeffrey Epstein Accuser Virginia Giuffre Files Lawsuit
 Against Prince Andrew for Rape
 By Elizabeth Wagmeister




   AP




 Nearly two years from the date of Jeffrey Epstein’s death in prison, one of the most outspoken accusers
 against the mysterious billionaire has filed a lawsuit against Epstein’s friend, Prince Andrew, The Duke of
 York, for rape.
            Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 184 of 198
Virginia Roberts Giuffre filed a suit in federal court in Manhattan on Monday, claiming that Andrew, the
second son of Queen Elizabeth II, sexually abused her when she was 17 years old.

Previously, Giuffre has repeatedly made allegations against Prince Andrew, along with Epstein and his
former girlfriend Ghislaine Maxwell, but the new lawsuit marks the first time she has taken her accusations
against the royal to a formalized legal setting.

                                                   A D V E RT I S E M E N T




Giuffre is one of the most prominent Epstein accusers, having appeared in the Netflix docuseries, “Jeffrey
Epstein: Filthy Rich,” which was released on the streaming service in May 2020. She is the woman featured
in the now-infamous photo of Prince Andrew with his arm around the waist of a minor, as Maxwell stands
behind smiling. (Giuffre, who is now 38, was a teenager in the photo.)

In a disastrous “BBC Newsnight” interview that aired in November 2019, Prince Andrew, who is now 61, was
asked about the picture where he is allegedly photographed with Giuffre. During the interview, the British
royal denied all allegations regarding Giuffre, claiming he has “no recollection” of ever meeting her, and
insisted he never had sex with her, saying, “It didn’t happen.”

“I can absolutely categorically tell you it never happened,” Prince Andrew said, amid swirling allegations
that he had sex with a teenage Giuffre at one of Epstein’s parties in 2001.

Variety has reached out to legal representatives for The Duke of York regarding Monday’s sexual assault
lawsuit.

At the time, the trainwreck BBC interview made matters worse for the Prince Andrew, who showed little
concern for Epstein’s sex abuse and sex trafficking victims during the TV sit-down, saying that he did not
regret his friendship with the late financier. Following the interview, the British royal announced he’d be
withdrawing from public duties.

In today’s lawsuit, obtained by Variety, Giuffre says Prince Andrew sexually abused her on multiple
occasions when she was a minor, and claims she was threatened by either Prince Andrew, Epstein or
            Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 185 of 198
Maxwell to engage in sexual acts with the royal. She is seeking unspecified compensatory and punitive
damages.

The lawsuit says that Giuffre “feared death or physical injury to herself or another and other repercussions
for disobeying” Prince Andrew, Epstein or Maxwell, due to their “powerful connections, wealth, and
authority.” The suit also claims that the royal knew Giuffre’s age, based on his communications with Epstein
and Maxwell, but abused her anyway “for the purpose of gratifying his sexual desires.”

The suit states that on one occasion, Prince Andrew sexually abused her in Maxwell’s home in London when
the trio forced her to have sexual intercourse against her will. On another occasion, the suit claims that
Giuffre and another victim were sexually abused by the prince in Epstein’s New York City mansion when
they were forced by Maxwell to sit on the royal’s lap. And another time, the suit alleges that the prince
sexually abused Giuffre on Epstein’s private island in the U.S. Virgin Islands.

                                                 A D V E RT I S E M E N T




Variety has reached out to Giuffre’s lawyer for additional comment.

Prince Andrew is currently embroiled in a battle with U.S. authorities over his willingness to cooperate and
help with the sex trafficking investigation into Epstein.

After he had said he would cooperate with an investigation in late 2019, FBI agents and federal prosecutors
in New York asked to interview Prince Andrew, but the royal failed to cooperate, according to the United
States attorney, who publicly called out the prince last year. “To date, Prince Andrew has provided zero
cooperation,” prosecutor Geoffrey S. Berman said at a news conference outside Epstein’s Upper East Side
townhouse in January 2020.

In 2020, Blackfords LLP said the firm was brought on to represent the royal in “his desire to provide
cooperation to the U.S. authorities regarding the victims of the late Jeffrey Epstein, should those authorities
request his assistance.”

Epstein died in a New York jail on Aug. 10, 2019, while he was awaiting trial on conspiracy and child sex
trafficking charges.
8/8/2021                            Virginia Roberts
                    Case 1:21-cv-06702-LAK           could sue Prince
                                                 Document             AndrewFiled
                                                                  15-10     in a New York court | Daily
                                                                                   09/16/21        Page Mail Online
                                                                                                             186 of 198
 Privacy Policy Feedback                                                                        Sunday, Aug 8th 2021 10AM 70°F           1PM 71°F      5-Day Forecast




 Home U.K. News Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Shop DailyMailTV
 Latest Headlines   Covid-19   Princess Diana   Royal Family   Prince Harry   Meghan Markle   World News   Headlines     Most read                                Login




Now Virginia Roberts is set to sue                                                                                Site     Web   Enter your search


Prince Andrew in a New York court                                                                              ADVERTISEMENT


                                                                                                                         Follow                      Follow
over her claims that Jeffrey Epstein                                                                                     DailyMail                   DailyMail


forced her to have sex with the Duke                                                                                     Follow
                                                                                                                         @dailymail
                                                                                                                                                     Follow
                                                                                                                                                     DailyMail


aged 17                                                                                                                  Follow
                                                                                                                         MailOnline
                                                                                                                                                     Follow
                                                                                                                                                     Daily Mail

   Ms Roberts could file a multi-million-pound civil action in New York next week
                                                                                                               FEMAIL TODAY
   Lawyer said bombshell lawsuit 'based on her being lent out to Prince Andrew'
                                                                                                                  Maskless Obama hits
   Suit would include claims of 'improper sexual violations' and claims for damages                             the dancefloor at celeb-
                                                                                                                filled 'scaled back'
                                                                                                                Martha's Vineyard 60th
By DANIEL BATES and CAROLINE GRAHAM FOR THE MAIL ON SUNDAY                                                      birthday bash attended
PUBLISHED: 17:00 EDT, 7 August 2021 | UPDATED: 02:21 EDT, 8 August 2021                                         by hundreds that has
                                                                                                                been labeled 'hypocrisy
                                                                                                                at its finest' amid
                                                                       1.8k                        277
                                                                                              View comments
                                                                                                                nation's Delta surge
                                                                       shares
                                                                                                                  Dua Lipa sets pulses
                                                                                                                racing in a ruffle-
                                                                                                                sleeved blue bikini as
                                                                                                                she showcases her
Prince Andrew could be sued in an American court by his accuser Virginia Roberts,                               toned body on a
                                                                                                                sunlounger in Ibiza
The Mail on Sunday can reveal.

Ms Roberts, who claims she was forced to have sex with the Prince by convicted                                    Kate Moss' daughter
                                                                                                                Lila Grace, 18, channels
paedophile Jeffrey Epstein when she was just 17, could file a multi-million-pound                               her supermodel mother
civil action in New York as early as this week.                                                                 as she struts along in a
                                                                                                                nude satin mini-dress in
                                                                                                                Ibiza
Speaking to The Mail on Sunday, her lawyer David Boies said the bombshell lawsuit
'would be based on her being lent out to Prince Andrew for sex by Jeffrey Epstein
                                                                                                                 'Special night in NYC':
and [her] being under 18'.                                                                                      David Beckham, 46, and
                                                                                                                Victoria, 47, order 'the
                                                                                                                best' grub in the city
                                                                                                                with kids Harper, 10,
                                                                                                                Cruz, 16, and Brooklyn,
                                                                                                                22


                                                                                                                Nina Dobrev puts taut
                                                                                                                bikini body on display
                                                                                                                for Instagram at the

https://www.dailymail.co.uk/news/article-9872595/Virginia-Roberts-sue-Prince-Andrew-New-York-court.html                                                              1/6
8/8/2021                           Virginia Roberts
                   Case 1:21-cv-06702-LAK           could sue Prince
                                                Document             AndrewFiled
                                                                 15-10     in a New York court | Daily
                                                                                  09/16/21        Page Mail Online
                                                                                                            187 of 198
                                                                                                           beach... after showing
                                                                                                          off endless pins in
                                                                                                          Daisy Dukes on Los
                                                                                                          Angeles stroll




                                                                                                           From encroaching
                                                                                                          nose hairs and sweaty
                                                                                                          'man parts' to that out-
                                                                                                          of-control rug on your
                                                                                                          chest, how to tackle the
                                                                                                          body woes that guys
                                                                                                          suffer in summer
                                                                                                          SPONSORED

                                                                                                            Guests including
                                                                                                          Chrissy Teigen and her
                                                                                                          husband John Legend
                                                                                                          leave Barack Obama's
                                                                                                          60th birthday EARLY
                                                                                                          because of 's*** show'
                                                                                                          traffic in Martha's
                                                                                                          Vineyard


                                                                                                           Night Court
                                                                                                          actress Markie Post
                                                                                                          passes away at age 70
                                                                                                          after nearly four-year
                                                                                                          battle with cancer




                                                                                                           'I went through
                                                                                                          horrible stuff': Game of
                                                                                                          Thrones' Kit Harington
                                                                                                          reveals how he
                                                                                                          contemplated suicide
                                                                                                          amid 'traumatic' battle
                                                                                                          with alcoholism and
                                                                                                          depression


                                                                                                           'I love you with all my
                                                                                                          heart': Princess
                                                                                                          Beatrice's husband
                                                                                                          Edoardo Mapelli Mozzi
                                                                                                          gushes over the
                                                                                                          pregnant royal as he
The Duke of York has always vehemently denied all charges made by Virginia Roberts                        wishes her a happy
                                                                                                          birthday as she turns 33

He added the suit would include claims of 'improper sexual violations, physical and
                                                                                                           David Hasselhoff's
emotional distress' and would include a claim for damages.                                                daughter Hayley, 28,
                                                                                                          sets pulses racing as
                                                                                                          she flaunts her enviable
                                                                                                          curves in a plunging
                                                                                                          black bikini in Mallorca




https://www.dailymail.co.uk/news/article-9872595/Virginia-Roberts-sue-Prince-Andrew-New-York-court.html                              2/6
8/8/2021                           Virginia Roberts
                   Case 1:21-cv-06702-LAK           could sue Prince
                                                Document             AndrewFiled
                                                                 15-10     in a New York court | Daily
                                                                                  09/16/21        Page Mail Online
                                                                                                            188 of 198
Mr Boies said: 'To use a common phrase here in the United States, 'Time's up.' '

The Duke of York has always vehemently denied all charges made by Ms Roberts.

Buckingham Palace previously issued a statement saying: 'It is emphatically denied
that The Duke of York had any form of sexual contact or relationship with Virginia
Roberts. Any claim to the contrary is false and without foundation.'

The filing of a civil action against the Duke in America is certain to cause huge
embarrassment for the Royal family as lawyers will seek to question him under oath
about his sex life. He could also be forced to hand over texts, emails and private
letters.




https://www.dailymail.co.uk/news/article-9872595/Virginia-Roberts-sue-Prince-Andrew-New-York-court.html                  3/6
8/8/2021                           Virginia Roberts
                   Case 1:21-cv-06702-LAK           could sue Prince
                                                Document             AndrewFiled
                                                                 15-10     in a New York court | Daily
                                                                                  09/16/21        Page Mail Online
                                                                                                            189 of 198
The filing of a civil action against the Duke in America is certain to cause huge embarrassment
for the Royal family




        0:00




A defamation suit, filed by Ms Roberts in 2015 against Ghislaine Maxwell, ended in a
settlement – but deeply embarrassing depositions in which Ms Maxwell discussed
her sex life were made public last year.

A source said: 'This could be devastating for Andrew. If he chooses to fight it and is
deposed [forced to give evidence], then those depositions could end up being made
public.

'If he ignores it, he could be found guilty in absentia which would be a public
relations disaster.'


SHARE THIS                RELATED ARTICLES
ARTICLE
                                     'I'm famous on the                   Virginia elementary
                                     internet!' Transgender               school tells students to
                                     YouTuber charged...                  listen to 'Woke...



Under the New York Child Victims Act, Ms Roberts has until next Saturday to file the
civil action which will include her claims that she and Prince Andrew had sex three
times in 2001.

Although Ms Roberts was then above the UK legal age of consent, in New York a
child is considered to be anyone under 18.

She alleges the first encounter took place
at the London home of Epstein's alleged               Fergie: He's telling the
'madam' Ms Maxwell, the second at                     truth, 100%
Epstein's £77 million New York mansion
and the third during an 'orgy' on his                 Sarah Ferguson has said she is
private island in the Caribbean.                      convinced that her former husband
Saturday's deadline was created by the                Prince Andrew is telling the truth about
New York Child Victims Act which came                 his part in the scandal surrounding
into law in 2019.                                     convicted paedophile Jeffrey Epstein.



https://www.dailymail.co.uk/news/article-9872595/Virginia-Roberts-sue-Prince-Andrew-New-York-court.html                  4/6
8/8/2021                           Virginia Roberts
                   Case 1:21-cv-06702-LAK           could sue Prince
                                                Document             AndrewFiled
                                                                 15-10     in a New York court | Daily
                                                                                  09/16/21        Page Mail Online
                                                                                                            190 of 198
Previously, victims had up to five years              The Duchess of York said she was '100
after turning 18 to file a claim against an           per cent' certain that her ex-husband
alleged abuser.                                       was being honest when he denied
                                                      seeing anything untoward during the
But the new law gave victims a one-off                time he spent with the financier.
window to make a legal claim, regardless              She told the Financial Times: 'I want
of how old their claim is. The timeline to            him [Andrew] to come through this. I
file those claims expires next Saturday.              want him to win.'

The final decision about whether to                   When asked why she was sure of his
proceed rests with Ms Roberts, now a 37-              probity, she replied: 'No question. I
year-old mother-of-three who lives in                 know everything about him. I think he
                                                      is an extraordinary person.' The
Australia.
                                                      Duchess said she and Andrew, who
Should the Duke ignore the lawsuit, Mr                split in 1997, were 'the happiest
Boies warned it could go to trial without             divorced couple in the world', living
                                                      under the same roof at Royal Lodge,
him and the court could enter a default
                                                      Windsor, but with their own rooms.
judgment.
                                                      'We support each other like pillars of
The amount of damages would then be                   strengths,' she added.
set and 'that judgment could be enforced
any place in the world', Mr Boies said.

Weeks ago Mr Boies sent a second formal letter to the Duke's lawyers offering to sign
an agreement, known as a tolling agreement, that extended the statute of limitations
so that both sides could negotiate.

The letter said that Ms Robets needed to file a claim 'now' or she risks not being able
to file a lawsuit.

So far it has been ignored, according to Mr Boies.

Epstein hanged himself in prison in 2019 while awaiting trial on sex-trafficking
charges.

Ms Maxwell, 59, was arrested last July and is due to go on trial in November for
allegedly recruiting underage girls for Epstein.

She has pleaded not guilty to all the charges.

Last night Ms Roberts declined to comment.

A spokesman for Prince Andrew declined to comment.




https://www.dailymail.co.uk/news/article-9872595/Virginia-Roberts-sue-Prince-Andrew-New-York-court.html                  5/6
8/8/2021                             Virginia Roberts
                     Case 1:21-cv-06702-LAK           could sue Prince
                                                  Document             AndrewFiled
                                                                   15-10     in a New York court | Daily
                                                                                    09/16/21        Page Mail Online
                                                                                                              191 of 198

        0:00



ADVERTISEMENT




Share or comment on this article: Virginia Roberts could sue Prince Andrew in a
New York court

                                                                         1.8k              Add comment
                                                                         shares




            Comments 277
            Share what you think

           Newest                      Oldest                    Best rated                  Worst rated
                                                                                                        View all

 The comments below have been moderated in advance.

                                                                                                        View all
 The views expressed in the contents above are those of our users and do not necessarily reflect the views of
 MailOnline.


Add your comment

  Enter your comment




 By posting your comment you agree to our house rules.                             Clear   Submit Comment




https://www.dailymail.co.uk/news/article-9872595/Virginia-Roberts-sue-Prince-Andrew-New-York-court.html                    6/6
8/8/2021                       Virginia Roberts GiuffreDocument
                    Case 1:21-cv-06702-LAK              Set To Sue Prince AndrewFiled
                                                                      15-10     In A New York Court Epstein
                                                                                       09/16/21       Page  Scandal
                                                                                                               192- of
                                                                                                                    UNILAD
                                                                                                                       198




    Virginia Roberts Giuffre Set To Sue Prince Andrew In A
    New York Court Epstein Scandal
    BY : HANNAH SMITH ON : 08 AUG 2021 15:22




                                                                                                                             PA Images


    Lawyers for Virginia Roberts Giuffre, the woman who says she was forced to have sex
    with Prince Andrew by Jeffrey Epstein, say she may file a lawsuit against the prince as
    early as next week.

    Giuffre alleges that she was trafficked by Epstein and Ghislaine Maxwell to meet with Prince
    Andrew on three separate occasions when she was just 17. Prince Andrew has denied the
    accusations and refused to cooperate with investigations into Epstein and Maxwell’s crimes by
    US prosecutors.

                                                                          ADVERT




https://www.unilad.co.uk/news/virginia-roberts-giuffre-set-to-sue-prince-andrew-in-a-new-york-court-epstein-scandal/                1/6
8/8/2021                       Virginia Roberts GiuffreDocument
                    Case 1:21-cv-06702-LAK              Set To Sue Prince AndrewFiled
                                                                      15-10     In A New York Court Epstein
                                                                                       09/16/21       Page  Scandal
                                                                                                               193- of
                                                                                                                    UNILAD
                                                                                                                       198




https://www.unilad.co.uk/news/virginia-roberts-giuffre-set-to-sue-prince-andrew-in-a-new-york-court-epstein-scandal/         2/6
8/8/2021                       Virginia Roberts GiuffreDocument
                    Case 1:21-cv-06702-LAK              Set To Sue Prince AndrewFiled
                                                                      15-10     In A New York Court Epstein
                                                                                       09/16/21       Page  Scandal
                                                                                                               194- of
                                                                                                                    UNILAD
                                                                                                                       198




                                                                                                                       Virginia Roberts Giuffre


    Now, one of Giuffre’s attorneys says that the prince’s hand could be forced. According to David
    Boies, she could be set to sue in a multi-million pound New York civil suit that may require



https://www.unilad.co.uk/news/virginia-roberts-giuffre-set-to-sue-prince-andrew-in-a-new-york-court-epstein-scandal/                         3/6
8/8/2021                       Virginia Roberts GiuffreDocument
                    Case 1:21-cv-06702-LAK              Set To Sue Prince AndrewFiled
                                                                      15-10     In A New York Court Epstein
                                                                                       09/16/21       Page  Scandal
                                                                                                               195- of
                                                                                                                    UNILAD
                                                                                                                       198
    Prince Andrew to either agree to be questioned under oath by prosecutors or risk being found
    guilty in absentia.

    The lawsuit ‘would be based on her being lent out to Prince Andrew for sex by Jeffrey Epstein
    and [her] being under 18,’ Boies told the Mail on Sunday. ‘To use a common phrase here in the
    United States: time’s up.’

    Boies suggested that claims made by Giuffre would include ‘improper sexual violations’ as well
    as ‘physical and emotional distress.’

                                                                          ADVERT




                                                                                                                             BBC




https://www.unilad.co.uk/news/virginia-roberts-giuffre-set-to-sue-prince-andrew-in-a-new-york-court-epstein-scandal/           4/6
8/8/2021                       Virginia Roberts GiuffreDocument
                    Case 1:21-cv-06702-LAK              Set To Sue Prince AndrewFiled
                                                                      15-10     In A New York Court Epstein
                                                                                       09/16/21       Page  Scandal
                                                                                                               196- of
                                                                                                                    UNILAD
                                                                                                                       198
    The news comes ahead of a looming deadline for Giuffre to file a claim against Prince Andrew
    for the alleged abuse she suffered in 2001. Under the New York Child Victims Act, Giuffre and
    other victims of child sex abuse were offered a window outside of the existing statute of
    limitations to make a legal claim, with the deadline for such claims falling in a week’s time on
    Saturday, August 14.

    Representatives for Prince Andrew have not commented on the potential lawsuit. In a
    statement issued in 2019 following the initial allegations against the prince – who is the
    Queen’s third child – Buckingham Palace said ‘it is emphatically denied that The Duke of York
    had any form of sexual contact or relationship with Virginia Giuffre. Any claim to the contrary is
    false and without foundation.’

    If you have a story you want to tell, send it to UNILAD via story@unilad.com




    Most Read



                                                                                  SPORT

                                                                                  Gold Medal Favourite Rides
                                                                                  Around In Tears After Horse
                                                                                  Refuses To Cooperate




                                                                                  NEWS

                                                                                  Anti-Vaxxer Dies Of Covid Days
                                                                                  After Saying ‘There’s Nothing To
                                                                                  Be Afraid Of’




https://www.unilad.co.uk/news/virginia-roberts-giuffre-set-to-sue-prince-andrew-in-a-new-york-court-epstein-scandal/         5/6
                Case 1:21-cv-06702-LAK Document 15-10 Filed 09/16/21 Page 197 of 198



                                    Democracy Dies in Darkness



Woman who says she was groomed and abused by
Jeffrey Epstein sues Britain’s Prince Andrew
By Shayna Jacobs

Yesterday at 10:34 p.m. EDT

                        302



NEW YORK — Britain's Prince Andrew has been sued in New York by a woman who said she was forced to have sexual
encounters with the prominent royal while she was trafficked beginning at age 16 by his friend Jeffrey Epstein,
including at the late sex offender's sprawling mansion in Manhattan.

Virginia Giuffre’s lawsuit was filed in federal court in Manhattan on Monday, citing the state’s Child Victims Act,
legislation passed several years ago that extended the statute of limitations for adults who were allegedly abused as
children to sue. The lawsuit was filed just as Giuffre’s Aug. 14 deadline to do so was nearing.

Attorneys for Andrew, the Duke of York, who are located in Britain, did not respond to an email request seeking
comment Monday night. Andrew has repeatedly denied having had any sexual encounter with Giuffre, although
questions over his ties to Epstein led to him stepping down from public duties in November 2019.

The filing says Andrew abused Giuffre several times when she was 17, calling damage done to her by the conduct
“severe and lasting.”

The alleged abuse by Andrew first occurred at the London home of Ghislaine Maxwell, Epstein’s longtime companion.
Maxwell, who has been described as a groomer and recruiter for Epstein who sometimes participated in the abuse, is
under federal indictment in New York for sex trafficking and related charges. She is set to stand trial in November and
maintains her innocence.

The lawsuit also says Giuffre was taken advantage of by Andrew at Epstein’s mansion on Manhattan’s Upper East Side.

“During this encounter, Maxwell forced [Giuffre], a child, and another victim to sit on Prince Andrew’s lap as Prince
Andrew touched her,” the lawsuit says. “During his visit to New York, Prince Andrew forced Plaintiff to engage in sex
acts against her will.”

The lawsuit alleges Andrew also had an illicit sexual encounter with Giuffre, whose maiden name is Virginia Roberts,
on Epstein’s private island in the U.S. Virgin Islands called Little St. James.

Epstein socialized with the rich and famous, including with the likes of former presidents Bill Clinton and Donald
Trump.

Dozens of women have come forward to say Epstein sexually abused them as girls, many describing how they were
troubled teens who were lured to the abundantly wealthy financier’s lavish homes with the promise of easy money to
give massages.

He was given a controversial plea deal in Florida in 2008 — despite a number of victims having been identified by law
  f         t      d          d b   t      i j il ith l t f ti    f    f          k   l
enforcement —Case
              and served about a year in jail Document
                   1:21-cv-06702-LAK          with a lot of 15-10
                                                            time freeFiled
                                                                      for work release. Page 198 of 198
                                                                           09/16/21
In 2019, federal prosecutors in New York showed renewed interest in Epstein’s activities when they indicted him for
sex trafficking in a case that kept him locked up in jail pending trial. He died by suicide in jail in August that year,
about a month after his arrest.




His premature death left many of his accusers feeling cheated for not getting the chance to see justice served. Giuffre,
one of those women, says she was sexually trafficked by Epstein beginning at age 16.

Giuffre’s attorney, David Boies, recently approached lawyers for Andrew with a request for what’s known as a tolling
agreement, which would have waived the statute of limitations deadline for the purpose of potentially working out a
confidential settlement with his client. Andrew’s lawyers did not agree.

The letter, sent July 19, also says that attempts to negotiate a possible settlement had been unsuccessful to date.

Boies said Giuffre, who has also sued Maxwell, thought bringing the case was “important not only to vindicate herself
but to vindicate all victims of this kind of sex trafficking.”

“Hopefully by holding Prince Andrew to account, [she can] make some progress toward reducing the chance that what
happened to her does not happen to other young women,” Boies added.

Boies said he did not get the sense that the U.S. Attorney’s Office for the Southern District of New York, which handled
the prosecutions of Epstein and Maxwell, was planning to pursue a criminal case against Andrew.

If Andrew’s legal team ignores the lawsuit, Giuffre could be granted a judgment in her favor and Boies could ask a
British court to enforce the ruling.
